Exhibit 10.1

 

 

SIXTH AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of June 11, 2013

 

among

 

REGIS CORPORATION,

 

VARIOUS FINANCIAL INSTITUTIONS,

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent, Swing Line Lender and an Issuer,

 

BANK OF AMERICA, N.A.,

as Syndication Agent and an Issuer,

 

and

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

U.S. BANK NATIONAL ASSOCIATION

and

WELLS FARGO BANK, N.A.,

as Documentation Agents

 

Arranged by

J.P. MORGAN SECURITIES LLC

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

Joint Lead Arrangers and Joint Bookrunners

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

1.01

Certain Defined Terms

1

1.02

Other Interpretive Provisions

25

1.03

Accounting Principles

26

1.04

Currency Equivalents Generally

27

1.05

Letter of Credit Amounts

27

 

 

 

ARTICLE II

THE CREDITS

27

2.01

Amounts and Terms of Commitments

27

2.02

Loan Accounts

27

2.03

Procedure for Borrowing

28

2.04

Conversion and Continuation Elections

29

2.05

The Swing Line Loans

31

2.06

Utilization of Commitments in Offshore Currencies

33

2.07

Voluntary Termination or Reduction of Commitments

35

2.08

Prepayments

35

2.09

Repayment

36

2.10

Interest

36

2.11

Fees

37

2.12

Computation of Fees and Interest

37

2.13

Payments by the Company

38

2.14

Payments by the Lenders to the Administrative Agent

39

2.15

Sharing of Payments, Etc.

39

2.16

Subsidiary Guaranty

40

2.17

Increase in Commitments; Additional Lenders

40

2.18

Additional Cash Collateral

41

2.19

Defaulting Lenders

42

 

 

 

ARTICLE III

THE LETTERS OF CREDIT

44

3.01

The Letter of Credit Subfacility

44

3.02

Issuance, Amendment and Renewal of Letters of Credit

46

3.03

Risk Participations, Drawings and Reimbursements

47

 

--------------------------------------------------------------------------------


 

3.04

Repayment of Participations

49

3.05

Role of the Issuers

49

3.06

Obligations Absolute

50

3.07

Cash Collateral Pledge

51

3.08

Letter of Credit Fees

51

3.09

UCP; ISP

52

 

 

 

ARTICLE IV

TAXES, YIELD PROTECTION AND ILLEGALITY

52

4.01

Taxes

52

4.02

Illegality

55

4.03

Increased Costs and Reduction of Return

56

4.04

Funding Losses

56

4.05

Inability to Determine Rates

57

4.06

Reserves on Offshore Rate Loans

57

4.07

Certificates of Lenders

57

4.08

Substitution of Lenders

58

4.09

Survival

58

 

 

 

ARTICLE V

CONDITIONS PRECEDENT

58

5.01

Conditions to Effectiveness

58

5.02

Conditions to All Credit Extensions

60

 

 

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

60

6.01

Existence and Power

60

6.02

Authorization; No Contravention

60

6.03

Governmental Authorization

61

6.04

Binding Effect

61

6.05

Litigation

61

6.06

No Default

61

6.07

ERISA Compliance

61

6.08

Use of Proceeds; Margin Regulations

62

6.09

Title to Properties

62

6.10

Taxes

62

6.11

Financial Condition

63

6.12

Environmental Matters

63

6.13

Labor Relations

64

 

--------------------------------------------------------------------------------


 

6.14

Regulated Entities

64

6.15

No Burdensome Restrictions

64

6.16

Copyrights, Patents, Trademarks and Licenses, etc.

64

6.17

Subsidiaries

64

6.18

Insurance

64

6.19

Swap Obligations

65

6.20

Solvency

65

6.21

Sanctions Laws and Regulations

65

6.22

Full Disclosure

65

 

 

 

ARTICLE VII

AFFIRMATIVE COVENANTS

65

7.01

Financial Statements

65

7.02

Certificates; Other Information

66

7.03

Notices

67

7.04

Preservation of Existence, Etc.

68

7.05

Maintenance of Property

68

7.06

Insurance

68

7.07

Payment of Obligations

68

7.08

Compliance with Laws

69

7.09

Compliance with ERISA

69

7.10

Inspection of Property and Books and Records

69

7.11

Environmental Laws

69

7.12

Use of Proceeds

70

7.13

Further Assurances

70

7.14

Guaranties

70

7.15

Note Agreement Amendment

71

 

 

 

ARTICLE VIII

NEGATIVE COVENANTS

71

8.01

Limitation on Liens

71

8.02

Disposition of Assets

72

8.03

Consolidations and Mergers

73

8.04

Loans and Investments

73

8.05

Limitation on Indebtedness

75

8.06

Transactions with Affiliates

75

8.07

Margin Regulations

75

 

--------------------------------------------------------------------------------


 

8.08

Contingent Obligations

75

8.09

Restrictive Agreements

76

8.10

ERISA

76

8.11

Change in Business

76

8.12

Change in Fiscal Year

76

8.13

Amendments to Charter

76

8.14

Leverage Ratio

76

8.15

Fixed Charge Coverage Ratio

77

8.16

Most Favored Lender Status

77

8.17

Restricted Payments

77

8.18

Sanctions Laws and Regulations

78

 

 

 

ARTICLE IX

EVENTS OF DEFAULT

78

9.01

Event of Default

78

9.02

Remedies

81

9.03

Rights Not Exclusive

81

 

 

 

ARTICLE X

THE ADMINISTRATIVE AGENT

81

10.01

Appointment and Authorization

81

10.02

Liability

82

10.03

Reliance by Administrative Agent

83

10.04

Delegation of Duties

83

10.05

Resignation by Administrative Agent

83

10.06

Independent Credit Decision

84

10.07

Notice of Default

84

10.08

Indemnification of Administrative Agent

84

10.09

Guaranty Matters

85

10.10

Other Agents

85

 

 

 

ARTICLE XI

MISCELLANEOUS

85

11.01

Amendments and Waivers

85

11.02

Notices

86

11.03

No Waiver; Cumulative Remedies

88

11.04

Costs and Expenses

88

11.05

Company Indemnification

89

11.06

Marshalling; Payments Set Aside

89

 

--------------------------------------------------------------------------------


 

11.07

Successors and Assigns

90

11.08

Assignments, Participations, etc.

90

11.09

Confidentiality

92

11.10

Set-off

93

11.11

Automatic Debits of Fees

93

11.12

Notification of Addresses, Lending Offices, Etc.

94

11.13

Counterparts

94

11.14

Severability

94

11.15

No Third Parties Benefited

94

11.16

GOVERNING LAW AND JURISDICTION

94

11.17

WAIVER OF JURY TRIAL

95

11.18

Judgment

95

11.19

Entire Agreement

96

11.20

Euro Currency

96

11.21

Effect of Amendment and Restatement

96

11.22

USA PATRIOT Act Notice

97

 

SCHEDULES

 

 

 

 

 

Schedule 1.01(a)

 

Pricing Schedule

Schedule 1.01(b)

 

Existing Letters of Credit

Schedule 2.01

 

Commitments and Pro Rata Shares

Schedule 6.11

 

Financial Condition

Schedule 6.12

 

Environmental Matters

Schedule 6.17

 

Capitalization; Subsidiaries and Minority Interests

Schedule 8.01

 

Permitted Liens

Schedule 8.04

 

Investments

Schedule 8.05

 

Permitted Indebtedness

Schedule 11.02

 

Administrative Agent’s Payment Office; Certain Addresses for Notices

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

 

Form of Notice of Borrowing/Conversion/Continuation

Exhibit B

 

Form of Compliance Certificate

Exhibit C

 

Form of Assignment and Acceptance

Exhibit D

 

Form of Subsidiary Guaranty

Exhibit E

 

Form of Tax Compliance Certificate

 

--------------------------------------------------------------------------------


 

SIXTH AMENDED AND RESTATED CREDIT AGREEMENT

 

This SIXTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into as of June 11, 2013 among Regis Corporation, a Minnesota corporation (the
“Company”), the several financial institutions from time to time party to this
Agreement (collectively, the “Lenders”, and individually each a “Lender”), Bank
of America, N.A., as syndication agent, and JPMorgan Chase Bank, N.A.
(“JPMorgan”), as administrative agent for the Lenders (together with any
successor thereto in such capacity, the “Administrative Agent”).

 

WHEREAS, the Lenders are willing to extend commitments to make loans to, and
issue or participate in letters of credit for the account of, the Company on the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.01        Certain Defined Terms.  The following terms have the following
meanings:

 

“Acquired Person” - see the definition of “EBITDA”.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary) provided that the Company or the Subsidiary is the
surviving entity.

 

“Additional Default” means any provision contained in any document or instrument
creating or evidencing Indebtedness of the Company or any Subsidiary that
permits the holder or holders of Indebtedness to accelerate (with the passage of
time or giving of notice or both) the maturity thereof or otherwise requires the
Company or any Subsidiary to purchase such Indebtedness prior to the stated
maturity thereof and that either (i) is similar to Defaults and Events of
Default hereunder (or the related definitions in this Article I), but contains
one or more percentages, amounts or formulas that is more restrictive or has a
shorter grace period than those set forth herein or is more beneficial to the
holders of such other Indebtedness (and such provision shall be deemed an
Additional Default only to the extent that it is more restrictive, has a shorter
period or is more beneficial) or (ii) is different from the subject matter of
the Defaults and Events of Default hereunder (or the related definitions in this
Article I).

 

“Additional Financial Covenant” means any financial covenant applicable to the
Company or any Subsidiary (regardless of whether such provision is labeled or
otherwise characterized as a financial covenant), the subject matter of which
either (i) is similar to that of

 

1

--------------------------------------------------------------------------------


 

the covenants in Sections 8.14 and 8.15 (or the related definitions in this
Article I), but contains one or more percentages, amounts or formulas that is
more restrictive, or more favorable to the Persons entitled to the benefits
thereof, than those set forth herein or more beneficial to the holder or holders
of the Indebtedness created or evidenced by the document in which such covenant
or similar restriction is contained (and such covenant or similar restriction
shall be deemed an Additional Financial Covenant only to the extent that it is
more restrictive or more beneficial) or (ii) is a financial covenant that is
different from the subject matter of the covenants in Sections 8.14 and 8.15. 
Notwithstanding the foregoing, the minimum fixed charge coverage ratio in the
Note Agreement in effect on the Effective Date shall not constitute an
“Additional Financial Covenant”.

 

“Additional Lender” has the meaning specified in Section 2.17.

 

“Additional Offshore Currency” has the meaning specified in subsection 2.06(b).

 

“Administrative Agent” - see the preamble.

 

“Administrative Agent’s Payment Office” means (a) in respect of payments in
Dollars, the address for payments set forth on Schedule 11.02 or such other
address as the Administrative Agent may from time to time specify, and (b) in
the case of payments in any Offshore Currency, such address as the
Administrative Agent may from time to time specify in accordance with
Section 11.02.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, membership interests, by contract,
or otherwise.

 

“Aggregate Commitment” means the aggregate Commitments of the Lenders.

 

“Agreement” - see the preamble.

 

“Applicable Currency” means, as to any particular payment or Loan, Dollars or
the Offshore Currency in which it is denominated or payable.

 

“Applicable Facility Fee Percentage” - see Schedule 1.01(a).

 

“Applicable Margin” - see Schedule 1.01(a).

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an

 

2

--------------------------------------------------------------------------------


 

Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means each of J.P. Morgan Securities LLC and Merrill Lynch, Pierce,
Fenner & Smith Incorporated in its capacity as a joint lead arranger and joint
bookrunner hereunder, and “Arrangers” means both of them.

 

“Asset Disposition” has the meaning specified in Section 8.02.

 

“Assignee” has the meaning specified in subsection 11.08(a).

 

“Associated Costs Rate” means, for any Offshore Currency Loan for any Interest
Period, a percentage rate per annum as determined on the first day of such
Interest Period by the Administrative Agent or the Swing Line Lender as
reflecting the cost, loss or difference in return which would be suffered or
incurred by a Lender as a result of (a) funding (at the Offshore Rate and on a
match funded basis) any special deposit or cash ratio deposit required to be
placed with the Bank of England and/or the Financial Services Authority (or any
other authority which replaces any of their respective functions) and/or (b) any
charge imposed by the Bank of England and/or the Financial Services Authority
(or any other authority which replaces any of their respective functions).

 

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel, the allocated cost of internal legal
services and all disbursements of internal counsel.

 

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101, et
seq.).

 

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
Prime Rate in effect on such day; (b) the Federal Funds Rate in effect on such
day plus ½ of 1%; and (c) the sum of 1.00% plus the Offshore Rate that would be
applicable for an Interest Period of one month beginning on such day (or if such
day is not a Business Day, the immediately preceding Business Day).  Any change
in the Base Rate due to a change in the Prime Rate or the Federal Funds Rate
shall be effective from and including the effective date of such change in the
Prime Rate or the Federal Funds Rate, respectively.

 

“Base Rate Loan” means a Loan or an L/C Advance that bears interest based on the
Base Rate.

 

“Borrowing” means a borrowing hereunder consisting of Revolving Loans of the
same Type made to the Company on the same day by the Lenders under Article II
and, in the case of Offshore Rate Loans, having the same Interest Period.  The
making of a  Swing Line Loan shall not constitute a Borrowing.

 

“Borrowing Date” means any date on which a Borrowing occurs under Section 2.03.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in Chicago, Illinois or New York, New York are authorized or
required by law to close, and (a) with respect to disbursements and payments in
Dollars, a day on which

 

3

--------------------------------------------------------------------------------


 

dealings are carried on in the applicable offshore Dollar interbank market;
(b) with respect to disbursements and payments in and calculations pertaining to
Euros, a TARGET Day; and (c) with respect to disbursements and payments in and
calculations pertaining to any other Offshore Currency, a day on which
commercial banks in London are open and dealings in such Offshore Currency are
carried on in the applicable offshore foreign exchange interbank market in which
disbursement of or payment in such Offshore Currency will be made or received
hereunder.

 

“Capital Lease” has the meaning specified in the definition of “Capital Lease
Obligations”.

 

“Capital Lease Obligations” means all monetary obligations of the Company or any
of its Subsidiaries under any leasing or similar arrangement which, in
accordance with GAAP, is classified as a capital lease (a “Capital Lease”).

 

“Capital Stock” means (a) in the case of a corporation, corporate stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (c) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited) and (d) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the
applicable Issuer and the Lenders, as additional collateral for the L/C
Obligations, cash or deposit account balances, or, if the Administrative Agent
and such Issuer shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and such Issuer (which documents are hereby consented to by
the Lenders).  Derivatives of such term shall have corresponding meanings.  The
Company hereby grants the Administrative Agent, for the benefit of the
Administrative Agent, the Issuers and the Lenders, a security interest in all
such cash and deposit account balances of the Company.  Such Cash Collateral
shall be maintained in blocked deposit accounts at JPMorgan.  The Administrative
Agent shall invest any and all available funds deposited in such deposit
accounts, within 10 Business Days after the date the relevant funds become
available, in securities issued or fully guaranteed or insured by the United
States Government or any agency thereof backed by the full faith and credit of
the United States having maturities of three months from the date of acquisition
thereof (collectively, “Governmental Obligations”).  The Company hereby
acknowledges and agrees that the Administrative Agent shall not have any
liability with respect to, and the Company hereby indemnifies the Administrative
Agent against, any loss resulting from the acquisition of Governmental
Obligations, and the Administrative Agent shall not have any obligation to
monitor the trading activity of any Governmental Obligation on and after the
acquisition thereof for the purpose of obtaining the highest possible return
with respect thereto, the Administrative Agent’s responsibility being limited to
acquiring Governmental Obligations.

 

“Cash Equivalents” means:

 

(a)           securities issued or fully guaranteed or insured by the United
States Government or any agency thereof and (i) backed by the full faith and
credit of the United States or such other

 

4

--------------------------------------------------------------------------------


 

countries where the Company or its Subsidiaries have operations, (ii) purchased
in the ordinary course of business consistent with past practices and
(iii) having maturities of not more than twelve months from the date of
acquisition;

 

(b)           certificates of deposit, time deposits, Eurodollar time deposits,
repurchase agreements, reverse repurchase agreements and bankers’ acceptances,
having in each case a term of not more than twelve months, issued by any Lender,
or by any U.S. commercial bank or non-U.S. commercial bank in the ordinary
course of business consistent with past practices having combined capital and
surplus of not less than $100,000,000 whose short term securities are rated at
least A-1 by Standard & Poor’s Ratings Group, a division of The McGraw Hill
Companies, Inc. (“S&P”), and P-1 by Moody’s Investors Service, Inc. (“Moody’s”);
and

 

(c)           commercial paper of an issuer rated at least A-1 by S&P or P-1 by
Moody’s and in either case having a tenor of not more than three months.

 

“CERCLA” has the meaning specified in the definition of “Environmental Laws.”

 

“Change in Law” means the occurrence, after the date of this Agreement, of
either (a) the introduction of or any change in or in the interpretation of any
law or regulation or (b) the compliance with any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law); provided that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith by
any Governmental Authority and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the Effective Date) of 25% or more of the combined voting power of all capital
stock of the Company entitled to vote in the election of directors, other than
capital stock having such power only by reason of the happening of a
contingency; or (b) during any period of twelve consecutive calendar months,
individuals who at the beginning of such period constituted the Company’s board
of directors (together with any new directors whose election by the Company’s
board of directors or whose nomination for election by the Company’s
stockholders was approved by a vote of at least a majority of the directors then
still in office who either were directors at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reasons other than death or disability to constitute a majority of the
directors then in office.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” has the meaning specified in Section 2.01.

 

“Commitment Increase” has the meaning specified in Section 2.17.

 

5

--------------------------------------------------------------------------------


 

“Company” - see the preamble.

 

“Company Materials” has the meaning specified in Section 7.02.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

 

“Computation Date” has the meaning specified in subsection 2.06(a).

 

“Contingent Obligation” means, as to any Person, any direct or indirect
liability of that Person, whether or not contingent, with or without recourse,
(a) with respect to any Indebtedness, lease, dividend, letter of credit or other
obligation (the “primary obligations”) of another Person (the “primary
obligor”), including any obligation of that Person (i) to purchase, repurchase
or otherwise acquire such primary obligations or any security therefor, (ii) to
advance or provide funds for the payment or discharge of any such primary
obligation, or to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
item, level of income or financial condition of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation, or (iv) otherwise to assure or hold
harmless the holder of any such primary obligation against loss in respect
thereof (each, a “Guaranty Obligation”); (b) with respect to any Surety
Instrument issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings or payments; (c) to purchase any
materials, supplies or other property from, or to obtain the services of,
another Person if the relevant contract or other related document or obligation
requires that payment for such materials, supplies or other property, or for
such services, shall be made regardless of whether delivery of such materials,
supplies or other property is ever made or tendered, or such services are ever
performed or tendered; or (d) in respect of any Swap Contract.  The amount of
any Contingent Obligation, (x) in the case of Guaranty Obligations, shall be
deemed equal to the stated or determinable amount of the primary obligation in
respect of which such Guaranty Obligation is made or, if not stated or if
indeterminable, the maximum reasonably anticipated liability in respect thereof,
(y) in the case of Contingent Obligations in respect of Swap Contracts, shall be
deemed equal to the aggregate Swap Termination Value of such Swap Contracts, and
(z) in the case of other Contingent Obligations, shall be deemed equal to the
maximum reasonably anticipated liability in respect thereof.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its property is bound.

 

“Conversion/Continuation Date” means any date on which, under Section 2.04, the
Company (a) converts Loans of one Type to another Type, or (b) continues as
Loans of the same Type, but with a new Interest Period, Loans having Interest
Periods expiring on such date.

 

“Convertible Note Swap Contracts” means the Swap Contracts in form and substance
reasonably acceptable to the Arrangers entered into by the Company for the
purpose of directly

 

6

--------------------------------------------------------------------------------


 

mitigating risks associated with the anticipated purchase, redemption, payment,
acquisition or other settlement of the Convertible Notes.

 

“Convertible Notes” means the Company’s convertible notes (due 7/14/14)
described on Schedule 8.05.

 

“Credit Extension” means (a) the making of any Loan and (b) the Issuance of any
Letter of Credit.

 

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

 

“Default Rate” - see Section 2.10.

 

“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, an Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, an Issuer or the Swing Line
Lender in writing that it does not intend or expect to comply with all or any
portion of its funding obligations hereunder or generally under other agreements
in which it commits to extend credit, or has made a public statement to that
effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Company, to confirm in a manner satisfactory to
the Administrative Agent that it will comply (and is financially able to comply)
with its prospective funding obligations hereunder, or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a bankruptcy,
insolvency or similar proceeding, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in such Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and

 

7

--------------------------------------------------------------------------------


 

binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to subsection 2.19(b)) upon delivery of written
notice of such determination to the Company, each Issuer, the Swing Line Lender
and each Lender.

 

“Designated Offshore Currency” means Euros, pounds sterling and Canadian
Dollars.

 

“Designated Person” means a Person (a) listed in the annex to, or otherwise
subject to the provisions of, any Executive Order; (b) named as a “Specially
Designated National and Blocked Person” (“SDN”) on the most current list
published by OFAC at its official website or any replacement website or other
replacement official publication of such list (the “SDN List”) or is otherwise
the subject of any Sanctions Laws and Regulations; (c) in which an entity or
person on the SDN List has 50% or greater ownership interest or that is
otherwise controlled by an SDN.

 

“Discontinued Stores” means underperforming stores closed or otherwise disposed
of by the Company after the Effective Date, to the extent such stores were
identified in writing by the Company to the Administrative Agent immediately
prior to the Effective Date.

 

“Dollar Equivalent” means, at any time, (a) as to any amount denominated in
Dollars, the amount thereof at such time, and (b) as to any amount denominated
in an Offshore Currency, the equivalent amount in Dollars as determined by the
Administrative Agent at such time on the basis of the Spot Rate for the purchase
of Dollars with such Offshore Currency on the most recent Computation Date
provided for in subsection 2.06(a).

 

“Dollars”, “dollars” and “$” each mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary of the Company that is organized
under the laws of the United States or any state thereof.

 

“EBITDA” means, for any period, for the Company and its Subsidiaries on a
consolidated basis, the total, without duplication, of:

 

(a)           net income (or net loss) for such period (excluding any net income
(or net loss) attributable to Discontinued Stores), excluding any gains or
losses from sales of assets and any extraordinary non-cash gains or losses
during such period (provided that the net income of any Person that is not a
Subsidiary of the Company shall be included in the consolidated net income of
the Company only to the extent of the amount of cash dividends or distributions
paid by such Person to the Company or to a consolidated Subsidiary of the
Company); plus

 

(b)           to the extent included in the determination of such net income (or
net loss), the sum, without duplication, of (i) all amounts treated as expenses
for depreciation (including, without duplication, non-cash losses (net of
non-cash gains) upon the closing and abandonment of any non-franchised store
locations), plus (ii) all amounts treated as expenses for interest paid or
accrued, plus (iii) any make-whole payment paid in connection with any
prepayment of the Senior Notes, plus (iv) all amounts treated as expenses for
amortization of intangibles of any kind, plus (v) all taxes paid or accrued and
unpaid on or measured by income, plus (vi) any non-cash interest expense on the
Convertible Notes; plus

 

8

--------------------------------------------------------------------------------


 

(c)           to the extent included in the determination of such net income (or
net loss), the amount of any other charge in respect of non-recurring expenses
for such period arising in connection with Acquisitions, to the extent approved
by the Administrative Agent and the Required Lenders; plus

 

(d)           to the extent included in the determination of such net income (or
net loss), the sum, without duplication, of (i) cash Reorganization Costs
identified in writing to the Administrative Agent prior to the Effective Date,
(ii) cash Reorganization Costs attributable to Discontinued Stores, provided
that the amount of such Reorganization Costs added pursuant to this clause
(d)(ii) shall not exceed $5,000,000 in the aggregate prior to the Termination
Date, and (iii) up to $5,000,000 in the aggregate for such period of (A) other
cash Reorganization Costs and (B) external professional fees and diligence
expenses relating to Acquisitions (whether or not consummated); plus

 

(e)           if the Company or any Subsidiary acquires a Person (an “Acquired
Person”) in an Acquisition during such period, all of the Acquired Person’s
EBITDA (calculated for such Person as set forth above without giving effect to
clause (c)) for the four fiscal quarters then ended; minus

 

(f)            the EBITDA for the four fiscal quarters then ended attributable
to any Subsidiary, business or division (including HC (USA), Inc.) sold by the
Company or any Subsidiary during such period; plus

 

(g)           all non-cash losses and expenses and non-cash impairment charges
(including non-cash compensation expense and non-cash impairment of goodwill and
other intangibles or arising in connection with any Joint Venture) to the extent
deducted in determining such net income; minus

 

(h)           all cash payments made during such period that arise out of
non-cash losses or expenses and impairment charges taken in any previous period.

 

“EBITDAR” means, for any period, for the Company and its Subsidiaries on a
consolidated basis, the sum of (a) EBITDA for such period, minus (b) any
Acquired Person’s EBITDA added to the determination of EBITDA for the four
fiscal quarters then ended pursuant to clause (e) of the definition of “EBITDA”,
plus (c) the EBITDA attributable to HC (USA), Inc. deducted from the
determination of EBITDA for the four fiscal quarters then ended pursuant to
clause (f) of the definition of “EBITDA”, plus (d) all Rental Expense for such
period.

 

“Effective Amount” means (a) with respect to any Loan on any date, the aggregate
outstanding principal Dollar Equivalent amount thereof after giving effect to
any Borrowing, prepayment or repayment of Loans occurring on such date and any
Swing Line Loan made on such date, and (b) with respect to any outstanding L/C
Obligations on any date, the Dollar Equivalent amount of such L/C Obligations on
such date after giving effect to any Issuance occurring on such date and any
other change in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letter of Credit or any reduction in the maximum amount available for
drawing under any Letter of Credit taking effect on such date.

 

9

--------------------------------------------------------------------------------


 

“Effective Date” means the date on which all conditions precedent set forth in
Section 5.01 are satisfied or waived by all Lenders (or, in the case of
subsection 5.01(e), waived by the Person entitled to receive such payment).

 

“Electronic System” means any electronic system, including e-mail,
e-fax, Intralinks®, ClearPar® and any other Internet or extranet-based site,
whether such electronic system is owned, operated or hosted by the
Administrative Agent, an Issuer, any of the respective Related Parties of the
foregoing or any other Person, providing for access to data protected by
passcodes or other security system.

 

“Eligible Assignee” means (a) a commercial bank organized under the laws of the
United States, or any state thereof, and having a combined capital and surplus
of at least $100,000,000; (b) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economic Cooperation and
Development (the “OECD”), or a political subdivision of any such country, and
having a combined capital and surplus of at least $100,000,000, provided that
such bank is acting through a branch or agency located in the United States;
(c) a Person that is primarily engaged in the business of commercial banking and
that is (i) a Subsidiary of a Lender, (ii) a Subsidiary of a Person of which a
Lender is a Subsidiary, or (iii) a Person of which a Lender is a Subsidiary,
(d) an Approved Fund and (e) any other Person (other than the Company or an
Affiliate thereof) that has been approved in writing as an Eligible Assignee by
the Company (prior to the occurrence and continuance of an Event of Default,
except in the case of a Replacement Lender designated by the Company pursuant to
Section 4.08) and the Administrative Agent (which approval shall not be
unreasonably withheld); provided further that no Specified Competitor may be an
Eligible Assignee.

 

“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release or injury to the environment
or threat to public health, personal injury (including sickness, disease or
death), property damage, natural resources damage, or otherwise alleging
liability or responsibility for damages (punitive or otherwise), investigation,
cleanup, removal, remedial or response costs, restitution, civil or criminal
penalties, injunctive relief, or other type of relief, resulting from or based
upon the presence, placement, discharge, emission or release (including
intentional and unintentional, negligent and non-negligent, sudden or
non-sudden, accidental or non-accidental, placements, spills, leaks, discharges,
emissions or releases) of any Hazardous Material at, in, or from any property,
whether or not owned by the Company or any Subsidiary or taken as collateral, or
in connection with any operations of the Company.

 

“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
relating to environmental, health, safety and land use matters, including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(“CERCLA”), the Clean Air Act, the Federal Water Pollution Control Act of 1972,
the Solid Waste Disposal Act, the Federal Resource Conservation and Recovery
Act, the Toxic Substances Control Act, and the Emergency Planning and Community
Right-to-Know Act.

 

10

--------------------------------------------------------------------------------


 

“Environmental Permits” has the meaning specified in subsection 6.12(b).

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which the Company or such ERISA
Affiliate was a substantial employer (as defined in Section 4001(a)(2) of ERISA)
or a cessation of operations which is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Company or
any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (e) an event or condition which might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (f) the imposition of any liability to the PBGC under
Title IV of ERISA, other than PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Company or any ERISA Affiliate; or (g) the
determination that any Pension Plan or Multiemployer Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA.

 

“Euro” means the single currency of participating member states of the European
Monetary Union.

 

“Eurodollar Reserve Percentage” has the meaning specified in the definition of
“Offshore Rate”.

 

“Event of Default” means any event or circumstance specified in Section 9.01.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Executive Order” has the meaning specified in the definition of “Sanctions Laws
and Regulations”.

 

“Existing Letters of Credit” means the outstanding letters of credit previously
issued under the Existing Credit Agreement and set forth on Schedule 1.01(b).

 

“Existing Credit Agreement” means the Fifth Amended and Restated Credit
Agreement dated as of June 30, 2011 among the Company, various financial
institutions and JPMorgan, as administrative agent.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, any current or future regulations or official interpretations thereof
and any

 

11

--------------------------------------------------------------------------------


 

agreement entered into pursuant to Section 1471(b)(1) of the Code; provided that
“FATCA” shall also include any amendments to Sections 1471 through 1474 of the
Code that are substantively comparable, but only if the requirements in such
amended version for avoiding the withholding are not materially more onerous
than the requirements in the current version.

 

“Federal Funds Rate” means, for any day, the weighted average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

 

“Fee Letters” has the meaning specified in subsection 2.11(a).

 

“Fixed Charges” means, with respect to the Company and its Subsidiaries on a
consolidated basis, as of any date of determination, (a) interest expense paid
or accrued on outstanding Indebtedness for the period of four fiscal quarters
ending on the date of determination (excluding (i) the aggregate amount of
interest expense on the Senior Notes during such period if the Note Agreement is
terminated, and all Senior Notes are paid in full, prior to September 30, 2013
(net of Replacement Debt Interest Expense (as defined below) during such
period), (ii) non-cash interest expense during such period on Indebtedness
convertible into shares of common stock of the Company and (iii) any make-whole
payment paid during such period in connection with any prepayment of the Senior
Notes) and (b) Rental Expense paid or accrued in such period.  As used herein,
“Replacement Debt Interest Expense” means, for any period, the aggregate amount
of interest expense for such period on Indebtedness (other than Indebtedness in
respect of Surety Instruments, L/C Obligations and Capital Leases) that is
incurred from the Effective Date through the date (the “Measurement Date”) that
is 60 days after the date on which the Note Agreement is terminated and all
Senior Notes are paid in full, assuming that (A) such Indebtedness was incurred
on the first day of such period and remains outstanding on each day during such
period, (B) the outstanding principal amount of such Indebtedness on each day
during such period is equal to  the daily average principal amount of such
Indebtedness during the period from the date of incurrence thereof through the
last day of such period (disregarding for purposes of calculating such average
any day on which the outstanding balance of such Indebtedness was zero) and
(C) the interest rate applicable to such Indebtedness on each day during such
period is the interest rate applicable to such Indebtedness on the Measurement
Date or, if such Indebtedness is not outstanding on the Measurement Date, the
most recent interest rate applicable to such Indebtedness).

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means any Subsidiary of the Company other than a Domestic
Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.

 

12

--------------------------------------------------------------------------------


 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding obligations with respect to Letters of Credit issued by such Issuer
other than any such obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Pro Rata Share of outstanding Swing
Line Loans made by the Swing Line Lender other than Swing Line Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders in accordance with the terms hereof.

 

“Funded Debt” of any Person means, without duplication, all Indebtedness of such
Person.

 

“Further Taxes” means any and all present or future taxes, levies, assessments,
imposts, duties, deductions, fees, withholdings or similar charges (including
net income taxes and franchise taxes), and all liabilities with respect thereto,
imposed by any jurisdiction on account of amounts payable or paid pursuant to
Section 4.01.

 

“FX Trading Office” means the Chicago office of JPMorgan, or such other office
of JPMorgan as the Administrative Agent may designate from time to time.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank), any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing) and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.

 

“Guarantor” means any Subsidiary of the Company from time to time party to the
Subsidiary Guaranty in accordance with Section 7.14.

 

“Guaranty Obligation” has the meaning specified in the definition of “Contingent
Obligation.”

 

“Hazardous Materials” means all those substances that are regulated by, or which
may form the basis of liability or a standard of conduct under, any
Environmental Law, including any substance identified under any Environmental
Law as a pollutant, contaminant, hazardous waste,

 

13

--------------------------------------------------------------------------------


 

hazardous constituent, special waste, hazardous substance, hazardous material,
or toxic substance, or petroleum or petroleum-derived substance or waste.

 

“Honor Date” has the meaning specified in subsection 3.03(b).

 

“Indebtedness” of any Person means, without duplication, (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the ordinary course of business on ordinary terms); (c) all
reimbursement or payment obligations with respect to Surety Instruments and all
L/C Obligations; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to property
acquired by such Person (even though the rights and remedies of the seller or
bank under such agreement in the event of default are limited to repossession or
sale of such property); (f) all Capital Lease Obligations; (g) the principal
balance outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product to which
such Person is a party, where such transaction is considered borrowed money
indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP; (h) all indebtedness referred to in clauses (a) through
(g) above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien upon or in
property (including accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness; and (i) all Guaranty Obligations in respect of indebtedness or
obligations of others of the kinds referred to in clauses (a) through
(h) above.  For all purposes of this Agreement, the Indebtedness of any Person
shall include all recourse Indebtedness of any partnership or joint venture or
limited liability company in which such Person is a general partner or a joint
venturer or a member and as to which such Person is or may become directly
liable.

 

“Indemnified Liabilities” has the meaning specified in Section 11.05.

 

“Indemnified Person” has the meaning specified in Section 11.05.

 

“Independent Auditor” has the meaning specified in subsection 7.01(a).

 

“Insolvency Proceeding” means, with respect to any Person, (a) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors, or (b) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or similar arrangement in respect of its creditors generally or any
substantial portion of its creditors, in each case undertaken under U.S.
Federal, state or foreign law, including the Bankruptcy Code.

 

“Interest Payment Date” means (a) as to any Offshore Rate Loan, the last day of
each Interest Period applicable to such Loan and the date of any payment
(including any prepayment) in full of such Loan under Section 2.08, (b) as to
any Base Rate Loan, the last day of each calendar quarter and the date of any
payment (including any prepayment) in full of all Loans

 

14

--------------------------------------------------------------------------------


 

hereunder, and (c) as to any Swing Line Loan denominated in an Offshore
Currency, the date of any payment (including any prepayment) of such Loan;
provided that if any Interest Period for an Offshore Rate Loan exceeds three
months, the date that falls three months after the beginning of such Interest
Period and after each Interest Payment Date thereafter is also an Interest
Payment Date.

 

“Interest Period” means, as to any Offshore Rate Loan, the period commencing on
the Borrowing Date of such Loan or on the Conversion/Continuation Date on which
such Loan is converted into or continued as an Offshore Rate Loan, and ending on
the date seven days (in the case of an Offshore Rate Loan denominated in a
currency other than Canadian Dollars) or one, two, three or six months
thereafter as selected by the Company in its Notice of Borrowing;

 

provided that:

 

(a)           if any Interest Period  would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the following Business
Day unless (in the case of an Interest Period other than a seven-day Interest
Period) the result of such extension would be to carry such Interest Period into
another calendar month, in which event such Interest Period shall end on the
preceding Business Day;

 

(b)           any Interest Period (other than a seven-day Interest Period) that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and

 

(c)           no Interest Period for any Loan shall extend beyond the
Termination Date.

 

“Investments” has the meaning specified in Section 8.04.

 

“IRS” means the Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code.

 

“Issuance Date” has the meaning specified in subsection 3.01(a).

 

“Issue” means, with respect to any Letter of Credit, to issue or to extend the
expiry of, or to renew or increase the amount of, such Letter of Credit; and the
terms “Issued,” “Issuing” and “Issuance” have corresponding meanings.

 

“Issuer” means each of JPMorgan and Bank of America, N.A., in its capacity as an
issuer of Letters of Credit, together with any replacement letter of credit
issuer arising under subsection 10.01(b).  Each Issuer may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuer, in which case the term “Issuer” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

 

“Joint Venture” means any single-purpose corporation, partnership, limited
liability company, joint venture or other similar legal arrangement (whether
created by contract or conducted through a separate legal entity) now or
hereafter formed by the Company or any of its Subsidiaries with another Person
in order to conduct a common venture or enterprise with such Person.

 

15

--------------------------------------------------------------------------------


 

“JPMorgan” - see the preamble.

 

“Judgment Currency” has the meaning specified in Section 11.18.

 

“L/C Advance” means each Lender’s participation in any L/C Borrowing in
accordance with its Pro Rata Share.

 

“L/C Amendment Application” means an application form for amendment of
outstanding letters of credit as shall at any time be in use by the applicable
Issuer, as such Issuer shall request.

 

“L/C Application” means an application form for issuances of letters of credit
as shall at any time be in use by the applicable Issuer, as such Issuer shall
request.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which shall not have been reimbursed on the date when made or
converted into a Borrowing of Loans pursuant to subsection 3.03(d).

 

“L/C Commitment” means the commitment of the Issuers to Issue and/or maintain,
and the commitment of the Lenders severally to participate in, Letters of Credit
from time to time Issued or outstanding under Article III, in an aggregate
amount not to exceed $50,000,000 on any date; provided that the L/C Commitment
is a part of the Aggregate Commitment, rather than a separate, independent
commitment.

 

“L/C Obligations” means at any time the sum of (a) the aggregate undrawn amount
of all Letters of Credit then outstanding, plus (b) the amount of all
unreimbursed drawings under all Letters of Credit, including all outstanding L/C
Borrowings.

 

“L/C-Related Documents” means the Letters of Credit, the L/C Applications, the
L/C Amendment Applications and any other document relating to any Letter of
Credit, including any standard form documents used by the applicable Issuer for
letter of credit issuances.

 

“Lead Agents” means, collectively, the Administrative Agent, the Syndication
Agent and the Arrangers, and “Lead Agent” means any of them.

 

“Lender” has the meaning specified in the introductory clause hereto. 
References to the “Lenders” shall include each financial institution acting as
an Issuer and the Swing Line Lender; for purposes of clarification only, to the
extent such Person may have any rights or obligations in addition to those of
the Lenders due to its status as an Issuer or as Swing Line Lender,
respectively, its status as such will be specifically referenced.

 

“Lending Office” means, as to any Lender, the office or offices, branches,
subsidiaries or affiliates of such Lender specified as its applicable lending
office in such Lender’s Administrative Questionnaire, or such other office or
offices, branches, subsidiaries or affiliates as such Lender may from time to
time notify the Company and the Administrative Agent.

 

16

--------------------------------------------------------------------------------


 

“Letters of Credit” means (a) each Existing Letter of Credit, and (b) any
standby or commercial letter of credit Issued by an Issuer pursuant to
Article III on or after the date of this Agreement.

 

“Leverage Ratio” means, as of any date of determination, the ratio of (a) all
Funded Debt of the Company and its Subsidiaries determined on a consolidated
basis as of such date to (b) EBITDA for the period of four fiscal quarters
ending on such date.

 

“Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge or deposit arrangement, encumbrance, lien
(statutory or other) or preferential arrangement of any kind or nature
whatsoever in respect of any property (including those created by, arising under
or evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a capital lease, any financing lease having
substantially the same economic effect as any of the foregoing, or the filing of
any financing statement naming the owner of the asset to which such lien relates
as debtor, under the Uniform Commercial Code or any comparable law) and any
contingent or other agreement to provide any of the foregoing, but not including
the interest of a lessor under an operating lease.

 

“Liquidity” means, at any time, the aggregate amount of unrestricted cash and
Cash Equivalents of the Company and its Subsidiaries, as determined in
accordance with GAAP, that is not subject to any Lien (other than Liens
permitted by Section 8.01(h)).

 

“Loan” means an extension of credit by a Lender to the Company under Article II
or Article III in the form of a Revolving Loan, Swing Line Loan or L/C Advance.

 

“Loan Documents” means this Agreement, each Note, the Fee Letters, the
L/C-Related Documents, the Subsidiary Guaranty, the Rate Swap Documents and all
other documents delivered to the Administrative Agent or any Lender in
connection herewith.

 

“Loan Parties” means, collectively, the Company and each Guarantor, and “Loan
Party” means any of them.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U 
or X of the FRB.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, liabilities (actual or
contingent) or financial condition of the Company or the Company and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of the
Company or any Subsidiary to perform its payment or other material obligations
under any Loan Document to which it is a party; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against the
Company or any Subsidiary of any Loan Document to which it is a party.

 

“Multiemployer Plan” means a “multiemployer plan”, within the meaning of
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes,
is making or is obligated to make contributions or, during the preceding three
calendar years, has made, or has been obligated to make, contributions.

 

17

--------------------------------------------------------------------------------


 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 11.01 and (b) has been approved by the
Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” means a promissory note executed by the Company in favor of a Lender
pursuant to subsection 2.02(b).

 

“Note Agreement” means the Amended and Restated Private Shelf Agreement dated as
of October 3, 2000 between the Company and the purchasers named therein.

 

“Notice of Borrowing” means a Notice of Borrowing/Conversion/Continuation in
substantially the form of Exhibit A.

 

“Obligations” means all advances, debts, liabilities, obligations, covenants and
duties arising under any Loan Document owing by the Company or any Subsidiary to
any Lender, the Administrative Agent or any Indemnified Person, whether direct
or indirect (including those acquired by assignment), absolute or contingent,
due or to become due or now existing or hereafter arising.

 

“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.

 

“Offshore Currency” means at any time any Additional Offshore Currency and any
Designated Offshore Currency.

 

“Offshore Currency Loan” means any Offshore Rate Loan denominated in an Offshore
Currency.

 

“Offshore Currency Loan Sublimit” means $50,000,000.

 

“Offshore Rate” means, for any Interest Period, with respect to Offshore Rate
Loans comprising part of the same Borrowing, the rate of interest per annum
(rounded upward to the next 1/16th of 1%) determined by the Administrative Agent
as follows:

 

Offshore Rate =

LIBO Rate

 

1.00 - Eurodollar Reserve Percentage

 

Where:

 

“Eurodollar Reserve Percentage” means for any day during any Interest Period,
the aggregate of the maximum reserve percentages (including any marginal,
special, emergency or supplemental reserves) expressed as a decimal established
by the FRB to which any Lender is subject for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the FRB), which
reserve percentages shall include those imposed pursuant to such Regulation D;
provided that (i) Offshore Rate

 

18

--------------------------------------------------------------------------------


 

Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation and (ii) the Eurodollar Reserve
Percentage shall be adjusted automatically on and as of the effective date of
any change in any such reserve percentage; and

 

“LIBO Rate” means:  (a) with respect to any Offshore Rate Loan for any Interest
Period, (i) except for Offshore Rate Loans denominated in Euros and Canadian
Dollars, the rate per annum (the “Published LIBOR Rate”) appearing on Reuters
Screen LIBOR01 Page (or any successor or substitute page) on such screen at
approximately 11:00 a.m. (London time), two Business Days prior to the
commencement of such Interest Period (or, in the case of an Offshore Rate Loan
denominated in pounds sterling, on the first day of such Interest Period), as
the rate for deposits in the applicable currency with a maturity comparable to
such Interest Period, (ii) with respect to Offshore Rate Loans denominated in
Euro, the rate appearing on the Reuters Screen EURIBOR01 Page (it being
understood that this rate is the Euro interbank offered rate (known as the
“EURIBOR Rate”) sponsored by the Banking Federation of the European Union and
the Financial Markets Association) at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period as the rate for
deposits in Euro with a maturity comparable to such Interest Period, and (iii)
with respect to Offshore Rate Loans denominated in Canadian Dollars, the average
rate for bankers acceptances as administered by the Investment Industry
Regulatory Organization of Canada (or any other Person that takes over the
administration of that rate) with a tenor equal to the relevant period displayed
on CDOR01 page of the Reuters Monitor Service (or, in the event such rate does
not appear on a Reuters page or screen, on any successor or substitute page on
such screen or service that displays such rate, or on the appropriate page of
such other information service that publishes such rate from time to time as
selected by the Administrative Agent in its reasonable discretion) at or about
10:15 a.m. (Toronto, Ontario time) on the first day of such Interest Period.  In
the event that either such rate is not available at such time for any reason,
then the “LIBO Rate” with respect to such Offshore Rate Loan for such Interest
Period shall be the rate at which deposits in the applicable currency for
delivery on the first day of such Interest Period in Same Day Funds in the
Dollar Equivalent of $5,000,000 and with a maturity comparable to such Interest
Period would be offered by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period (or, in the case of an Offshore Rate Loan
denominated in pounds sterling or Canadian Dollars, on the first day of such
Interest Period); and

 

(b)  for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) the Published LIBOR Rate, at approximately
11:00 a.m. (London time) two Business Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the date of determination in Same
Day Funds in the approximate amount of the Base Rate Loan being made or
maintained by JPMorgan and with a term equal to one month would be offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at the date and time of determination.

 

The Offshore Rate shall be adjusted automatically as to all applicable Loans
then outstanding as of the effective date of any change in the Eurodollar
Reserve Percentage.

 

“Offshore Rate Loan” means a Revolving Loan that bears interest based on the
Offshore Rate and may be an Offshore Currency Loan or a Loan denominated in
Dollars.

 

19

--------------------------------------------------------------------------------


 

“Organization Documents” means, for any Person, the certificate or articles of
formation and the bylaws or similar governing documents of such Person, any
certificate of determination or instrument relating to the rights of preferred
equityholders of such Person, any rights or similar agreement with respect to
the equityholders of such Person, and all applicable resolutions of the board of
directors or similar governing body (or any committee thereof) of such Person.

 

“Other Taxes” means any present or future stamp, court or documentary taxes or
any other excise or property taxes, charges or similar levies which arise from
any payment made hereunder or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, this Agreement or
any other Loan Document.

 

“Overnight Rate” means, for any day, the rate of interest per annum at which
overnight deposits in the relevant Applicable Currency, in the amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by JPMorgan’s London Branch to major
banks in the London or other applicable offshore interbank market.

 

“Participant” has the meaning specified in subsection 11.08(e).

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to any of its principal functions under ERISA.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which the Company or any ERISA Affiliate sponsors,
maintains, or to which it makes, is making or is obligated to make
contributions, or otherwise has any liability, or in the case of a multiple
employer plan (as described in Section 4064(a) of ERISA) has made contributions
at any time during the immediately preceding five plan years.

 

“Permitted Acquisitions” has the meaning specified in Section 8.04.

 

“Permitted Liens” has the meaning specified in Section 8.01.

 

“Permitted Swap Obligations” means all obligations (contingent or otherwise) of
the Company existing or arising under (a) Convertible Note Swap Contracts and
(b) other Swap Contracts, provided that, in the case of this clause (b), each of
the following criteria is satisfied:  (i) such obligations are (or were) entered
into by the Company in the ordinary course of business for the purpose of
directly mitigating risks associated with liabilities, commitments or assets
held or reasonably anticipated by such Person, or changes in the value of
securities issued by the Company in conjunction with a securities repurchase
program not otherwise prohibited hereunder, and not for purposes of speculation
or taking a “market view”, and (ii) such Swap Contracts do not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party (i.e.; such Swap
Contracts

 

20

--------------------------------------------------------------------------------


 

do not elect the “first method” of calculating a termination payment) under the
1992 Master ISDA Agreement.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which the Company or any ERISA Affiliate sponsors or maintains or to which the
Company or any ERISA Affiliate makes, is making or is obligated to make
contributions or otherwise has any liability and includes any Pension Plan.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its office located at 270
Park Avenue, New York, New York; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Pro Rata Share” means, as to any Lender, (a) at any time at which the
Commitments remain outstanding, the percentage equivalent (expressed as a
decimal, rounded to the ninth decimal place) at such time of such Lender’s
Commitment divided by the Aggregate Commitment, and (b) after the termination of
the Commitments, the percentage equivalent (expressed as a decimal, rounded to
the ninth decimal place) at such time of the Effective Amount of such Lender’s
outstanding Loans (including such Lender’s ratable share of outstanding Swing
Line Loans and L/C Obligations) divided by the aggregate Effective Amount of the
outstanding Loans and L/C Obligations of all of the Lenders; provided that, if
and so long as any Lender is a Defaulting Lender, such Lender’s Pro Rata Share
shall be deemed for purposes of this definition to be reduced to the extent of
the defaulted amount and the Pro Rata Share of each Issuer and the Swing Line
Lender, in each case as applicable, shall be deemed for purposes of this
definition to be increased to such extent.

 

“Rate Swap Documents” means, collectively, all Swap Contracts entered into
between the Company and any Lender or any Affiliate of a Lender in respect of
any portion of the Obligations.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Rental Expense” means, for any period, the sum of (a) all store rental
payments, (b) all common area maintenance payments and (c) all real estate taxes
paid during such period by the Company and its Subsidiaries, in each case, with
respect to non-franchised store locations (and not, for avoidance of doubt, with
respect to office or warehouse locations), excluding in each case lease
termination payments, rental payments, common area maintenance payments and real
estate taxes with respect to Discontinued Stores or stores included in the sale
of any Subsidiary, business or division (excluding HC (USA), Inc.) sold by the
Company or any Subsidiary during such period.

 

21

--------------------------------------------------------------------------------


 

“Reorganization Costs” means, without duplication, non-recurring business
optimization expenses and other charges (which for the avoidance of doubt shall
include, but are not limited to, lease termination payments and other costs
relating to the effect of store closures, retention and transition costs,
severance costs, system establishment costs, and costs in respect of operational
charges, in each case attributable to Discontinued Stores and/or resulting from
the sale by the Company or any Subsidiary after the Effective Date of any
Subsidiary, business or division, and related diligence expenses and reasonable
legal, accounting, consulting, and advisory fees and expenses).

 

“Replacement Lender” has the meaning specified in Section 4.08.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations thereunder, other than any such event for which the 30-day
notice requirement under ERISA has been waived in regulations issued by the
PBGC.

 

“Required Lenders” means at any time Lenders having Pro Rata Shares totaling
more than 50%; provided that the Commitments of, and (except as set forth in the
definition of Pro Rata Share) the portion of the Effective Amount of the
outstanding Loans and L/C Obligations held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which the Person or any of its property is subject.

 

“Responsible Officer” means the chief financial officer of the Company or any
other officer having substantially the same authority and responsibility.

 

“Revolving Loan” has the meaning specified in Section 2.01.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Offshore Currency, same day or other funds as may be determined
by the Administrative Agent to be customary in the place of disbursement or
payment for the settlement of international banking transactions in the relevant
Offshore Currency.

 

“Sanctions Laws and Regulations” means (a) any sanctions, prohibitions or
requirements imposed by any executive order (an “Executive Order”) or by any
sanctions program administered by OFAC, and (b) any sanctions measures imposed
by the United Nations Security Council, European Union or the United Kingdom.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Senior Notes” means the notes issued by the Company from time to time under the
Note Agreement.

 

22

--------------------------------------------------------------------------------


 

“Solvent” means, when used with respect to a Person, that (a) the fair saleable
value of the assets of such Person is in excess of the total amount of the
present value of its liabilities (including for purposes of this definition all
liabilities (including loss reserves as determined by such Person), whether or
not reflected on a balance sheet prepared in accordance with GAAP and whether
direct or indirect, fixed or contingent, secured or unsecured, disputed or
undisputed), (b) such Person is able to pay its debts or obligations in the
ordinary course as they mature and (c) such Person does not have unreasonably
small capital to carry out its business as conducted and as proposed to be
conducted.  “Solvency” shall have a correlative meaning.

 

“Specified Acquisition Debt” means Indebtedness of a Person that was the subject
of an Acquisition by the Company or any Subsidiary in an aggregate amount not to
exceed $10,000,000 at any one time outstanding that (a) remains outstanding no
more than 90 days after the date on which such Acquisition was consummated,
(b) is the subject of a default under the terms thereof solely as a result of
the consummation of such Acquisition, and (c) has not been accelerated or
otherwise become immediately repayable and in respect of which the lenders
thereof have not exercised any available remedies.

 

“Specified Competitor” means any Person that the Company identifies to the
Administrative Agent in writing as a direct competitor of the Company or any of
its Subsidiaries.

 

“Spot Rate” for a currency means the rate quoted by JPMorgan as the spot rate
for the purchase by JPMorgan of such currency with another currency through its
FX Trading Office at approximately 11:00 a.m. (London time) on the date two
Business Days prior to the date as of which the foreign exchange computation is
made.

 

“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture (excluding, in the case of the Company
or a Subsidiary, any Joint Venture) or other business entity the accounts of
which would be consolidated with those of such Person in such Person’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date.  Unless the context otherwise clearly
requires, references herein to a “Subsidiary” refer to a Subsidiary of the
Company.

 

“Subsidiary Guaranty” means the Amended and Restated Guaranty by certain of the
Subsidiaries in favor of the Administrative Agent and the Lenders, substantially
in the form attached hereto as Exhibit D.

 

“Surety Instruments” means all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, shipside bonds, performance
bonds, surety bonds and similar instruments.

 

“Swap Contract” means any agreement, whether or not in writing, relating to any
transaction that is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap or option, bond, note or
bill option, interest rate option, forward foreign exchange transaction, cap,
collar or floor transaction, currency swap, cross-currency rate swap, swaption,
currency option or any other, similar transaction (including any option to enter
into any of the foregoing) or any combination of the foregoing, and, unless

 

23

--------------------------------------------------------------------------------


 

the context otherwise clearly requires, any master agreement relating to or
governing any or all of the foregoing.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined by the Company based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include any Lender).

 

“Swing Line Commitment” means at any time, the obligation of the Swing Line
Lender to make Swing Line Loans pursuant to Section 2.05.

 

“Swing Line Lender” means JPMorgan, in its capacity as the provider of Swing
Line Loans.

 

“Swing Line Loan” means a Loan made by the Swing Line Lender.

 

“Syndication Agent” means Bank of America, N.A. in its capacity as syndication
agent for the Lenders hereunder.

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means any and all present or future taxes, levies, assessments, imposts,
duties, deductions, fees, withholdings or similar charges, and all liabilities
with respect thereto, excluding, in the case of each Lender and the
Administrative Agent, respectively, (a) taxes imposed on or measured by its net
income by the jurisdiction (or any political subdivision thereof) under the laws
of which such Lender or the Administrative Agent, as the case may be, is
organized or maintains a Lending Office and (b) any United States withholding
taxes imposed by FATCA.

 

“Termination Date” means the earlier to occur of:

 

(a)                                 June 11, 2018; and

 

(b)                                 the date on which the Commitments terminate
in accordance with the provisions of this Agreement.

 

A “Type” of Loan means its status as either a Base Rate Loan or an Offshore Rate
Loan.

 

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in

 

24

--------------------------------------------------------------------------------


 

accordance with the assumptions used for funding the Pension Plan pursuant to
Section 412 of the Code for the applicable plan year.

 

“United States” and “U.S.” each means the United States of America.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“Wholly-Owned” means any corporation, association, partnership, limited
liability company, joint venture or other business entity in which (other than
directors’ qualifying shares or other immaterial local ownership required by
law) 100% of the equity interests of each class having ordinary voting power,
and 100% of the equity interests of every other class, in each case, at the time
as of which any determination is being made, is owned, beneficially and of
record, by the Company, or by one or more of the other Wholly-Owned
Subsidiaries, or both.

 

1.02                        Other Interpretive Provisions.  (a)   The meanings
of defined terms are equally applicable to the singular and plural forms of the
defined terms.

 

(b)                                 The words “hereof”, “herein”, “hereunder”
and similar words refer to this Agreement as a whole and not to any particular
provision of this Agreement; and subsection, Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

(c)                                  (i)                                     The
term “documents” includes any and all instruments, documents, agreements,
certificates, indentures, notices and other writings, however evidenced.

 

(ii)                                  The term “including” is not limiting and
means “including without limitation.”

 

(iii)                               In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including.”

 

(iv)                              The term “property” includes any kind of
property or asset, real, personal or mixed, tangible or intangible.

 

(d)                                 Unless otherwise expressly provided herein,
(i) references to agreements (including this Agreement) and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications thereto, but only to the extent such amendments and other
modifications are not prohibited by the terms of any Loan Document,
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such statute or regulation and (iii) any reference
to a particular time means such time in Chicago, Illinois.

 

(e)                                  The captions and headings of this Agreement
are for convenience of reference only and shall not affect the interpretation of
this Agreement.

 

25

--------------------------------------------------------------------------------


 

(f)                                   This Agreement and other Loan Documents
may use several different limitations, tests or measurements to regulate the
same or similar matters.  All such limitations, tests and measurements are
cumulative and shall each be performed in accordance with their terms.  Unless
otherwise expressly provided, any reference to any act of the Administrative
Agent or the Lenders by way of consent, approval or waiver shall be deemed
modified by the phrase “in its/their sole discretion”.

 

(g)                                  This Agreement and the other Loan Documents
are the result of negotiations among and have been reviewed by counsel to the
Administrative Agent, the Company and the other parties, and are the products of
all parties.  Accordingly, they shall not be construed against the Lenders or
the Administrative Agent merely because of the Lenders’ or the Administrative
Agent’s involvement in their preparation.

 

1.03                        Accounting Principles.  (a)    Unless the context
otherwise clearly requires, all accounting terms not expressly defined herein
shall be construed, and all financial computations required under this Agreement
shall be made, in accordance with GAAP, consistently applied; provided that
notwithstanding any provision of any Loan Document to the contrary, for purposes
of this Agreement and each other Loan Document (other than covenants to deliver
financial statements), the determination of whether a lease constitutes a
capital lease or an operating lease and whether obligations arising under a
lease are required to be capitalized on the balance sheet of the lessee
thereunder and/or recognized as interest expense in the lessee’s financial
statements shall be determined under generally accepted accounting principles in
the United States as of the date of this Agreement, notwithstanding any
modifications or interpretive changes thereto that may occur thereafter and
without giving effect to any change in accounting for leases pursuant to GAAP
resulting from the implementation of proposed Accounting Standards Update —
Leases (Topic 840) issued August 17, 2010, or any successor proposal.

 

(b)                                 References herein to “fiscal year” and
“fiscal quarter” refer to such fiscal periods of the Company.

 

(c)                                  If any change in GAAP occurs after the date
of this Agreement and such change results in a material variation in the method
of calculation of financial covenants or other terms of this Agreement, then the
Company, the Administrative Agent and the Lenders agree to amend such provisions
of this Agreement so as to equitably reflect such change so that the criteria
for evaluating the Company’s financial condition will be the same after such
change as if such change had not occurred.

 

(d)                                 Notwithstanding the foregoing provisions of
this Section 1.03 or any other provision of this Agreement, the outstanding
principal amount of all Indebtedness of any Person shall be equal to the actual
outstanding principal amount thereof irrespective of the amount that might
otherwise be accounted for under GAAP as the amount of the liability of such
Person with respect to such Indebtedness, and any determination of the net
income (or net loss), equity or assets of any Person shall not take into account
any effect of marking any such outstanding Indebtedness of such Person to market
value.

 

(e)                                  Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios

 

26

--------------------------------------------------------------------------------


 

referred to herein shall be made, without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of the Company or any Subsidiary at
“fair value”, as defined therein.

 

1.04                        Currency Equivalents Generally.  For all purposes of
this Agreement (but not for purposes of the preparation of any financial
statements delivered pursuant hereto), the equivalent in any Offshore Currency
or other currency of an amount in Dollars, and the equivalent in Dollars of an
amount in any Offshore Currency or other currency, shall be determined at the
Spot Rate.

 

1.05                        Letter of Credit Amounts.  Unless otherwise
specified, all references herein to the amount of a Letter of Credit at any time
shall be deemed to mean the undrawn face amount thereof in effect at such time
(giving effect to all automatic increases in the maximum amount available to be
drawn thereunder provided for in such Letter of Credit or any L/C-Related
Document, whether or not any such automatic increase is in effect at such time).

 

ARTICLE II
THE CREDITS

 

2.01                        Amounts and Terms of Commitments.  Each Lender
severally agrees, on the terms and conditions set forth herein, to make loans to
the Company denominated in Dollars or in an Offshore Currency (each such loan, a
“Revolving Loan”) from time to time on any Business Day during the period from
the Effective Date to the Termination Date, in an aggregate principal Dollar
Equivalent amount not to exceed at any time outstanding the amount set forth
opposite such Lender’s name on Schedule 2.01 (such amount, as the same may be
reduced under Section 2.07 or as a result of one or more assignments under
Section 11.08, such Lender’s “Commitment”); provided that, after giving effect
to any Borrowing of Revolving Loans, (a) the Effective Amount of all outstanding
Loans and of all L/C Obligations, shall not exceed the Aggregate Commitment and
(b) the Effective Amount of the Revolving Loans of any Lender plus the
participation of such Lender in the Effective Amount of all L/C Obligations and
such Lender’s Pro Rata Share of the Effective Amount of any outstanding Swing
Line Loans shall not exceed such Lender’s Commitment; and provided further, that
after giving effect to any Borrowing of Offshore Currency Loans, the sum of the
Effective Amount of all outstanding Offshore Currency Loans plus the Effective
Amount of all outstanding Swing Line Loans denominated in Offshore Currencies
shall not exceed the Offshore Currency Loan Sublimit.  Within the limits of each
Revolving Lender’s Commitment, and subject to the other terms and conditions
hereof, the Company may borrow under this Section 2.01, prepay under
Section 2.08 and reborrow under this Section 2.01.

 

2.02                        Loan Accounts.  (a)   The Loans made by each Lender
and the Letters of Credit Issued by each Issuer shall be evidenced by one or
more accounts or records maintained by such Lender or Issuer, as the case may
be, in the ordinary course of business.  The accounts or records maintained by
the Administrative Agent, each Issuer and each Lender shall be conclusive absent
manifest error of the amount of the Loans made by the Lenders to the Company and
the Letters of Credit Issued for the account of the Company, and the interest
and payments thereon.  Any failure so to record or any error in doing so shall
not, however, limit or otherwise affect the

 

27

--------------------------------------------------------------------------------


 

obligation of the Company hereunder to pay any amount owing with respect to the
Loans or any Letter of Credit.

 

(b)                                 Upon the request of any Lender made through
the Administrative Agent, the Loans made by such Lender may be evidenced by a
Note instead of or in addition to its records or accounts.  The Company
irrevocably authorizes each such Lender to record on the schedule annexed to its
Note the date, amount and maturity of each Loan made by it and the amount and
Applicable Currency of each payment of principal thereon.  Any such schedule
shall be conclusive absent manifest error; provided that the failure of a Lender
to make, or an error in making, a notation thereon shall not limit or otherwise
affect the obligations of the Company hereunder or under such Lender’s Note.

 

2.03                        Procedure for Borrowing.  (a)   Each Borrowing
(other than an L/C Advance) shall be made upon the Company’s irrevocable notice
delivered to the Administrative Agent in the form of a Notice of Borrowing
(which notice must be received by the Administrative Agent prior to 12:00 noon
(i) three Business Days prior to the requested Borrowing Date, in the case of
Offshore Rate Loans denominated in Dollars, (ii) four Business Days prior to the
requested Borrowing Date, in the case of Offshore Currency Loans, and (iii) on
the requested Borrowing Date, in the case of Base Rate Loans), specifying:

 

(A)                               the amount of such Borrowing, which shall be
in an aggregate minimum amount of (1) in the case of a Borrowing of Base Rate
Loans, $500,000 or any multiple of $100,000 in excess thereof, (2) in the case
of a Borrowing of Offshore Rate Loans denominated in Dollars, $1,000,000 or any
multiple of $500,000, and (3) in the case of Offshore Currency Loans, the Dollar
Equivalent of $1,000,000 or any multiple of 500,000 units of the Applicable
Currency in excess thereof;

 

(B)                               the requested Borrowing Date, which shall be a
Business Day;

 

(C)                               the Type of Loans comprising such Borrowing
and in the case of an Offshore Rate Loan, the Applicable Currency;

 

(D)                               with respect to Offshore Rate Loans, the
duration of the Interest Period applicable to such Loans included in such
notice; provided that if  such Notice of Borrowing fails to specify the duration
of the Interest Period for any Borrowing comprised of Offshore Rate Loans, such
Interest Period shall be one month; and

 

(E)                                wire instructions pursuant to which the
proceeds of such Borrowing are to be disbursed.

 

(b)                                 The Administrative Agent will promptly
notify each Lender of its receipt of any Notice of Borrowing and of the amount
of such Lender’s Pro Rata Share of that Borrowing.

 

(c)                                  Each Lender will make the amount of its Pro
Rata Share of each Borrowing available to the Administrative Agent for the
account of the Company at the Administrative

 

28

--------------------------------------------------------------------------------


 

Agent’s Payment Office on the Borrowing Date requested by the Company in Same
Day Funds and in the Applicable Currency (i) in the case of a Borrowing
comprised of Loans in Dollars, by 2:00 p.m., and (ii) in the case of a Borrowing
comprised of Offshore Currency Loans, by such time as the Administrative Agent
may specify.  The aggregate of the amounts made available to the Administrative
Agent by the Lenders will promptly thereafter be made available to the Company
pursuant to the wire instructions set forth in the applicable Notice of
Borrowing in like funds as received by the Administrative Agent.

 

(d)                                 After giving effect to any Borrowing or any
conversion or continuation of Loans pursuant to Section 2.04, unless the
Administrative Agent shall otherwise consent, there may not be more than 10
different Interest Periods in effect.

 

(e)                                  The Company hereby authorizes the Lenders
and the Administrative Agent to accept Notices of Borrowing based on telephonic
notices made by any Person that the Administrative Agent or any Lender in good
faith believes to be acting on behalf of the Company.  The Company agrees to
deliver promptly to the Administrative Agent a written confirmation of each
telephonic notice, signed by a Responsible Officer or an authorized designee. 
If the written confirmation differs in any material respect from the action
taken by the Administrative Agent and the Lenders, the records of the
Administrative Agent and the Lenders shall govern absent manifest error.

 

2.04                        Conversion and Continuation Elections.  (a)  The
Company may, upon irrevocable notice to the Administrative Agent in accordance
with subsection 2.04(b):

 

(i)                                     elect, as of any Business Day, in the
case of Base Rate Loans, or as of the last day of the applicable Interest
Period, in the case of Offshore Rate Loans, to convert Loans (or any part
thereof in an amount not less than the Dollar Equivalent of $500,000 or any
multiple of 100,000 units of the Applicable Currency in excess thereof) into
Loans of any other Type; provided that only Offshore Rate Loans denominated in
Dollars may be converted to Base Rate Loans; or

 

(ii)                                  elect as of the last day of the applicable
Interest Period, to continue Offshore Rate Loans having Interest Periods
expiring on such day (or any part thereof in an amount not less than the Dollar
Equivalent of $500,000, or any multiple of 100,000 units of the Applicable
Currency in excess thereof);

 

provided that if at any time the aggregate amount of Offshore Rate Loans
denominated in Dollars in respect of any Borrowing is reduced, by payment,
prepayment, or conversion of part thereof to be less than $500,000, such
Offshore Rate Loans denominated in Dollars shall automatically convert into Base
Rate Loans, and on and after such date the right of the Company to continue such
Loans as, and convert such Loans into, Offshore Rate Loans shall terminate.

 

(b)                                 The Company shall deliver a Notice of
Borrowing to be received by the Administrative Agent not later than 12:00 noon
at least (i) three Business Days in advance of the applicable
Conversion/Continuation Date, if the relevant Loans are to be converted into or
continued as Offshore Rate Loans in Dollars, (ii) four Business Days in advance
of the

 

29

--------------------------------------------------------------------------------


 

Conversion/Continuation Date, if the relevant Loans are to be converted into or
continued as Offshore Currency Loans, and (iii) on the Conversion/Continuation
Date, if the relevant Loans are to be converted into Base Rate Loans,
specifying:

 

(A)                               the proposed Conversion/Continuation Date;

 

(B)                               the aggregate amount of Loans to be converted
or continued;

 

(C)                               the Type of Loans resulting from the proposed
conversion or continuation and in the case of an Offshore Rate Loan, the
Applicable Currency; and

 

(D)                               other than in the case of conversions into
Base Rate Loans, the duration of the requested Interest Period.

 

(c)                                  If upon the expiration of any Interest
Period applicable to Offshore Rate Loans denominated in Dollars, the Company has
failed to timely select a new Interest Period to be applicable to such Offshore
Rate Loans, or if any Default or Event of Default then exists, the Company shall
be deemed to have elected to convert such Offshore Rate Loans into Base Rate
Loans effective as of the expiration date of such Interest Period.  If the
Company has failed to select a new Interest Period to be applicable to Offshore
Currency Loans prior to the fourth Business Day in advance of the expiration
date of the current Interest Period applicable thereto as provided in
subsection 2.04(b), or if any Default or Event of Default shall then exist,
subject to the provisions of subsection 2.06(d), the Company shall be deemed to
have elected to continue such Offshore Currency Loans for a one-month Interest
Period.

 

(d)                                 The Administrative Agent will promptly
notify each Lender of its receipt of a Notice of Borrowing, or, if no timely
notice is provided by the Company, the Administrative Agent will promptly notify
each Lender of the details of any automatic conversion.  All conversions and
continuations shall be made ratably according to the respective outstanding
principal amounts of the Loans, with respect to which the notice was given, held
by each Lender.

 

(e)                                  Unless the Required Lenders otherwise
consent, during the existence of a Default or Event of Default, the Company may
not elect to have a Loan in Dollars converted into or continued as an Offshore
Rate Loan in Dollars, or an Offshore Currency Loan continued on the basis of an
Interest Period exceeding one month.

 

(f)                                   The Company hereby authorizes the Lenders
and the Administrative Agent to accept Notices of Conversion/Continuation based
on telephonic notices made by any Person the Administrative Agent or any Lender
in good faith believes to be acting on behalf of the Company.  The Company
agrees to deliver promptly to the Administrative Agent a written confirmation of
each telephonic notice, signed by a Responsible Officer.  If the written
confirmation differs in any material respect from the action taken by the
Administrative Agent and the Lenders, the records of the Administrative Agent
and the Lenders shall govern absent manifest error.

 

30

--------------------------------------------------------------------------------


 

2.05                        The Swing Line Loans.  (a)  Subject to the terms and
conditions hereof, the Swing Line Lender agrees to make Swing Line Loans to the
Company denominated in Dollars or in an Offshore Currency from time to time
prior to the Termination Date in an aggregate principal amount at any one time
outstanding not to exceed a Dollar Equivalent of $30,000,000; provided that
(i) after giving effect to any Swing Line Loan, the Effective Amount of all
Revolving Loans, Swing Line Loans and L/C Obligations at such time shall not
exceed the Aggregate Commitment at such time, (ii) the Swing Line Lender shall
not be required to make a Swing Line Loan to refinance an outstanding Swing Line
Loan, (iii) the Effective Amount of all outstanding Offshore Currency Loans plus
the Effective Amount of all outstanding Swing Line Loans denominated in Offshore
Currencies shall not exceed the Offshore Currency Loan Sublimit and
(iv) notwithstanding Section 2.01, the Effective Amount of the Revolving Loans
and Swing Line Loans of the Swing Line Lender, plus the participation of the
Swing Line Lender in the Effective Amount of all L/C Obligations, may exceed
JPMorgan’s Commitment so long as the condition set forth in the previous proviso
is satisfied.  Prior to the Termination Date, the Company may use the Swing Line
Commitment by borrowing, prepaying the Swing Line Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof.  All Swing
Line Loans denominated in Dollars shall bear interest at the Base Rate plus the
Applicable Margin for Base Rate Loans and shall not be entitled to be converted
into Loans that bear interest at any other rate.  Each Swing Line Loan
denominated in an Offshore Currency shall bear interest at a rate separately
agreed to by the Company and the Swing Line Lender; provided that upon the
purchase by the Lenders of participating interests in such Swing Line Loan
pursuant to clause (e) below, such Swing Line Loan shall be redenominated in
Dollars on the basis of the Spot Rate and shall thereafter bear interest at the
Base Rate plus the Applicable Margin for Base Rate Loans.

 

(b)                                 The Company may borrow under the Swing Line
Commitment on any Business Day until the Termination Date; provided that the
Company shall give the Swing Line Lender irrevocable written notice signed by a
Responsible Officer or an authorized designee (which notice must be received by
the Swing Line Lender prior to (i) 2:00 p.m. on the requested borrowing date, in
the case of a Swing Line Loan denominated in Dollars, or (ii) 10:30 a.m. three
Business Days prior to the requested borrowing date, in the case of a Swing Line
Loan denominated in an Offshore Currency (or, in each case, such other time as
the Swing Line Lender and the Company may agree)) with a copy to the
Administrative Agent specifying the amount of the requested Swing Line Loan,
which shall be in a minimum Dollar Equivalent amount of $250,000 and an integral
multiple of (x) if denominated in Dollars, $250,000, or (y) if denominated in an
Offshore Currency, 250,000 units of such currency.  The proceeds of the Swing
Line Loan will be made available by the Swing Line Lender to the Company in
immediately available funds at the office of the Swing Line Lender by 4:00 p.m.
on the requested date of borrowing.  The Company may, at any time and from time
to time on any Business Day, prepay the Swing Line Loans, in whole or in part,
without premium or penalty, by notifying the Swing Line Lender, prior to
3:00 p.m. (A) in the case of a Swing Line Loan denominated in Dollars, on the
date of prepayment, and (B) in the case of a Swing Line Loan denominated in an
Offshore Currency, three Business Days prior to the date of prepayment, of the
date, amount and currency of prepayment, with a copy to the Administrative
Agent.  If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein.  Partial prepayments shall be
in a minimum Dollar Equivalent amount of $250,000 and an

 

31

--------------------------------------------------------------------------------


 

integral multiple of (1) if denominated in Dollars, $250,000, and (2) if
denominated in an Offshore Currency, 250,000 units of such currency.

 

(c)                                  If any Swing Line Loan shall remain
outstanding at 11:00 a.m. on the earlier of (i) the 15th day following the date
of such Swing Line Loan and (ii) the last day of a calendar month following the
date such Swing Line Loan is made (so long as such day is at least two Business
Days after such Swing Line Loan is made), and if by such time on such earlier
day the Administrative Agent shall have received neither (x) a Notice of
Borrowing delivered by the Company pursuant to Section 2.03 requesting that
Revolving Loans be made pursuant to Section 2.01 on the immediately succeeding
Business Day in an amount at least equal to the principal amount of such Swing
Line Loan nor (y) any other notice satisfactory to the Administrative Agent
indicating the Company’s intent to repay such Swing Line Loan on or before the
immediately succeeding Business Day with funds obtained from other sources, then
on such Business Day the Swing Line Lender shall (and on any Business Day the
Swing Line Lender in its sole discretion may), on behalf of the Company (which
hereby irrevocably directs the Swing Line Lender to act on its behalf) request
the Administrative Agent to notify each Lender to make a Revolving Loan that is
(A) in an amount equal to such Lender’s Pro Rata Share of the amount of such
Swing Line Loan and (B) denominated in the Applicable Currency of such Swing
Line Loan; provided that, if such Swing Line Loan is denominated in an
Additional Offshore Currency for which a Borrowing of Revolving Loans would be
unavailable pursuant to Section 2.06(c), such Swing Line Loan shall be
redenominated in Dollars on the basis of the Spot Rate prior to the making of
such Revolving Loans by the Lenders.  Unless any of the events described in
subsection 9.01(f) or (g) shall have occurred with respect to the Company (in
which event the procedures of clause (e) of this Section 2.05 shall apply) each
Lender shall make the proceeds of its Revolving Loan available to the
Administrative Agent for the account of the Swing Line Lender at the
Administrative Agent’s Payment Office in immediately available funds prior to
1:00 p.m. on the Business Day next succeeding the date such notice is given. 
The proceeds of such Revolving Loans shall be immediately applied to repay the
outstanding Swing Line Loans.  Effective on the day such Revolving Loans are
made, the portion of the Swing Line Loans so paid shall no longer be outstanding
as Swing Line Loans.  The Company shall pay to the Swing Line Lender in the
Applicable Currency, promptly following the Swing Line Lender’s demand, the
amount of its outstanding Swing Line Loans to the extent amounts received from
the Lenders are not sufficient to repay in full such outstanding Swing Line
Loans.

 

(d)                                 Notwithstanding anything herein to the
contrary, the Swing Line Lender (i) shall not be obligated to make any Swing
Line Loan if the conditions set forth in Article V have not been satisfied and
(ii) shall not make any requested Swing Line Loan if, prior to 3:00 p.m. on the
date of such requested Swing Line Loan, it has received a written notice from
the Administrative Agent or any Lender directing it not to make further Swing
Line Loans because one or more of the conditions specified in Article V are not
then satisfied.

 

(e)                                  If prior to the making of a Revolving Loan
required to be made pursuant to subsection 2.05(c) an Event of Default described
in subsection 9.01(f) or 9.01(g) shall have occurred and be continuing with
respect to the Company, each Lender will, on the date such Revolving Loan was to
have been made pursuant to the notice described in subsection 2.05(b), purchase
a participating interest in each outstanding Swing Line Loans in an amount equal
to its Pro Rata Share of the Effective Amount of such Swing Line Loan; provided
that, if such Swing

 

32

--------------------------------------------------------------------------------


 

Line Loan is denominated in an Additional Offshore Currency that would be
unavailable for a Borrowing of Revolving Loans pursuant to Section 2.06(c), such
Swing Line Loan shall be redenominated in Dollars on the basis of the Spot Rate
immediately prior to such purchase.  Each Lender will immediately transfer to
the Administrative Agent for the benefit of the Swing Line Lender the amount of
its participation in immediately available funds in the Applicable Currency.

 

(f)                                   Whenever, at any time after a Lender has
purchased a participating interest in a Swing Line Loan, the Swing Line Lender
receives any payment on account thereof, the Swing Line Lender will distribute
to the Administrative Agent for delivery to such Lender its participating
interest in such amount (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s participating
interest was outstanding and funded) and in the Applicable Currency; provided
that in the event that such payment received by the Swing Line Lender is
required to be returned, such Lender will return to the Administrative Agent for
delivery to the Swing Line Lender any portion thereof previously distributed by
the Swing Line Lender to it.

 

(g)                                  Each Lender’s obligation to make the
Revolving Loans referred to in subsection 2.05(c) and to purchase participating
interests pursuant to subsection 2.05(e) shall be absolute and unconditional and
shall not be affected by any circumstance, including (i) any set-off,
counterclaim, recoupment, defense or other right which such Lender or the
Company may have against the Swing Line Lender, the Company or any other Person
for any reason whatsoever, (ii) the occurrence or continuance of a Default or an
Event of Default, (iii) any adverse change in the condition (financial or
otherwise) of the Company, (iv) any breach of this Agreement or any other Loan
Document by the Company, any Subsidiary or any other Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

2.06                        Utilization of Commitments in Offshore Currencies.

 

(a)                                 The Administrative Agent will determine the
Dollar Equivalent amount with respect to any (i) Borrowing comprised of Offshore
Currency Loans as of the requested Borrowing Date, (ii) outstanding Offshore
Currency Loans and outstanding Swing Line Loans denominated in Offshore
Currencies as of the last Business Day of each calendar quarter and
(iii) outstanding Offshore Currency Loans and outstanding Swing Line Loans
denominated in Offshore Currencies as of any redenomination date pursuant to
this Section 2.06 or Section 4.05 (each such date under clauses (i) through
(iii), a “Computation Date”).  Upon receipt of any Notice of Borrowing, the
Administrative Agent will promptly notify each Revolving Lender thereof and of
the amount of such Lender’s Pro Rata Share of the applicable Borrowing.  In the
case of a Borrowing comprised of Offshore Currency Loans, the related Notice of
Borrowing will provide the approximate amount of each Lender’s Pro Rata Share of
such Borrowing, and the Administrative Agent will, upon the determination of the
Dollar Equivalent amount of such Borrowing as specified in such Notice of
Borrowing, promptly notify each Lender of the exact amount of such Lender’s Pro
Rata Share of such Borrowing.

 

(b)                                 The Company shall be entitled to request
that Revolving Loans hereunder also be permitted to be made in any other lawful
currency constituting a eurocurrency (excluding Dollars), in addition to the
eurocurrencies specified in the definition of “Designated Offshore

 

33

--------------------------------------------------------------------------------


 

Currency”, that in the opinion of the Lenders is at such time freely traded in
the offshore interbank foreign exchange markets and is freely transferable and
freely convertible into Dollars (an “Additional Offshore Currency”).  The
Company shall deliver to the Administrative Agent any request for designation of
an Additional Offshore Currency in accordance with Section 11.02, to be received
by the Administrative Agent not later than 11:00 a.m. at least ten Business Days
in advance of the date of any Borrowing hereunder proposed to be made in such
Additional Offshore Currency.  Upon receipt of any such request the
Administrative Agent will promptly notify the Lenders thereof, and each Lender
will use its best efforts to respond to such request within two Business Days of
receipt thereof and any failure to respond in such time period shall be deemed
to be a rejection thereof.  Each Lender may grant or accept such request in its
sole discretion.  The Administrative Agent will promptly notify the Company of
the acceptance or rejection of any such request.

 

(c)                                  In the case of a proposed Borrowing
comprised of Loans denominated in an Additional Offshore Currency, the Lenders
shall be under no obligation to make Offshore Currency Loans in the requested
Additional Offshore Currency as part of such Borrowing if the Administrative
Agent has received notice from any Lender by 2:00 p.m. four Business Days prior
to the day of such Borrowing that such Lender cannot provide Loans in the
requested Additional Offshore Currency, in which event the Administrative Agent
will give notice to the Company and the Lenders no later than 9:30 a.m. on the
third Business Day prior to the requested date of such Borrowing that the
Borrowing in the requested Additional Offshore Currency is not then available to
all Lenders.  If the Administrative Agent shall have so notified the Company
that any such Borrowing in a requested Additional Offshore Currency is not then
available, the Company may, by notice to the Administrative Agent not later than
10:30 a.m. three Business Days prior to the requested date of such Borrowing,
withdraw the Notice of Borrowing relating to such requested Borrowing.  If,
prior to such time, the Company withdraws such Notice of Borrowing, the
Borrowing requested therein shall not occur and the Administrative Agent will
promptly so notify each Lender.  If, prior to such time, the Company does not
withdraw such Notice of Borrowing and does not request the making of a Swing
Line Loan in such Additional Offshore Currency, the Administrative Agent will
promptly so notify each Lender and such Notice of Borrowing shall be deemed to
be a Notice of Borrowing that requests a Borrowing comprised of Base Rate Loans
in an aggregate amount equal to the amount of the originally requested Borrowing
as expressed in Dollars in such Notice of Borrowing, and in such notice by the
Administrative Agent to each Lender the Administrative Agent will state such
aggregate amount of such Borrowing in Dollars and such Lender’s Pro Rata Share
thereof.

 

(d)                                 In the case of a proposed continuation of
Offshore Currency Loans for an additional Interest Period pursuant to
Section 2.04, the Lenders shall be under no obligation to continue such Offshore
Currency Loans if the Administrative Agent has received notice from any of the
Lenders by 4:00 p.m. three Business Days prior to the day of such continuation
that such Lender cannot continue to provide Loans in the Offshore Currency, in
which event the Administrative Agent will give notice to the Company not later
than 9:00 a.m. on the second Business Day prior to the requested date of such
continuation that the continuation of such Offshore Currency Loans in the
Offshore Currency is not then available, and notice thereof also will be given
promptly by the Administrative Agent to the Lenders.  If the Administrative
Agent shall have so notified the Company that any such continuation of Offshore
Currency Loans is not then available, any Notice of Borrowing with respect
thereto shall be deemed withdrawn and

 

34

--------------------------------------------------------------------------------


 

such Offshore Currency Loans shall be redenominated into Base Rate Loans in
Dollars with effect from the last day of the Interest Period with respect to any
such Offshore Currency Loans.  The Administrative Agent will promptly notify the
Company and the Lenders of any such redenomination and in such notice by the
Administrative Agent to each Lender the Administrative Agent will state the
aggregate Dollar Equivalent amount of the redenominated Offshore Currency Loans
as of the Computation Date with respect thereto and such Lender’s Pro Rata Share
thereof.

 

(e)                                  Notwithstanding anything herein to the
contrary, during the existence of a Default or an Event of Default, upon the
request of the Required Lenders, all or any part of any outstanding Offshore
Currency Loans shall be redenominated and converted into Base Rate Loans in
Dollars with effect from the last day of the Interest Period with respect to any
such Offshore Currency Loans.  The Administrative Agent will promptly notify the
Company of any such redenomination and conversion request.

 

2.07                        Voluntary Termination or Reduction of Commitments. 
(a)  The Company may, upon not less than five Business Days’ prior notice to the
Administrative Agent, terminate the Commitments, or permanently reduce the
Commitments by an aggregate minimum amount of $5,000,000 or any multiple of
$1,000,000 in excess thereof; unless, after giving effect thereto and to any
prepayments of Loans made on the effective date thereof, (a) the Effective
Amount of all outstanding Revolving Loans, Swing Line Loans and L/C Obligations
together would exceed the amount of the Aggregate Commitment then in effect,
(b) the Effective Amount of all L/C Obligations then outstanding would exceed
the L/C Commitment or (c) the sum of the Effective Amount of all outstanding
Offshore Currency Loans and the Effective Amount of all outstanding Swing Line
Loans denominated in Offshore Currencies would exceed the Offshore Currency Loan
Sublimit.  Once reduced in accordance with this Section, the Commitments may not
be increased.  Any reduction of the Commitments shall be applied to each Lender
according to its Pro Rata Share.  If and to the extent specified by the Company
in the notice to the Administrative Agent, some or all of the reduction in the
Aggregate Commitment shall be applied to reduce the L/C Commitment and/or the
Offshore Currency Loan Sublimit.  All accrued commitment fees and letter of
credit fees to, but not including, the effective date of any reduction or
termination of Commitments, shall be paid on the effective date of such
reduction or termination.

 

(b)                                 At no time shall the Swing Line Commitment
exceed the Aggregate Commitment, and any reduction of the Aggregate Commitment
which reduces the Aggregate Commitment below the then-current amount of the
Swing Line Commitment shall result in an automatic corresponding reduction of
the Swing Line Commitment to the amount of the Aggregate Commitment, as so
reduced, without any action on the part of the Swing Line Lender.  At no time
shall the Swing Line Commitment exceed the Commitment of the Swing Line Lender,
and any reduction of the Aggregate Commitment which reduces the Commitment of
the Swing Line Lender below the then-current amount of the Swing Line Commitment
shall result in an automatic corresponding reduction of the Swing Line
Commitment to the amount of the Commitment of the Swing Line Lender, as so
reduced, without any action on the part of the Swing Line Lender.

 

2.08                        Prepayments.  (a)  Subject to Section 4.04, the
Company may, at any time or from time to time, upon not less than four Business
Days’ irrevocable notice to the Administrative

 

35

--------------------------------------------------------------------------------


 

Agent in the case of Offshore Rate Loans, and not later than 12:00 noon on the
prepayment date, in the case of Base Rate Loans, prepay Revolving Loans ratably
among the Lenders in whole or in part, in minimum Dollar Equivalent amounts of
$500,000 or any Dollar Equivalent multiple of $100,000 in excess thereof.  Such
notice of prepayment shall specify the date and amount of such prepayment and
whether such prepayment is of Base Rate Loans or Offshore Rate Loans, or any
combination thereof, and the Applicable Currency.  Such notice shall not
thereafter be revocable by the Company and the Administrative Agent will
promptly notify each Lender of its receipt of any such notice, and of such
Lender’s Pro Rata Share of such prepayment.  If such notice is given by the
Company, the Company shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein, together,
in the case of Offshore Rate Loans, with accrued interest to each such date on
the amount prepaid and any amounts required pursuant to Section 4.04.

 

(b)                                 Subject to Section 4.04, if on any
Computation Date the Administrative Agent shall have determined that the
Effective Amount of all Loans then outstanding exceeds the Aggregate Commitment
by more than $250,000 due to a change in applicable rates of exchange between
Dollars and the relevant Offshore Currency, then the Administrative Agent may
and at the direction of the Required Lenders shall give notice to the Company
that a prepayment is required under this Section, and the Company agrees to
promptly (but in no event later than three Business Days following receipt of
such notice) make prepayments of Loans such that, after giving effect to all
such prepayments, the Effective Amount of all Loans plus the Effective Amount of
L/C Obligations does not exceed the Aggregate Commitment.

 

(c)                                  Subject to Section 4.04, if on any date the
Effective Amount of all Revolving Loans and Swing Line Loans then outstanding
plus the Effective Amount of all L/C Obligations exceeds the Aggregate
Commitment, the Company shall immediately, and without notice or demand, prepay
the outstanding principal amount of the Revolving Loans and L/C Advances by an
amount equal to the applicable excess.

 

2.09                        Repayment.  The Company shall repay to the Lenders
on the Termination Date the aggregate principal amount of Loans outstanding on
such date.

 

2.10                        Interest.  (a)  Each Revolving Loan shall bear
interest on the outstanding principal amount thereof from the applicable
Borrowing Date at a rate per annum equal to (i) the Offshore Rate or the Base
Rate, as the case may be (and subject to the Company’s right to convert to the
other Type of Loan under Section 2.04), plus (ii) the Applicable Margin for the
relevant Type of Loan plus (iii) if such Loans are Offshore Currency Loans, the
Associated Costs Rate, if applicable.

 

(b)                                 Interest on each Loan shall be paid in
arrears on each applicable Interest Payment Date.  During the existence of any
Event of Default, interest on all Loans shall be paid on demand of the
Administrative Agent (or the Administrative Agent at the request or with the
consent of the Required Lenders).

 

(c)                                  Notwithstanding the foregoing, while any
Event of Default under subsection 9.01(a)(i), 9.01(f) or 9.01(g) exists, or upon
request of the Required Lenders during the existence of any other Event of
Default, the Company shall pay interest (after as well as before entry of

 

36

--------------------------------------------------------------------------------


 

judgment thereon to the extent permitted by law) on the amount of all
outstanding Obligations, at a rate per annum (the “Default Rate”) which is
determined by adding 2% per annum to the applicable interest rate otherwise then
in effect for such Obligations; provided that on and after the expiration of any
Interest Period applicable to any Offshore Rate Loan outstanding on the date of
occurrence of such Event of Default or acceleration, the principal amount of
such Loan shall, during the continuation of such Event of Default or after
acceleration, bear interest at a rate per annum equal to the Base Rate plus the
Applicable Margin for Base Rate Loans plus 2%.  The Administrative Agent will
use reasonable efforts to give the Company notice of the imposition of the
Default Rate; provided that the failure of the Administrative Agent to give such
notice shall not affect the Company’s obligations to pay the Default Rate.

 

(d)                                 Anything herein to the contrary
notwithstanding, the obligations of the Company to any Lender hereunder shall be
subject to the limitation that payments of interest shall not be required for
any period for which interest is computed hereunder, to the extent (but only to
the extent) that contracting for or receiving such payment by such Lender would
be contrary to the provisions of any law applicable to such Lender limiting the
highest rate of interest that may be lawfully contracted for, charged or
received by such Lender, and in such event the Company shall pay such Lender
interest at the highest rate permitted by applicable law.

 

2.11                        Fees.  In addition to certain fees described in
Section 3.08:

 

(a)                                 Administrative Agent’s and Arrangers’ Fees. 
The Company agrees to pay such fees to the Administrative Agent and the
Arrangers as are required by the letter agreements (the “Fee Letters”) entered
into from time to time by the Company, the Administrative Agent and/or the
Arrangers.

 

(b)                                 Facility Fees.  The Company shall pay to the
Administrative Agent for the account of each Lender a facility fee equal to the
Applicable Facility Fee Percentage on the average daily amount of such Lender’s
Commitment (regardless of usage), computed on a quarterly basis in arrears on
the last Business Day of each calendar quarter.  Such facility fee shall accrue
from the Effective Date to the Termination Date and shall be due and payable
quarterly in arrears on the last Business Day of each calendar quarter,
commencing on September 30, 2013,  through the Termination Date, with the final
payment to be made on the Termination Date; provided that, in connection with
any reduction or termination of Commitments under Section 2.07 or an increase of
Commitments under Section 2.17, the accrued facility fee calculated for the
period ending on such date shall also be paid on the date of such reduction,
termination or increase, with the following quarterly payment being calculated
on the basis of the period from such reduction or termination date to such
quarterly payment date.  The facility fees provided in this subsection shall
accrue at all times after the above-mentioned commencement date, including at
any time during which one or more conditions in Article V are not met.

 

2.12                        Computation of Fees and Interest.  (a)  All
computations of interest for Base Rate Loans when the Base Rate is determined by
the Prime Rate shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more interest being paid than if computed on the basis of a
365/366-day year); provided that

 

37

--------------------------------------------------------------------------------


 

computations of interest for Offshore Currency Loans will be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed if
that is the market standard for the applicable Offshore Currency.  Interest and
fees shall accrue during each period during which interest or such fees are
computed from the first day thereof to the last day thereof.

 

(b)                                 Each determination of an interest rate or a
Dollar Equivalent amount by the Administrative Agent shall be conclusive and
binding on the Company and the Lenders in the absence of manifest error.  The
Administrative Agent will, at the request of the Company or any Lender, deliver
to the Company or such Lender, as the case may be, a statement showing the
quotations used by the Administrative Agent in determining any interest rate or
Dollar Equivalent amount.

 

2.13                        Payments by the Company.

 

(a)                                 All payments to be made by the Company shall
be made without set-off, recoupment or counterclaim.  Except as otherwise
expressly provided herein, all payments by the Company shall be made to the
Administrative Agent for the account of the Lenders at the Administrative
Agent’s Payment Office, and, with respect to principal of, interest on, and any
other amounts relating to, any Offshore Currency Loan, shall be made in the
Offshore Currency in which such Loan is denominated or payable, and, with
respect to all other amounts payable hereunder, shall be made in Dollars.  Such
payments shall be made in Same Day Funds, and (i) in the case of Offshore
Currency payments, no later than such time on the dates specified herein as may
be determined by the Administrative Agent to be necessary for such payment to be
credited on such date in accordance with normal banking procedures in the place
of payment, and (ii) in the case of any Dollar payments, no later than
11:00 a.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
expressly provided herein) of such principal, interest, fees or other amounts,
in like funds as received.  Any payment which is received by the Administrative
Agent later than 11:00 a.m. (or later than the time specified by the
Administrative Agent as provided in clause (i) above (in the case of Offshore
Currency payments)), shall be deemed to have been received on the following
Business Day, and any applicable interest or fee shall continue to accrue.

 

(b)                                 Whenever any payment hereunder is due on a
day other than a Business Day, such payment shall be made on the following
Business Day, and such extension of time shall in such case be included in the
computation of interest or fees, as the case may be.

 

(c)                                  Unless the Administrative Agent receives
notice from the Company prior to the date on which any payment is due to the
Lenders that the Company will not make such payment in full as and when
required, the Administrative Agent may assume that the Company has made such
payment in full to the Administrative Agent on such date in Same Day Funds and
the Administrative Agent may (but shall not be so required), in reliance upon
such assumption, distribute to each Lender on such due date an amount equal to
the amount then due such Lender.  If and to the extent the Company has not made
such payment in full to the Administrative Agent, each Lender shall repay to the
Administrative Agent on demand such amount distributed to such Lender, together
with interest thereon at the Federal Funds Rate or, in the case of a payment in
an Offshore Currency, the Overnight Rate, for each day from the date such amount
is distributed to such Lender until the date repaid.

 

38

--------------------------------------------------------------------------------


 

2.14                        Payments by the Lenders to the Administrative
Agent.  (a)  Unless the Administrative Agent receives notice from a Lender on or
prior to the Effective Date or, with respect to any Borrowing after the
Effective Date, at least one Business Day prior to the date of such Borrowing,
that such Lender will not make available as and when required hereunder to the
Administrative Agent for the account of the Company the amount of that Lender’s
Pro Rata Share of the Borrowing, the Administrative Agent may assume that each
Lender has made such amount available to the Administrative Agent in Same Day
Funds on the Borrowing Date and the Administrative Agent may (but shall not be
so required), in reliance upon such assumption, make available to the Company on
such date a corresponding amount.  If and to the extent any Lender shall not
have made its full amount available to the Administrative Agent in Same Day
Funds and the Administrative Agent in such circumstance has made available to
the Company such amount, that Lender shall on the Business Day following such
Borrowing Date make such amount available to the Administrative Agent, together
with interest at the Federal Funds Rate, or, in the case of a payment in an
Offshore Currency, the Overnight Rate, for each day during such period, together
with any overdraft or similar costs incurred by the Administrative Agent as the
result of the failure of such Lender to make such funds available to the
Administrative Agent.  A notice of the Administrative Agent submitted to any
Lender with respect to amounts owing under this subsection (a) shall be
conclusive absent manifest error.  If such amount is so made available, such
payment to the Administrative Agent shall constitute such Lender’s Revolving
Loan on the date of Borrowing for all purposes of this Agreement.  If such
amount is not made available to the Administrative Agent on the Business Day
following the Borrowing Date, the Administrative Agent will notify the Company
of such failure to fund and, upon demand by the Administrative Agent, the
Company shall pay such amount to the Administrative Agent for the Administrative
Agent’s account, together with interest thereon for each day elapsed since the
date of such Borrowing, at a rate per annum equal to the interest rate
applicable at the time to the Loans comprising such Borrowing.

 

(b)                                 The failure of any Lender to make any Loan
on any Borrowing Date shall not relieve any other Lender of any obligation
hereunder to make a Loan on such Borrowing Date, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on any Borrowing Date.

 

2.15                        Sharing of Payments, Etc.  If, other than as
expressly provided elsewhere herein, any Lender shall obtain on account of the
Revolving Loans made by it any payment (whether voluntary, involuntary, through
the exercise of any right of set-off, or otherwise) in excess of its ratable
share (or other share contemplated hereunder), such Lender shall immediately
(a) notify the Administrative Agent of such fact and (b) purchase from the other
Lenders such participations in the Revolving Loans made by them as shall be
necessary to cause such purchasing Lender to share the excess payment pro rata
with each of them; provided that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender, such purchase shall to that
extent be rescinded and each other Lender shall repay to the purchasing Lender
the purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered.  The Company
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including

 

39

--------------------------------------------------------------------------------


 

the right of set-off, but subject to Section 11.10) with respect to such
participation as fully as if such Lender were the direct creditor of the Company
in the amount of such participation.  The Administrative Agent will keep records
(which shall be conclusive and binding in the absence of manifest error) of
participations purchased under this Section and will in each case notify the
Lenders following any such purchases or repayments.

 

2.16                        Subsidiary Guaranty.  All obligations of the Company
under this Agreement and all other Loan Documents shall be unconditionally
guaranteed by the Guarantors pursuant to the Subsidiary Guaranty.

 

2.17                        Increase in Commitments; Additional Lenders.

 

(a)                                 The Company may, upon at least 10 Business
Days’ notice to the Administrative Agent (of which notice the Administrative
Agent shall promptly provide a copy to the Lenders), propose to increase the
Commitments (which increase may take the form of new revolving or term loan
tranches that rank pari passu with all other Obligations); provided that the
Company has not previously terminated all or any portion of the Commitments
pursuant to Section 2.07 hereof; and provided, further, that before and after
giving effect to the applicable Commitment Increase (as defined below) (i) no
Default or Event of Default has occurred and is continuing or would result
therefrom and (ii) no such Commitment Increase shall increase the Offshore
Currency Loan Sublimit or the amount of the Swing Line Commitment or the L/C
Commitment (the aggregate amount of any such increase, the “Commitment
Increase”), to be allocated among the Lenders in a manner mutually acceptable to
the Company and the Administrative Agent.  Each requested Commitment Increase
shall be in an aggregate minimum amount of $25,000,000 or any multiple of
$1,000,000 in excess thereof; provided that (i) the Company shall not be
permitted to make more than one request for a Commitment Increase during any
fiscal year of the Company and (ii) the aggregate amount of all such increases
shall not exceed $200,000,000.

 

(b)                                 The Company will first solicit a requested
Commitment Increase, through the Arrangers, from the existing Lenders and, if
the aggregate amount of increases in the Commitments offered by the existing
Lenders is less than such requested Commitment Increase (it being understood and
agreed that no existing Lender shall have any obligation to increase its
Commitment), the Company may, with the consent of the Administrative Agent
(which shall not be unreasonably withheld or delayed prior to the occurrence and
continuance of an Event of Default or a Default), but without the consent of any
existing Lender, designate one or more other banks or other financial
institutions (each an “Additional Lender”), to become a party to this
Agreement.  The sum of the increases in the Commitments of the existing Lenders
pursuant to this subsection (b) plus the Commitments of the Additional Lenders
shall not in the aggregate exceed the requested Commitment Increase.

 

(c)                                  An increase in the Commitments pursuant to
this Section 2.17 shall become effective upon the receipt by the Administrative
Agent of an agreement in form and substance satisfactory to the Administrative
Agent signed by the Company, by each Additional Lender and by each other Lender
whose Commitment is to be increased, setting forth the new Commitments of such
Lenders and setting forth the agreement of each Additional Lender to become a
party to this Agreement and to be bound by all the terms and provisions hereof,
together with such evidence of appropriate corporate authorization on the part
of the Company with respect to the

 

40

--------------------------------------------------------------------------------


 

Commitment Increase as the Administrative Agent may reasonably request, if any. 
In addition, to the extent that the increase of the Commitments shall take the
form of a term loan tranche, this Agreement shall be amended, in form and
substance reasonably satisfactory to the Company, the Administrative Agent and
each existing Lender and/or Additional Lender providing such term loan tranche,
to include such procedural terms as are customary for a term loan facility and
such economic terms, including pricing, fees, original issue discount,
amortization and premiums as the Company and each existing Lender and/or
Additional Lender providing such term loans shall agree; provided that (i) the
final maturity of any new term loan tranche shall be no earlier than the
Termination Date and (ii) the weighted average life to maturity thereof shall be
no shorter than the weighted average life of any existing term loans then
outstanding under this Agreement.

 

(d)                                 Upon the effectiveness of a Commitment
Increase pursuant to this Section 2.17, the Commitment amounts set forth on
Schedule 2.01 shall be deemed amended, reflecting the increases of the
Commitments of existing Lenders and the addition of the new Commitments of the
Additional Lenders, if any, and any funding pursuant thereto shall occur as set
forth in the agreement referred to in the foregoing subsection (b).

 

2.18                        Additional Cash Collateral.  At any time that there
shall exist a Defaulting Lender, within one Business Day following the written
request of the Administrative Agent or the applicable Issuer (with a copy to the
Administrative Agent) the Company shall Cash Collateralize such Issuer’s
Fronting Exposure with respect to such Defaulting Lender (determined after
giving effect to subsection 2.19(a)(iv) and any Cash Collateral provided by such
Defaulting Lender).

 

(a)                                 The Company and, to the extent provided by
any Defaulting Lender, such Defaulting Lender hereby grant to the Administrative
Agent, for the benefit of each Issuer, and agrees to maintain, a first priority
security interest in all such Cash Collateral as security for the applicable
Defaulting Lenders’ obligation to fund participations in respect of Letters of
Credit, to be applied pursuant to clause (b) below.  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and each Issuer as
herein provided (other than any Lien described in subsection 10.8(a) or (h)), or
that the total amount of such Cash Collateral is less than the aggregate
Fronting Exposure the Company will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency (after giving effect to any
Cash Collateral provided by the Defaulting Lenders).

 

(b)                                 Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under this Section 2.18 or
Section 2.19 in respect of Letters of Credit shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of Letters of Credit (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

 

(c)                                  Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuer’s Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this Section 2.18, and shall
promptly be returned to the Company following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of

 

41

--------------------------------------------------------------------------------


 

the applicable Lender), or (ii) the determination by the Administrative Agent
and the applicable Issuer that there exists excess Cash Collateral; provided
that, subject to Section 2.19, the Person providing Cash Collateral and such
Issuer may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations.

 

2.19                        Defaulting Lenders.

 

(a)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, if any Lender becomes a Defaulting Lender, then, until such
time as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

 

(i)                                     Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of “Required
Lenders” and Section 11.01.

 

(ii)                                  Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.10 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to each Issuer or the Swing Line Lender hereunder;
third, to Cash Collateralize each Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.18; fourth, as the Company
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account (as contemplated by the definition
of “Cash Collateralize” in Article I) and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize each Issuer’s
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with
Section 2.18; sixth, to the payment of amounts owing to the Lenders, each Issuer
or the Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuer or the Swing Line Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Company as a result
of any judgment of a court of competent jurisdiction obtained by the Company
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal

 

42

--------------------------------------------------------------------------------


 

amount of any Loan or L/C Borrowing in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loan was made or the
related Letter of Credit was issued at a time when the conditions set forth in
Section 5.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans are
held by the Lenders pro rata in accordance with their respective Pro Rata Shares
without giving effect to clause (iv) below. Any payment, prepayment or other
amount paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
subsection 2.19(a) or Section 2.18 shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents to the foregoing.

 

(iii)                               (A) No Defaulting Lender shall be entitled
to receive any facility fee (pursuant to subsection 2.11(b) or otherwise) for
any period during which that Lender is a Defaulting Lender except to the extent
allocable to the sum of (1) the outstanding amount of the Loans funded by it and
(2) its Pro Rata Share of the stated amount of Letters of Credit and Swing Line
Loans for which it has provided Cash Collateral pursuant to Section 2.18 (and
the Company shall (x) be required to pay to each Issuer and each Swing Line
Lender, as applicable, the amount of such fee allocable to its Fronting Exposure
arising from that Defaulting Lender and (y) not be required to pay the remaining
amount of such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (B) each Defaulting Lender shall be entitled to
receive Letter of Credit fees pursuant to Section 3.08 for any period during
which that Lender is a Defaulting Lender only to the extent allocable to its Pro
Rata Share of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.18; and with respect to any Letter of
Credit fee not required to be paid to any Defaulting Lender pursuant to the
foregoing clause (B), the Company shall (x) pay to each Non-Defaulting Lender
that portion of any such Letter of Credit fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letters of Credit that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to each Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

 

(iv)                              All or any part of such Defaulting Lender’s
participation in Letters of Credit and Swing Line Loans shall be reallocated
among the Non-Defaulting Lenders in accordance with their respective Pro Rata
Shares (calculated without regard to such Defaulting Lender’s Commitment) but
only to the extent that (x) the conditions set forth in Section 5.02 are
satisfied at the time of such reallocation (and, unless the Company shall have
otherwise notified the Administrative Agent at such time, the Company shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y)

 

43

--------------------------------------------------------------------------------


 

such reallocation does not cause the sum of (A) the Dollar Equivalent principal
amount of all Loans of any Non-Defaulting Lender plus (B) such Non-Defaulting
Lender’s Pro Rata Share of the sum of the outstanding Swing Line Loans and the
aggregate stated amount of all Letters of Credit to exceed such Non-Defaulting
Lender’s Commitment.  No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from such Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)                                 If the reallocation described in clause
(iv) above cannot, or can only partially, be effected, the Company shall,
without prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swing Line Loans in an amount equal to the Swing Line Lender’s
Fronting Exposure and (y) second, Cash Collateralize each Issuer’s Fronting
Exposure in accordance with the procedures set forth in Section 2.18.

 

(b)                                 Defaulting Lender Cure.  If the Company, the
Administrative Agent, the Swing Line Lender and each Issuer agree in writing
that a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), such Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held pro rata by
the Lenders in accordance with their respective Pro Rata Shares (without giving
effect to clause (a)(iv) above), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Company while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

(c)                                  New Swing Line Loans/Letters of Credit.  So
long as any Lender is a Defaulting Lender, (i) the Swing Line Lender shall not
be required to fund any Swing Line Loan unless it is reasonably satisfied that
it has no Fronting Exposure after giving effect to such Swing Line Loan and
(ii) no Issuer shall be required to issue, extend, renew or increase any Letter
of Credit unless it is reasonably satisfied that it has no Fronting Exposure
after giving effect thereto.

 

ARTICLE III
THE LETTERS OF CREDIT

 

3.01                        The Letter of Credit Subfacility.  (a)  On the terms
and conditions set forth herein (i) each Issuer agrees, (A) from time to time on
any Business Day, during the period from the Effective Date to the day which is
five days prior to the Termination Date, to issue Letters of Credit for the
account of the Company and to amend or renew Letters of Credit previously issued
by it, in accordance with subsections 3.02(c) and 3.02(d), and (B) to honor
drafts under the

 

44

--------------------------------------------------------------------------------


 

Letters of Credit issued by it; and (ii) the Lenders severally agree to
participate in Letters of Credit Issued for the account of the Company; provided
that no Issuer shall be obligated to Issue, and no Lender shall be obligated to
participate in, any Letter of Credit if as of the date of Issuance of such
Letter of Credit (the “Issuance Date”) (x) the Effective Amount of all L/C
Obligations plus the Effective Amount of all Revolving Loans and of all Swing
Line Loans exceeds the Aggregate Commitment, (y) the participation of any Lender
in the Effective Amount of all L/C Obligations plus the Effective Amount of the
Revolving Loans of such Lender and such Lender’s Pro Rata Share of any
outstanding Swing Line Loans exceeds such Lender’s Commitment or (z) the
Effective Amount of L/C Obligations exceeds the L/C Commitment.  Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Company’s ability to obtain Letters of Credit shall be fully revolving, and,
accordingly, the Company may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit which have expired or which have been drawn
upon and reimbursed.

 

(b)                                 No Issuer is under any obligation to, and no
Issuer shall, Issue any Letter of Credit if:

 

(i)                                     any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such Issuer from Issuing such Letter of Credit, or any Requirement of
Law applicable to such Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over such
Issuer shall prohibit, or request that such Issuer refrain from, the Issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuer with respect to such Letter of Credit any restriction,
reserve or capital requirement (for which such Issuer is not otherwise
compensated hereunder) not in effect on the Effective Date, or shall impose upon
such Issuer any unreimbursed loss, cost or expense which was not applicable on
the Effective Date and which such Issuer in good faith deems material to it;

 

(ii)                                  such Issuer has received written notice
from any Revolving Lender, the Administrative Agent or the Company, on or prior
to the Business Day prior to the requested date of Issuance of such Letter of
Credit, that one or more of the applicable conditions contained in Article V is
not then satisfied;

 

(iii)                               the expiry date of any requested Letter of
Credit is (A) subject to subsection 3.02(d), more than one year after the date
of Issuance, unless the Required Lenders have approved such expiry date in
writing, or (B) in any case, after the Termination Date, unless all of the
Lenders have approved such expiry date in writing; provided that the Company
shall Cash Collateralize such Letter of Credit not later than the date that is
three months prior to the Termination Date;

 

(iv)                              any requested Letter of Credit does not
provide for drafts, or is not otherwise in form and substance acceptable to such
Issuer, or the Issuance of a Letter of Credit shall violate any applicable
policies of such Issuer; or

 

45

--------------------------------------------------------------------------------


 

(v)                                 such Letter of Credit is in a face amount
less than $25,000, unless such amount is approved by the Administrative Agent
and such Issuer, or is to be denominated in a currency other than Dollars.

 

3.02                        Issuance, Amendment and Renewal of Letters of
Credit.  (a)  Each Letter of Credit shall be issued upon the irrevocable written
request of the Company received by the applicable Issuer (with a copy sent by
the Company to the Administrative Agent) at least three Business Days (or such
shorter time as such Issuer may agree in a particular instance in its sole
discretion) prior to the proposed date of issuance.  Each such request for
issuance of a Letter of Credit shall be by facsimile, confirmed immediately in
an original writing, in the form of an L/C Application (or such other form as
shall be acceptable to the applicable Issuer), and shall specify in form and
detail satisfactory to such Issuer: (i) the proposed date of issuance of the
Letter of Credit (which shall be a Business Day); (ii) the face amount of the
Letter of Credit; (iii) the expiry date of the Letter of Credit; (iv) the name
and address of the beneficiary thereof; (v) the documents to be presented by the
beneficiary of the Letter of Credit in case of any drawing thereunder; (vi) the
full text of any certificate to be presented by the beneficiary in case of any
drawing thereunder; and (vii) such other matters as such Issuer may require.

 

(b)                                 Promptly following its receipt of a request
for the Issuance of any Letter of Credit, the applicable Issuer will confirm
with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of the L/C Application or L/C Amendment
Application from the Company and, if not, such Issuer will provide the
Administrative Agent with a copy thereof.  Unless the applicable Issuer has
received notice on or before the Business Day immediately preceding the date
such Issuer is to issue a requested Letter of Credit from the Administrative
Agent (A) directing such Issuer not to issue such Letter of Credit because such
issuance is not then permitted under subsection 3.01(a) as a result of the
limitations set forth in clauses (x) through (z) of the proviso thereof or
subsection 3.01(b)(ii); or (B) that one or more conditions specified in
Article V are not then satisfied; then, subject to the terms and conditions
hereof, such Issuer shall, on the requested date, Issue a Letter of Credit for
the account of the Company in accordance with such Issuer’s usual and customary
business practices.

 

(c)                                  From time to time while a Letter of Credit
is outstanding and prior to the Termination Date, the applicable Issuer will,
upon the written request of the Company received by such Issuer (with a copy
sent by the Company to the Administrative Agent) at least three Business Days
(or such shorter time as such Issuer may agree in a particular instance in its
sole discretion) prior to the proposed date of amendment, amend any Letter of
Credit issued by it.  Each such request for amendment of a Letter of Credit
shall be made by facsimile, confirmed immediately in an original writing, made
in the form of an L/C Amendment Application and shall specify in form and detail
satisfactory to the applicable Issuer:  (i) the Letter of Credit to be amended;
(ii) the proposed date of amendment of the Letter of Credit (which shall be a
Business Day); (iii) the nature of the proposed amendment; and (iv) such other
matters as such Issuer may require.  No Issuer shall be under any obligation to
amend any Letter of Credit if:  (A) such Issuer would have no obligation at such
time to issue such Letter of Credit in its amended form under the terms of this
Agreement; or (B) the beneficiary of any such Letter of Credit does not accept
the proposed amendment to the Letter of Credit.  The Administrative Agent will
promptly notify the Lenders of the receipt by it of any L/C Application or L/C
Amendment Application.

 

46

--------------------------------------------------------------------------------


 

(d)                                 The Issuers and the Lenders agree that,
while a Letter of Credit is outstanding and prior to the Termination Date, at
the option of the Company and upon the written request of the Company received
by the applicable Issuer (with a copy sent by the Company to the Administrative
Agent) at least five days (or such shorter time as such Issuer may agree in a
particular instance in its sole discretion) prior to the proposed date of
notification of renewal, such Issuer shall be entitled to authorize the
automatic renewal of any Letter of Credit issued by it; provided that any such
automatic renewal Letter of Credit must permit the Issuer to prevent any such
extension at least once in each 12-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day in each such 12-month period to be agreed upon at
the time such Letter of Credit is issued.  Each such request for renewal of a
Letter of Credit shall be made by facsimile, confirmed immediately in an
original writing, in the form of an L/C Amendment Application, and shall specify
in form and detail satisfactory to the applicable Issuer: (i) the Letter of
Credit to be renewed; (ii) the proposed date of notification of renewal of such
Letter of Credit (which shall be a Business Day); (iii) the revised expiry date
of such Letter of Credit; and (iv) such other matters as such Issuer may
require.  No Issuer shall be under any obligation to renew any Letter of Credit
if: (A) such Issuer would have no obligation at such time to issue or amend such
Letter of Credit in its renewed form under the terms of this Agreement; or
(B) the beneficiary of any such Letter of Credit does not accept the proposed
renewal of the Letter of Credit.  If any outstanding Letter of Credit shall
provide that it shall be automatically renewed unless the beneficiary thereof
receives notice from the applicable Issuer that such Letter of Credit shall not
be renewed, and if at the time of renewal such Issuer would be entitled to
authorize the automatic renewal of such Letter of Credit in accordance with this
subsection 3.02(d) upon the request of the Company but such Issuer shall not
have received any L/C Amendment Application from the Company with respect to
such renewal or other written direction by the Company with respect thereto,
such Issuer shall nonetheless be permitted to allow such Letter of Credit to
renew, and the Company and the Lenders hereby authorize such renewal, and,
accordingly, such Issuer shall be deemed to have received an L/C Amendment
Application from the Company requesting such renewal.

 

(e)                                  Each Issuer may, at its election (or as
required by the Administrative Agent (or the Administrative Agent at the
direction of the Required Lenders)), deliver any notices of termination or other
communications to any applicable Letter of Credit beneficiary or transferee, and
take any other action as necessary or appropriate, at any time and from time to
time, in order to cause the expiry date of such Letter of Credit to be a date
not later than the Termination Date.

 

(f)                                   This Agreement shall control in the event
of any conflict with any L/C-Related Document (other than any Letter of Credit).

 

(g)                                  Each Issuer will also deliver to the
Administrative Agent, concurrently or promptly following its delivery of a
Letter of Credit, or amendment to or renewal of a Letter of Credit, to an
advising bank or a beneficiary, a true and complete copy of each such Letter of
Credit or amendment to or renewal of a Letter of Credit.

 

3.03                        Risk Participations, Drawings and Reimbursements. 
(a)  Immediately upon the Issuance of each Letter of Credit (or, in the case of
an Existing Letter of Credit, on the Effective Date), each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the applicable Issuer a participation in such Letter of Credit and each drawing

 

47

--------------------------------------------------------------------------------


 

thereunder in an amount equal to the product of (i) the Pro Rata Share of such
Lender, times (ii) the maximum amount available to be drawn under such Letter of
Credit and the amount of such drawing, respectively.  For purposes of
Section 2.01, each Issuance of a Letter of Credit shall be deemed to utilize the
Commitment of each Lender by an amount equal to the amount of such
participation.

 

(b)                                 In the event of any request for a drawing
under a Letter of Credit by the beneficiary or transferee thereof, the
applicable Issuer will promptly notify the Company.  The Company shall reimburse
the applicable Issuer prior to 11:00 a.m. on each date that any amount is paid
by such Issuer under any Letter of Credit (each such date, an “Honor Date”), in
an amount equal to the amount so paid by such Issuer; provided that if the
Company does not receive notice of the amount paid by the applicable Issuer
prior to 10:00 a.m. on such Honor Date, the Company shall reimburse such Issuer,
in an amount equal to the amount so paid by such Issuer, not later than
10:00 a.m. on the Business Day immediately following the date on which the
Company receives notice of the amount so paid by such Issuer (and such
reimbursement shall include interest for the period from the Honor Date to the
date of reimbursement at the Base Rate plus the Applicable Margin (or such other
rate as the Company and such Issuer shall agree) on the amount so reimbursed). 
In the event the Company fails to reimburse the applicable Issuer the full
amount of any drawing under any Letter of Credit by the time specified in the
previous sentence, such Issuer will promptly notify the Administrative Agent,
and the Administrative Agent will promptly notify each Lender thereof, and the
Company shall be deemed to have requested that Base Rate Loans in an amount
equal to such unreimbursed amount be made by the Revolving Lenders to be
disbursed on the Honor Date under such Letter of Credit, subject to the amount
of the unutilized portion of the Aggregate Commitment and subject to the
conditions set forth in Section 5.02.  Any notice given by an Issuer or the
Administrative Agent pursuant to this subsection 3.03(b) may be oral if
immediately confirmed in writing (including by facsimile); provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

 

(c)                                  Each Revolving Lender shall upon any notice
pursuant to subsection 3.03(b) make available to the Administrative Agent for
the account of the relevant Issuer an amount in Dollars and in immediately
available funds equal to its Pro Rata Share of the amount of the drawing,
whereupon the participating Lenders shall (subject to subsection 3.03(d)) each
be deemed to have made a Revolving Loan consisting of a Base Rate Loan to the
Company in that amount.  If any Lender so notified fails to make available to
the Administrative Agent for the account of the applicable Issuer the amount of
such Lender’s Pro Rata Share of the amount of the drawing by no later than 12:00
noon on the Honor Date, then interest shall accrue on such amount, from the
Honor Date to the date such Lender makes such payment, at a rate per annum equal
to the Federal Funds Rate in effect from time to time during such period.  The
Administrative Agent will promptly give notice of the occurrence of the Honor
Date, but failure of the Administrative Agent to give any such notice on the
Honor Date or in sufficient time to enable any Lender to effect such payment on
such date shall not relieve such Lender from its obligations under this
Section 3.03 once notice has been provided.

 

(d)                                 With respect to any unreimbursed drawing
that is not converted into Revolving Loans consisting of Base Rate Loans to the
Company in whole or in part, because of the Company’s failure to satisfy the
conditions set forth in Section 5.02 or for any other reason, the

 

48

--------------------------------------------------------------------------------


 

Company shall be deemed to have incurred from the applicable Issuer an L/C
Borrowing in the Dollar Equivalent of the amount of such drawing, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at a rate per annum equal to the Base Rate plus the Applicable
Margin for Base Rate Loans plus 2.0% per annum, and each Lender’s payment to
such Issuer pursuant to subsection 3.03(c) shall be deemed payment in respect of
its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 3.03.

 

(e)                                  Each Lender’s obligation in accordance with
this Agreement to make the Revolving Loans or L/C Advances, as contemplated by
this Section 3.03, as a result of a drawing under a Letter of Credit, shall be
absolute and unconditional and without recourse to the applicable Issuer and
shall not be affected by any circumstance, including (i) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against such Issuer, the Company or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of a Default, an Event of Default or a
Material Adverse Effect; or (iii) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing; provided that each
Lender’s obligation to make Revolving Loans under this Section 3.03 is subject
to the conditions set forth in Section 5.02.

 

3.04                        Repayment of Participations.  (a)  Upon (and only
upon) receipt by the Administrative Agent for the account of an Issuer of
immediately available funds from the Company (i) in reimbursement of any payment
made by such Issuer under the Letter of Credit with respect to which any Lender
has paid the Administrative Agent for the account of such Issuer for such
Lender’s participation in the Letter of Credit pursuant to Section 3.03 or
(ii) in payment of interest thereon, the Administrative Agent will promptly pay
to each Lender, in the same funds as those received by the Administrative Agent
for the account of such Issuer, the amount of such Lender’s Pro Rata Share of
such funds, and such Issuer shall receive the amount of the Pro Rata Share of
such funds of any Lender that did not so pay the Administrative Agent for the
account of such Issuer.

 

(b)                                 If the Administrative Agent or an Issuer is
required at any time to return to the Company, or to a trustee, receiver,
liquidator, custodian, or any official in any Insolvency Proceeding, any portion
of the payments made by the Company to the Administrative Agent for the account
of such Issuer pursuant to subsection 3.04(a) in reimbursement of a payment made
under the Letter of Credit or interest or fee thereon, each Lender shall, on
demand of the Administrative Agent, forthwith return to the Administrative Agent
or such Issuer the amount of its Pro Rata Share of any amounts so returned by
the Administrative Agent or such Issuer plus interest thereon from the date such
demand is made to the date such amounts are returned by such Lender to the
Administrative Agent or such Issuer, at a rate per annum equal to the Federal
Funds Rate in effect from time to time.

 

3.05                        Role of the Issuers.  (a)  Each Lender and the
Company agree that, in paying any drawing under a Letter of Credit, the
applicable Issuer shall not have any responsibility to obtain any document
(other than any documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.

 

49

--------------------------------------------------------------------------------


 

(b)                                 None of the Administrative Agent, any
Related Party thereof, or any of the respective correspondents, participants or
assignees of an Issuer shall be liable to any Lender for: (i) any action taken
or omitted in connection herewith at the request or with the approval of the
Lenders or the Required Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any L/C-Related
Document.

 

(c)                                  The Company hereby assumes all risks of the
acts or omissions of any beneficiary or transferee with respect to its use of
any Letter of Credit; provided that this assumption is not intended to, and
shall not, preclude the Company’s pursuing such rights and remedies as it may
have against the beneficiary or transferee at law or under any other agreement. 
Neither the Administrative Agent nor any Related Party thereof, nor any of the
respective correspondents, participants or assignees of an Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(viii) of Section 3.06; provided that, anything in such clauses to the contrary
notwithstanding, the Company may have a claim against an Issuer, and such Issuer
may be liable to the Company, to the extent, but only to the extent, of any
direct, as opposed to consequential or punitive, damages suffered by the Company
which the Company proves were caused by such Issuer’s willful misconduct or
gross negligence or such Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a document strictly
complying with the terms and conditions of a Letter of Credit.  In furtherance
and not in limitation of the foregoing: (i) an Issuer may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary; and
(ii) no Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

3.06                        Obligations Absolute.  The obligations of the
Company under this Agreement and any L/C-Related Document to reimburse the
applicable Issuer for a drawing under a Letter of Credit, and to repay any L/C
Borrowing and any drawing under a Letter of Credit converted into Revolving
Loans, shall be unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement and each such other L/C-Related
Document under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of this Agreement or any L/C-Related Document;

 

(ii)                                  any change in the time, manner or place of
payment of, or in any other term of, all or any of the obligations of the
Company in respect of any Letter of Credit or any other amendment or waiver of
or any consent to departure from any L/C-Related Document;

 

(iii)                               the existence of any claim, recoupment,
set-off, defense or other right that the Company may have at any time against
any beneficiary or any transferee of any Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), such Issuer or
any other Person, whether in

 

50

--------------------------------------------------------------------------------


 

connection with this Agreement, the transactions contemplated hereby or by the
L/C-Related Documents or any unrelated transaction;

 

(iv)                              any draft, demand, certificate or other
document presented under any Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any error, omission, interruption, loss or delay
in the transmission or otherwise of any document required in order to make a
drawing under any Letter of Credit;

 

(v)                                 any error in interpretation of technical
terms or any consequence arising from causes beyond the control of such Issuer;

 

(vi)                              any payment by such Issuer under any Letter of
Credit against presentation of a document that does not strictly comply with the
terms of any Letter of Credit; or any payment made by such Issuer under any
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of any Letter of Credit, including any arising in connection with any
Insolvency Proceeding;

 

(vii)                           any exchange, release or non-perfection of any
collateral, or any release or amendment or waiver of or consent to departure
from any other guarantee, for all or any of the obligations of the Company in
respect of any Letter of Credit; or

 

(viii)                        any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including any other circumstance
that might otherwise constitute a defense available to, or a discharge of, the
Company or a guarantor.

 

3.07                        Cash Collateral Pledge.  Upon (a) the request of the
Administrative Agent or the Required Lenders, (i) if any Event of Default has
occurred and is continuing or (ii) if, as of the Termination Date, any Letters
of Credit may for any reason remain outstanding and partially or wholly undrawn,
or (b) the termination of the Aggregate Commitment, then the Company shall
immediately Cash Collateralize the L/C Obligations in an amount equal to such
L/C Obligations.

 

3.08                        Letter of Credit Fees.  (a)  The Company shall pay
to the Administrative Agent for the account of each of the Lenders a letter of
credit fee with respect to the Letters of Credit equal to the Applicable Margin
times the average daily maximum amount available to be drawn under the
outstanding Letters of Credit, computed on a quarterly basis in arrears on the
last Business Day of each calendar quarter based upon Letters of Credit
outstanding for that quarter as calculated by the Administrative Agent; provided
that any letter of credit fees otherwise payable for the account of a Defaulting
Lender with respect to any Letter of Credit as to which such Defaulting Lender
has not provided Cash Collateral satisfactory to the applicable Issuer pursuant
to this Section 3.08 shall be payable, to the maximum extent permitted by
applicable Law, to the other Lenders in accordance with the upward adjustments
in their respective Pro Rata Shares allocable to such Letter of Credit pursuant
to Section 2.19, with the balance of such fee, if

 

51

--------------------------------------------------------------------------------


 

any, payable to the applicable Issuer for its own account.  Such letter of
credit fees shall be due and payable quarterly in arrears on the last Business
Day of each calendar quarter during which Letters of Credit are outstanding,
commencing on the first such quarterly date to occur after the Effective Date,
through the Termination Date (or such later date upon which the outstanding
Letters of Credit shall expire), with the final payment to be made on the
Termination Date (or such later expiration date).

 

(b)                                 The Company shall pay to the applicable
Issuer, for its sole account, a letter of credit fronting fee for each Letter of
Credit Issued by such Issuer equal to 0.125% per annum of the face amount (or
increased or decreased face amount, as the case may be) of such Letter of
Credit.  Such Letter of Credit fronting fee shall be due and payable quarterly
in arrears on the last Business Day of each calendar quarter during which such
Letter of Credit is outstanding, commencing on the first such quarterly date to
occur after such Letter of Credit is Issued, through the Termination Date (or
such later date upon which such Letter of Credit shall expire), with the final
payment to be made on the Termination Date (or such later expiration date).

 

(c)                                  The Company shall pay to the applicable
Issuer, for its sole account, from time to time on demand the normal issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such Issuer relating to letters of credit as from time to time in
effect.

 

3.09                        UCP; ISP.  The Uniform Customs and Practice for
Documentary Credits as published by the International Chamber of Commerce most
recently at the time of issuance of any commercial Letter of Credit shall
(unless otherwise expressly provided in such Letter of Credit) apply to such
Letter of Credit, and the International Standby Practices as published by the
International Chamber of Commerce most recently at the time of issuance of any
standby Letter of Credit shall (unless otherwise expressly provided in such
Letter of Credit) apply to such Letter of Credit.

 

ARTICLE IV
TAXES, YIELD PROTECTION AND ILLEGALITY

 

4.01                        Taxes.  (a)  Any and all payments by the Company to
each Lender or the Administrative Agent under this Agreement and any other Loan
Document shall be made free and clear of, and without deduction or withholding
for, any Taxes.  In addition, the Company shall pay all Further Taxes and Other
Taxes.

 

(b)                                 If the Company shall be required by law to
deduct or withhold any Taxes, Other Taxes or Further Taxes from or in respect of
any sum payable hereunder to any Lender or the Administrative Agent, then:

 

(i)                                     the sum payable shall be increased as
necessary so that, after making all required deductions and withholdings
(including deductions and withholdings applicable to additional sums payable
under this Section), such Lender or the Administrative Agent, as the case may
be, receives and retains an amount equal to the sum it would have received and
retained had no such deductions or withholdings been made;

 

52

--------------------------------------------------------------------------------


 

(ii)                                  the Company shall make such deductions and
withholdings;

 

(iii)                               the Company shall pay the full amount
deducted or withheld to the relevant taxing authority or other authority in
accordance with applicable law; and

 

(iv)                              the Company shall also pay to each Lender (or
the Administrative Agent for the account of such Lender) or the Administrative
Agent, at the time interest is paid, Further Taxes in the amount that the
respective Lender specifies as necessary to preserve the after-tax yield such
Lender would have received if such Taxes, Other Taxes or Further Taxes had not
been imposed.

 

(c)                                  The Company agrees to indemnify and hold
harmless each Lender and the Administrative Agent for the full amount of
(i) Taxes, (ii) Other Taxes and (iii) Further Taxes in the amount that Lender or
the Administrative Agent specifies as necessary to preserve the after-tax yield
such Lender or Administrative Agent would have received if such Taxes, Other
Taxes or Further Taxes had not been imposed, and any liability (including
penalties, interest, additions to tax and expenses) arising therefrom or with
respect thereto, whether or not such Taxes, Other Taxes or Further Taxes were
correctly or legally asserted.  Payment under this indemnification shall be made
within 30 days after the date the applicable Lender or the Administrative Agent
makes written demand therefor.

 

(d)                                 Within 30 days after the date of any payment
by the Company of Taxes, Other Taxes or Further Taxes, the Company shall furnish
to each Lender or the Administrative Agent the original or a certified copy of a
receipt evidencing payment thereof, or other evidence of payment satisfactory to
such Lender or the Administrative Agent.

 

(e)                                  If the Company is required to pay any
amount to any Lender pursuant to subsection (b) or (c) of this Section, then
such Lender shall use reasonable efforts (consistent with legal and regulatory
restrictions) to change the jurisdiction of its Lending Office so as to
eliminate any such additional payment by the Company which may thereafter
accrue, if such change in the sole judgment of such Lender is not otherwise
disadvantageous to such Lender.

 

(f)                                   (i)                                    
Any Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to the
Company and the Administrative Agent, at the time or times reasonably requested
by the Company or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Company or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in clause (ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to

 

53

--------------------------------------------------------------------------------


 

any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing:

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Company and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. Federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Company and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Company or the
Administrative Agent), whichever of the following is applicable: (1)  in the
case of a Foreign Lender claiming the benefits of an income tax treaty to which
the United States is a party (x) with respect to payments of interest under any
Loan Document, executed originals of IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty; (2)  executed originals of IRS
Form W-8ECI; (3) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or (4) to the
extent a Foreign Lender is not the beneficial owner, executed originals of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-2 or
Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Company and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to

 

54

--------------------------------------------------------------------------------


 

time thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)                               if a payment made to a Lender or an Issuer
under a Loan Document would be subject to U.S. Federal withholding Tax imposed
by FATCA if such Lender or Issuer were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in section 1471(b) or
1472(b) of the Code, as applicable), such Lender or Issuer shall deliver to the
Company and the Administrative Agent, at the time or times prescribed by law and
at such time or times reasonably requested by the Company or the Administrative
Agent, such documentation prescribed by applicable law (including as prescribed
by section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or Administrative Agent as may be necessary
for such Person to comply with its obligations under FATCA to determine that
such Lender or Issuer has or has not complied with its obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this Section 4.01(f), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement, whether or not such
amendments are included in the definition set forth in Section 1.01.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

 

4.02                        Illegality.  (a)  If any Lender determines that any
Change in Law has made it unlawful, or that any central bank or other
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make Offshore Rate Loans, then, on notice thereof
by such Lender to the Company through the Administrative Agent, any obligation
of such Lender to make Offshore Rate Loans shall be suspended until such Lender
notifies the Administrative Agent and the Company that the circumstances giving
rise to such determination no longer exist.

 

(b)                                 If a Lender determines that it is unlawful
to maintain any Offshore Rate Loan, the Company shall, upon its receipt of
notice of such fact and demand from such Lender (with a copy to the
Administrative Agent), prepay in full such Offshore Rate Loans of such Lender
then outstanding, together with interest accrued thereon and amounts required
under Section 4.04, either on the last day of the Interest Period thereof, if
such Lender may lawfully continue to maintain such Offshore Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Offshore Rate Loan.  If the Company is required to so prepay any Offshore Rate
Loan, then concurrently with such prepayment, the Company shall borrow from the
affected Lender, in the amount of such repayment, a Base Rate Loan.

 

55

--------------------------------------------------------------------------------


 

(c)                                  If the obligation of any Lender to make or
maintain Offshore Rate Loans has been so terminated or suspended, the Company
may elect, by giving notice to such Lender through the Administrative Agent that
all Loans which would otherwise be made by such Lender as Offshore Rate Loans
shall be instead Base Rate Loans.

 

(d)                                 Before giving any notice to the
Administrative Agent under this Section, the affected Lender shall designate a
different Lending Office with respect to its Offshore Rate Loans if such
designation will avoid the need for giving such notice or making such demand and
will not, in the judgment of such Lender, be illegal or otherwise
disadvantageous to such Lender.

 

4.03                        Increased Costs and Reduction of Return.  (a)  If
any Lender determines that, due to any Change in Law, there shall be any
increase in the cost to such Lender of agreeing to make or making, funding or
maintaining any Offshore Rate Loans or participating in Letters of Credit, or,
in the case of an Issuer, any increase in the cost to such Issuer of agreeing to
issue, issuing or maintaining any Letter of Credit or of agreeing to make or
making, funding or maintaining any unpaid drawing under any Letter of Credit,
then the Company shall be liable for, and shall from time to time, upon demand
(with a copy of such demand to be sent to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender, additional amounts as are
sufficient to compensate such Lender for such increased costs.

 

(b)                                 If any Lender shall have determined that any
Change in Law, affects or would affect the amount of capital required or
expected to be maintained by such Lender or any corporation controlling such
Lender and (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy and such Lender’s desired return on
capital) determines that the amount of such capital is increased as a
consequence of its Commitment, loans, credits or obligations under this
Agreement, then, upon demand of such Lender to the Company through the
Administrative Agent, the Company shall pay to such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender for such increase.

 

4.04                        Funding Losses.  The Company shall reimburse each
Lender and hold each Lender harmless from any loss or expense which such Lender
may sustain or incur as a consequence of:

 

(a)                                 the failure of the Company to make on a
timely basis any payment of principal of any Offshore Rate Loan;

 

(b)                                 the failure of the Company to borrow,
continue or convert a Loan after the Company has given (or is deemed to have
given) a Notice of Borrowing or a similar notice;

 

(c)                                  the failure of the Company to make any
prepayment in accordance with any notice delivered under Section 2.08;

 

(d)                                 any payment (including after acceleration
thereof) of an Offshore Rate Loan on a day that is not the last day of the
relevant Interest Period (including in connection with the syndication of the
Commitments); and

 

56

--------------------------------------------------------------------------------


 

(e)                                  the automatic conversion under Section 2.04
of any Offshore Rate Loan to a Base Rate Loan on a day that is not the last day
of the relevant Interest Period;

 

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its Offshore Rate Loans or from fees payable
to terminate the deposits from which such funds were obtained, except to the
extent such loss or expense arises as a result of such Lender being replaced
pursuant to and in accordance with Section 4.08 because it is a Defaulting
Lender.  For purposes of calculating amounts payable by the Company to the
Lenders under this Section and under subsection 4.03(a), each Offshore Rate Loan
made by a Lender (and each related reserve, special deposit or similar
requirement) shall be conclusively deemed to have been funded at the LIBO Rate
used in determining the Offshore Rate for such Offshore Rate Loan by a matching
deposit or other borrowing in the interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Offshore Rate Loan is in
fact so funded.

 

4.05                        Inability to Determine Rates.  If the Administrative
Agent determines that for any reason adequate and reasonable means do not exist
for determining the Offshore Rate for any requested Interest Period with respect
to a proposed Offshore Rate Loan, or that the Offshore Rate applicable pursuant
to subsection 2.11(a) for any requested Interest Period with respect to a
proposed Offshore Rate Loan does not adequately and fairly reflect the cost to
the Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Company and each Lender.  Thereafter, the obligation of the Lenders
to make or maintain Offshore Rate Loans hereunder shall be suspended until the
Administrative Agent revokes such notice in writing.  Upon receipt of such
notice, the Company may revoke any Notice of Borrowing then submitted by it.  If
the Company does not revoke such notice, the Lenders shall make, convert or
continue the Loans, as requested by the Company, in the amount specified in the
applicable notice submitted by the Company, but such Loans shall be made as,
converted into or continued as, as the case may be, Base Rate Loans instead of
Offshore Rate Loans.

 

4.06                        Reserves on Offshore Rate Loans.  The Company shall
pay to each Lender, as long as such Lender shall be required under regulations
of the FRB to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), other than reserve requirements included in the calculation of
the Offshore Rate, additional costs on the unpaid principal amount of each
Offshore Rate Loan to the Company equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), payable on each date on which
interest is payable on such Loan, provided the Company shall have received at
least 15 days’ prior written notice (with a copy to the Administrative Agent) of
such additional interest from such Lender.  If a Lender fails to give notice 15
days prior to the relevant Interest Payment Date, such additional interest shall
be payable 15 days from receipt of such notice.

 

4.07                        Certificates of Lenders.  Any Lender claiming
reimbursement or compensation under this Article IV shall deliver to the Company
(with a copy to the Administrative Agent) a certificate setting forth in
reasonable detail the amount payable to such Lender hereunder, and such
certificate shall be conclusive and binding on the Company in the absence of
manifest error.

 

57

--------------------------------------------------------------------------------


 

4.08                        Substitution of Lenders.  Upon the receipt by the
Company from any Lender of a claim for compensation under Section 4.03 or
Section 4.06, of notice that it cannot make Offshore Rate Loans under
Section 4.02, or of a claim for Taxes or Further Taxes under Section 4.01, or if
any Lender is a Defaulting Lender or a Non-Consenting Lender with respect to a
pending amendment or waiver (any of the foregoing Lenders, an “Affected
Lender”), then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent (i) require such Affected Lender to
assign and delegate to an Eligible Assignee designated by the Company all or a
ratable part of all of such Affected Lender’s Loans and Commitment at the face
amount thereof (a “Replacement Lender”); or (ii) request one more of the other
Lenders to acquire and assume all or part of such Affected Lender’s Loans and
Commitment.  Any such designation of a Replacement Lender under clause (i) shall
be subject to the prior written consent of the Administrative Agent (which
consent shall not be unreasonably withheld or delayed).  Any transfer of Loans
and Commitments shall be accompanied by the payment of any amounts due to the
Affected Lender under Sections 4.01, 4.03, 4.04 (calculated as if the assigned
Loans were prepaid on the date of assignment) and 4.06 and shall be made in
accordance with Section 11.08; provided that the processing fee referenced in
Section 11.08(a) shall not be required to be paid.

 

4.09                        Survival.  The agreements and obligations of the
Company in this Article IV shall survive the payment of all other Obligations,
and the Company will have no obligation to pay any amount hereunder unless a
demand is made within 180 days after the date upon which the Administrative
Agent’s or the applicable Lender’s right to reimbursement arises; provided that,
if the Change in Law giving rise to such right to reimbursement is retroactive,
then such 180-day period shall be extended to include the period of retroactive
effect hereof.

 

ARTICLE V
CONDITIONS PRECEDENT

 

5.01                        Conditions to Effectiveness.  The effectiveness of
this Agreement is subject to the condition that the Administrative Agent shall
have received all of the following, in form and substance satisfactory to the
Administrative Agent and each Lender, and (in the case of any document listed
below) in sufficient copies for each Lender:

 

(a)                                 Credit Agreement.  This Agreement executed
by each party hereto;

 

(b)                                 Resolutions; Incumbency.

 

(i)                                     Copies of the resolutions of the board
of directors of each Loan Party authorizing the transactions contemplated
hereby, certified as of the Effective Date by the Secretary or an Assistant
Secretary of such Loan Party; and

 

(ii)                                  A certificate of the Secretary or
Assistant Secretary of each Loan Party certifying the names and true signatures
of the officers of such Loan Party authorized to execute, deliver and perform,
as applicable, this Agreement and all other Loan Documents to be delivered by it
hereunder;

 

(c)                                  Organization Documents; Good Standing. Each
of the following documents:

 

58

--------------------------------------------------------------------------------


 

(i)                                     the articles or certificate of
incorporation and the bylaws of each Loan Party as in effect on the Effective
Date, certified as of the Effective Date by the Secretary or Assistant Secretary
of such Loan Party; and

 

(ii)                                  a good standing certificate or certificate
of status for each Loan Party from the Secretary of State (or similar,
applicable Governmental Authority) of its state of organization;

 

(d)                                 Legal Opinions.  Opinions of (i) Eric
Bakken, General Counsel of the Company, and (ii) Perkins Coie LLP, counsel to
the Company and the Guarantors, addressed to the Administrative Agent and the
Lenders.

 

(e)                                  Payment of Fees.  Evidence of payment by
the Company of all accrued and unpaid fees, costs and expenses to the extent
then due and payable on the Effective Date, together with Attorney Costs of
JPMorgan and Bank of America, N.A. to the extent invoiced prior to or on the
Effective Date, plus such additional amounts of Attorney Costs as shall
constitute JPMorgan’s and Bank of America, N.A.’s reasonable estimate of
Attorney Costs incurred or to be incurred by it through the closing proceedings
(provided that such estimate shall not thereafter preclude final settling of
accounts between the Company and JPMorgan and Bank of America, N.A.); including
any such costs, fees and expenses arising under or referenced in Sections 2.11
and 11.04;

 

(f)                                   Certificate.  A certificate signed by a
Responsible Officer, dated as of the Effective Date, stating that:

 

(i)                                     the representations and warranties
contained in Article VI are true and correct in all material respects on and as
of such date, as though made on and as of such date;

 

(ii)                                  no Default or Event of Default exists or
would result from the Credit Extension; and

 

(iii)                               there has not occurred since March 31, 2013
any event or circumstance that has resulted or could reasonably be expected to
result in a Material Adverse Effect;

 

(g)                                  Subsidiary Guaranty.  The Subsidiary
Guaranty executed by each Guarantor as of the Effective Date;

 

(h)                                 Repayment of Prior Indebtedness.  All
outstanding Indebtedness of the Company or any Subsidiary not specified on
Schedule 8.05 or otherwise permitted by Section 8.05 shall have been paid in
full and all commitments to create such Indebtedness, all guaranties supporting
such Indebtedness and all Liens securing such Indebtedness shall have been
terminated; and

 

(i)                                     Other Documents.  Such other approvals,
opinions, documents or materials as the Administrative Agent or any Lender may
request.

 

59

--------------------------------------------------------------------------------


 

5.02                        Conditions to All Credit Extensions.  The making of
each Credit Extension is subject to the satisfaction of the following conditions
precedent on the date of such Credit Extension:

 

(a)                                 Notice, Application.  The Administrative
Agent shall have received a Notice of Borrowing or, in the case of any Issuance
of any Letter of Credit, the applicable Issuer and the Administrative Agent
shall have received an L/C Application or L/C Amendment Application, as required
under Section 3.02;

 

(b)                                 Continuation of Representations and
Warranties.  The representations and warranties in Article VI shall be true and
correct in all material respects on and as of such Borrowing Date or Issuance
Date with the same effect as if made on and as of such Borrowing Date or
Issuance Date (except to the extent such representations and warranties
expressly refer to an earlier date, in which case they shall be true and correct
as of such earlier date); and

 

(c)                                  No Existing Default.  No Default or Event
of Default shall exist or shall result from such Credit Extension.

 

Each Notice of Borrowing, L/C Application or L/C Amendment Application submitted
by the Company hereunder shall constitute a representation and warranty by the
Company hereunder, as of the date of each such notice and as of each Borrowing
Date or Issuance Date, as applicable, that the conditions in this Section 5.02
are satisfied.

 

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants to the Administrative Agent and each Lender
that:

 

6.01                        Existence and Power.  The Company and each of its
Subsidiaries:

 

(a)                                 is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its formation;

 

(b)                                 has the power and authority and all
governmental licenses, authorizations, consents and approvals to own its assets,
to carry on its business and to execute, deliver, and perform its obligations
under the Loan Documents to which it is a party;

 

(c)                                  is duly qualified as a foreign corporation
and is licensed and in good standing under the laws of each jurisdiction where
its ownership, lease or operation of property or the conduct of its business
requires such qualification or license; and

 

(d)                                 is in compliance with all Requirements of
Law; except, in each case referred to in clause (c) or clause (d), to the extent
that the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

6.02                        Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is party, have been duly authorized by all necessary organizational
action, and do not and will not:

 

60

--------------------------------------------------------------------------------


 

(a)                                 contravene the terms of any of such Person’s
Organization Documents;

 

(b)                                 conflict with or result in any breach or
contravention of, or the creation of any Lien under, any document evidencing any
Contractual Obligation to which such Person is a party or any order, injunction,
writ or decree of any Governmental Authority to which such Person or its
property is subject; or

 

(c)                                  violate any Requirement of Law.

 

6.03                        Governmental Authorization.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
the Agreement or any other Loan Document.

 

6.04                        Binding Effect.  Each Loan Document to which a Loan
Party is a party constitutes the legal, valid and binding obligation of such
Person, enforceable against such Person in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.

 

6.05                        Litigation.  There are no actions, suits,
investigations, proceedings, claims or disputes pending, or to the best
knowledge of the Company, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, against the Company or its
Subsidiaries or any of their respective properties:

 

(a)                                 which purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby or thereby; or

 

(b)                                 which has arisen since March 31, 2013 as to
which there exists a substantial likelihood of an adverse determination, which
determination could reasonably be expected to have a Material Adverse Effect. 
No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement or any other
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided.

 

6.06                        No Default.  No Default or Event of Default exists
or would result from the incurring of any Obligations by the Company.  As of the
Effective Date, neither the Company nor any Subsidiary is in default under or
with respect to any Contractual Obligation in any respect which, individually or
together with all such defaults, could reasonably be expected to have a Material
Adverse Effect, or that would, if such default had occurred after the Effective
Date, create an Event of Default under subsection 9.01(e).

 

6.07                        ERISA Compliance.

 

(a)                                 Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state law.  Each Plan which is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS and to the

 

61

--------------------------------------------------------------------------------


 

best knowledge of the Company, nothing has occurred which would cause the loss
of such qualification.

 

(b)                                 There are no pending or, to the best
knowledge of the Company, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Plan which has resulted or could
reasonably be expected to result in a Material Adverse Effect.  There has been
no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Plan which has resulted or could reasonably be
expected to result in a Material Adverse Effect.

 

(c)                                  (i) No ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) neither the Company nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability to the PBGC under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA);  (iv) neither the Company nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; (v) neither the Company nor any ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069 or 4212(c) of ERISA;
(vi) the Company and each ERISA Affiliate has met all applicable requirements
under the Pension Funding Rules in respect of each Pension Plan, and no waiver
of the minimum funding standards under the Pension Funding Rules has been
applied for or obtained; and (vii) as of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Company nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date.

 

6.08                        Use of Proceeds; Margin Regulations.  The proceeds
of the Loans are to be used solely for the purposes set forth in and permitted
by Section 7.12.  Neither the Company nor any Subsidiary is generally engaged in
the business of purchasing or selling Margin Stock or extending credit for the
purpose of purchasing or carrying Margin Stock.

 

6.09                        Title to Properties.  The Company and each
Subsidiary have good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of their respective businesses, except for such defects in title as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  As of the Effective Date, the property of the Company
and its Subsidiaries is subject to no Liens, other than Permitted Liens.

 

6.10                        Taxes.  The Company and its Subsidiaries have filed
all Federal and other material tax returns and reports required to be filed, and
have paid all Federal and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
the Company or any Subsidiary that would, if made, have a Material Adverse
Effect.

 

62

--------------------------------------------------------------------------------


 

6.11                        Financial Condition.  (a)  The audited consolidated
financial statements of the Company and its Subsidiaries dated June 30, 2012 and
the unaudited consolidated financial statements of the Company and its
Subsidiaries dated September 30, 2012, December 31, 2012 and March 31, 2013, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for the fiscal year or fiscal quarters ended on such
dates:

 

(x)                                 were prepared in accordance with GAAP
consistently applied throughout the period covered thereby;

 

(y)                                 fairly present the financial condition of
the Company and its Subsidiaries as of the date thereof and results of
operations for the period covered thereby; and

 

(z)                                  except as specifically disclosed in
Schedule 6.11, show all material indebtedness and other liabilities, direct or
contingent, of the Company and its Subsidiaries as of the date thereof;

 

subject, with respect to clauses (x) through (z) above in the case of the
unaudited financial statements, to ordinary, good faith year-end audit
adjustments and the absence of footnotes.

 

(b)                                 Since March 31, 2013 there has been no
Material Adverse Effect.

 

6.12                        Environmental Matters.  Except as specifically
disclosed in Schedule 6.12:

 

(a)                                 The on-going operations of the Company and
each of its Subsidiaries comply in all respects with all Environmental Laws,
except such non-compliance which would not (if enforced in accordance with
applicable law) result in liability in excess of $5,000,000 in the aggregate
(exclusive of amounts payable under insurance policies and indemnity agreements
which the Company or such Subsidiary reasonably expects to receive).

 

(b)                                 The Company and each of its Subsidiaries
have obtained all licenses, permits, authorizations and registrations required
under any Environmental Law (“Environmental Permits”) and necessary for their
respective ordinary course operations, all such Environmental Permits are in
good standing, and the Company and each of its Subsidiaries are in compliance
with all material terms and conditions of such Environmental Permits.

 

(c)                                  None of the Company, any of its
Subsidiaries or any of their respective present property or operations is
subject to any outstanding written order from or agreement with any Governmental
Authority, nor subject to (i) any judicial or docketed administrative
proceeding, respecting any Environmental Law, Environmental Claim or Hazardous
Material or (ii) to the extent that it could reasonably be expected to have a
Material Adverse Effect, any claim, proceeding or written notice from any Person
regarding any Environmental Law, Environmental Claim or Hazardous Material.

 

(d)                                 There are no Hazardous Materials or other
conditions or circumstances existing with respect to any property of the Company
or any Subsidiary, or arising from operations prior to the Effective Date, of
the Company or any of its Subsidiaries that would reasonably be expected to give
rise to Environmental Claims with a potential liability of the Company and its

 

63

--------------------------------------------------------------------------------


 

Subsidiaries in excess of $5,000,000 in the aggregate for all such conditions,
circumstances and properties.  In addition, (i) neither the Company nor any
Subsidiary has any underground storage tanks (x) that are not properly
registered or permitted under applicable Environmental Laws or (y) that are
leaking or disposing of Hazardous Materials off-site, and (ii) the Company and
its Subsidiaries have met all material notification requirements under
applicable Environmental Laws.

 

6.13                        Labor Relations.  There are no strikes, lockouts or
other labor disputes against the Company or any of its Subsidiaries, or, to the
best of the Company’s knowledge, threatened against or affecting the Company or
any of its Subsidiaries, and no significant unfair labor practice complaint is
pending against the Company or any of its Subsidiaries or, to the best knowledge
of the Company, threatened against any of them before any Governmental
Authority.

 

6.14                        Regulated Entities.  None of the Company, any Person
controlling the Company, or any Subsidiary, is an “Investment Company” within
the meaning of the Investment Company Act of 1940.  Neither the Company nor any
Subsidiary is subject to regulation under the Federal Power Act, the Interstate
Commerce Act, any state public utilities code, or any other Federal or state
statute or regulation limiting its ability to incur Indebtedness.

 

6.15                        No Burdensome Restrictions.  Neither the Company nor
any Subsidiary is a party to or bound by any Contractual Obligation, or subject
to any restriction in any Organization Document, or any Requirement of Law,
which could reasonably be expected to have a Material Adverse Effect.

 

6.16                        Copyrights, Patents, Trademarks and Licenses, etc. 
The Company and its Subsidiaries own or are licensed or otherwise have the right
to use all of the patents, trademarks, service marks, trade names, copyrights,
contractual franchises, authorizations and other rights that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person.  To the best knowledge of the Company, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by the Company
or any Subsidiary infringes upon any rights held by any other Person. No claim
or litigation regarding any of the foregoing is pending or threatened, and no
patent, invention, device, application, principle or any statute, law, rule,
regulation, standard or code is pending or, to the knowledge of the Company,
proposed, which, in either case, could reasonably be expected to have a Material
Adverse Effect.

 

6.17                        Subsidiaries.  As of the Effective Date, the Company
has no Subsidiaries other than those specifically disclosed in part (a) of
Schedule 6.17 and has no equity investments in any other corporation or entity
other than those specifically disclosed in part (b) of Schedule 6.17.

 

6.18                        Insurance.  The properties of the Company and its
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Company in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and are similarly situated.

 

64

--------------------------------------------------------------------------------


 

6.19                        Swap Obligations.  Neither the Company nor any of
its Subsidiaries has incurred any outstanding obligations under any Swap
Contract, other than Permitted Swap Obligations.  The Company has undertaken its
own independent assessment of its consolidated assets, liabilities and
commitments and has considered appropriate means of mitigating and managing
risks associated with such matters and has not relied on any swap counterparty
or any Affiliate of any swap counterparty in determining whether to enter into
any Swap Contract.

 

6.20                        Solvency.  The Company and each of its Subsidiaries
are Solvent.

 

6.21                        Sanctions Laws and Regulations.  None of the Company
or, to the best of its knowledge, any of its directors, officers, brokers or
other agents acting or benefiting in any capacity in connection with this
Agreement or any other capital raising transaction involving any Lender or any
of its Affiliates, is a Designated Person.

 

6.22                        Full Disclosure.  None of the representations or
warranties made by the Company or any Subsidiary in the Loan Documents as of the
date such representations and warranties are made or deemed made, and none of
the statements contained in any exhibit, report, statement or certificate
furnished by or on behalf of the Company or any Subsidiary in connection with
the Loan Documents (including the offering and disclosure materials delivered by
or on behalf of the Company or its Subsidiaries to the Lenders prior to the
Effective Date), contains any untrue statement of a material fact or omits any
material fact required to be stated therein or necessary to make the statements
made therein, in light of the circumstances under which they are made, not
misleading as of the time when made or delivered.

 

ARTICLE VII
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, unless the Required Lenders waive compliance in writing:

 

7.01                        Financial Statements.  The Company shall deliver to
the Administrative Agent, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:

 

(a)                                 as soon as available, but not later than the
earlier of (i) the date of filing thereof with the SEC and (ii) 90 days after
the end of each fiscal year (commencing with the fiscal year ending June 30,
2013), a copy of the audited consolidated balance sheet of the Company and its
Subsidiaries as at the end of such year and the related consolidated statements
of income, shareholders’ equity and cash flows for such year, setting forth in
each case in comparative form the figures for the previous fiscal year, and
accompanied by the opinion of PriceWaterhouseCoopers LLP or another
nationally-recognized independent public accounting firm (“Independent Auditor”)
which report shall state that such consolidated financial statements present
fairly the financial position for the periods indicated in conformity with GAAP
applied on a basis consistent with prior years.  Such opinion shall not be
qualified or limited because of a restricted or limited examination by the
Independent Auditor of any material portion of the Company’s or any Subsidiary’s
records or because of a “going concern” exception; and

 

65

--------------------------------------------------------------------------------


 

(b)                                 as soon as available, but not later than the
earlier of (i) the date of filing thereof with the SEC and (ii) 45 days after
the end of each of the first three fiscal quarters of each fiscal year
(commencing with the fiscal quarter ending September 30, 2013), a copy of the
unaudited consolidated and consolidating balance sheet of the Company and its
Subsidiaries as of the end of such fiscal quarter and the related consolidated
and consolidating statements of income, shareholders’ equity and cash flows for
the period commencing on the first day and ending on the last day of such fiscal
quarter, and certified by a Responsible Officer as fairly presenting, in
accordance with GAAP (subject to ordinary, good faith year-end audit adjustments
and the absence of footnotes), the financial position and the results of
operations of the Company and the Subsidiaries.

 

7.02                        Certificates; Other Information.  The Company shall
furnish to the Administrative Agent:

 

(a)                                 concurrently with the delivery of the
financial statements referred to in subsections 7.01(a) and (b), a Compliance
Certificate executed by a Responsible Officer;

 

(b)                                 concurrently with the delivery of the
financial statements referred to in subsection 7.01(a), (i) a consolidating
balance sheet and income statement for such year (which need not be audited) and
setting forth in comparative form the figures for the previous fiscal year, and
(ii) a budget for the next succeeding fiscal year;

 

(c)                                  promptly, copies of all financial
statements and reports that the Company sends to its shareholders, and copies of
all financial statements and regular, periodic or special reports (including
Forms 10K, 10Q and 8K) that the Company or any Subsidiary may make to, or file
with, the SEC; and

 

(d)                                 promptly, such additional information
regarding the business, financial or corporate or other organizational affairs
of the Company or any Subsidiary as the Administrative Agent (or the
Administrative Agent, at the request of any Lender) may from time to time
reasonably request.

 

The Company hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Issuers materials and/or information provided
by or on behalf of Company hereunder (collectively, “Company Materials”) by
posting Company Materials on IntraLinks or another similar electronic system
(the “Platform”) and (b) certain of the Lenders may be “public-side” Lenders
(i.e., Lenders that do not wish to receive material non-public information with
respect to Company or its securities) (each, a “Public Lender”).  The Company
hereby agrees that (w) all Company Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Company Materials “PUBLIC,” the Company shall be
deemed to have authorized the Administrative Agent, the Issuers and the Lenders
to treat such Company Materials as either publicly available information or not
material information (although it may be sensitive and proprietary) with respect
to the Company or its securities for purposes of United States Federal and state
securities laws; (y) all Company Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent shall be

 

66

--------------------------------------------------------------------------------


 

entitled to treat any Company Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.

 

7.03                        Notices.  The Company shall promptly notify the
Administrative Agent and each Lender:

 

(a)                                 of the occurrence of any Default or Event of
Default;

 

(b)                                 of any matter arising since March 31, 2013
that has resulted or could reasonably be expected to result in a Material
Adverse Effect, including, to the extent so applicable, (i) any breach or
non-performance of, or any default under, a Contractual Obligation of the
Company or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Company or any Subsidiary and any
Governmental Authority; (iii) the commencement of, or any material development
in, any litigation or proceeding affecting the Company or any Subsidiary,
including pursuant to any applicable Environmental Laws; or (iv) any other
Environmental Claim;

 

(c)                                  of the occurrence of any of the following
events affecting the Company or any ERISA Affiliate (but in no event more than
10 days after such event), and deliver to the Administrative Agent and each
Lender a copy of any notice with respect to such event that is filed with a
Governmental Authority and any notice delivered by a Governmental Authority to
the Company or any ERISA Affiliate with respect to such event:

 

(i)                                     an ERISA Event;

 

(ii)                                  a material increase in the Unfunded
Pension Liability of any Pension Plan;

 

(iii)                               the adoption of, or the commencement of
contributions to, any Plan subject to Section 412 of the Code by the Company or
any ERISA Affiliate; or

 

(iv)                              the adoption of any amendment to a Plan
subject to Section 412 of the Code, if such amendment results in a material
increase in contributions or Unfunded Pension Liability;

 

(d)                                 concurrently with the delivery of the
financial statements referred to in subsections 7.01(a) and (b), of any material
change in accounting policies or financial reporting practices by the Company or
any of its consolidated Subsidiaries;

 

(e)                                  upon, but in no event later than 15 days
after, any officer of the Company or any Subsidiary becoming aware of (i) any
and all enforcement, investigation, cleanup, removal or other governmental or
regulatory actions instituted, completed or threatened against the Company or
any Subsidiary or any of their respective properties pursuant to any applicable
Environmental Laws which could reasonably be expected to have a Material Adverse
Effect, (ii) all other material Environmental Claims, and (iii) any
environmental or similar condition on any real property adjoining or in the
vicinity of the property of the Company or any Subsidiary that could reasonably
be anticipated to cause such property of the Company or such Subsidiary

 

67

--------------------------------------------------------------------------------


 

or any part thereof to be subject to any material restrictions on the ownership,
occupancy, transferability or use of such property under any Environmental Laws;
and

 

(f)                                   upon the reasonable request from time to
time of the Administrative Agent, the Swap Termination Values, together with a
description of the method by which such values were determined, relating to any
then-outstanding Swap Contract to which the Company or any of its Subsidiaries
is party.

 

Each notice under this Section shall be accompanied by a written statement by a
Responsible Officer setting forth details of the occurrence referred to therein,
and stating what action the Company or any affected Subsidiary proposes to take
with respect thereto and at what time.  Each notice under subsection
7.03(a) shall describe with particularity the applicable Default or Event of
Default.

 

7.04                        Preservation of Existence, Etc.  The Company shall,
and shall cause each Subsidiary to:

 

(a)                                 preserve and maintain in full force and
effect its existence and good standing under the laws of its state or
jurisdiction of formation;

 

(b)                                 preserve and maintain in full force and
effect all governmental rights, privileges, qualifications, permits, licenses
and franchises necessary or desirable in the normal conduct of its business
except in connection with transactions permitted by Section 8.03 and sales of
assets permitted by Section 8.02;

 

(c)                                  use reasonable efforts, in the ordinary
course of business, to preserve its business organization and goodwill; and

 

(d)                                 preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

 

7.05                        Maintenance of Property.  The Company shall maintain
and preserve, and shall cause each Subsidiary to maintain and preserve, all its
property which is used or useful in its business in good working order and
condition, ordinary wear and tear excepted, and make all necessary repairs
thereto and renewals and replacements thereof.

 

7.06                        Insurance.  The Company shall maintain, and shall
cause each Subsidiary to maintain, with financially sound and reputable
independent insurers, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons,
including workers’ compensation insurance, public liability insurance and
property and casualty insurance.

 

7.07                        Payment of Obligations.  The Company shall, and
shall cause each Subsidiary to, pay and discharge as the same shall become due
and payable, all their respective obligations and liabilities, including:

 

68

--------------------------------------------------------------------------------


 

(a)                                 all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings and adequate
reserves in accordance with GAAP are being maintained by the Company or such
Subsidiary; and

 

(b)                                 all material lawful claims which, if unpaid,
would by law become a Lien upon its property in violation of Section 8.01.

 

7.08                        Compliance with Laws.  The Company shall comply, and
shall cause each Subsidiary to comply, in all material respects with all
Requirements of Law of any Governmental Authority having jurisdiction over it or
its business (including the Federal Fair Labor Standards Act), except such as
may be contested in good faith or as to which a bona fide dispute may exist.  In
addition, the Company shall (a) ensure, and cause each Subsidiary to ensure,
that no Person that owns a controlling interest in or otherwise controls the
Company or any Subsidiary is or shall be listed on the Specially Designated
Nationals and Blocked Person List or other similar list maintained by the Office
of Foreign Assets Control (“OFAC”), the Department of the Treasury, or included
in any Executive Orders, (b) not use or permit the use of the proceeds of the
Loans to violate any of the foreign asset control regulations of OFAC or any
enabling statute or Executive Order relating thereto, and (c) comply, and cause
each Subsidiary to comply, with all applicable Bank Secrecy Act laws and
regulations.

 

7.09                        Compliance with ERISA.  The Company shall, and shall
cause each of its ERISA Affiliates to:  (a) maintain each Plan in compliance in
all material respects with the applicable provisions of ERISA, the Code and
other federal or state law; (b) cause each Plan which is qualified under
Section 401(a) of the Code to maintain such qualification; and (c) make all
required contributions to any Plan subject to Section 412 of the Code.

 

7.10                        Inspection of Property and Books and Records.  The
Company shall maintain and shall cause each Subsidiary to maintain proper books
of record and account, in which full, true and correct entries in conformity
with GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Company and such Subsidiary. 
The Company shall permit, and shall cause each Subsidiary to permit,
representatives and independent contractors of the Administrative Agent or any
Lender to visit and inspect any of their respective properties, to examine their
respective company, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss their respective affairs, finances and
accounts with their respective directors, officers, and independent public
accountants, all at the expense of the Company and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Company; provided that when an Event of Default
exists the Administrative Agent or any Lender may do any of the foregoing at the
expense of the Company at any time during normal business hours and without
advance notice; provided, further, that neither the Administrative Agent nor any
Lender shall conduct any environmental testing of any owned or leased facility
of the Company or any Subsidiary without the prior written consent of the
Company, which shall not unreasonably be withheld.

 

7.11                        Environmental Laws.  (a)  The Company shall, and
shall cause each Subsidiary to, conduct its operations and keep and maintain its
property in compliance with all Environmental

 

69

--------------------------------------------------------------------------------


 

Laws, the violation of which could reasonably be expected to result in liability
to the Company and its Subsidiaries in excess of $5,000,000 in the aggregate
(net of any payments under insurance policies or indemnity agreements which the
Company or such Subsidiary reasonably expects to receive).

 

(b)                                 Upon the written request of the
Administrative Agent or any Lender, the Company shall submit and cause each of
its Subsidiaries to submit, to the Administrative Agent with sufficient copies
for each Lender, at the Company’s sole cost and expense, at reasonable
intervals, a report providing an update of the status of any environmental,
health or safety compliance, hazard or liability issue identified in any notice
or report required pursuant to subsection 7.03(e), that could, individually or
in the aggregate, result in liability in excess of $5,000,000 (net of any
payments under insurance policies or indemnity agreements which the Company or
such Subsidiary reasonably expects to receive).

 

7.12                        Use of Proceeds.  The Company shall use the proceeds
of the Loans (a) to finance Permitted Acquisitions and to pay certain fees and
expenses related thereto, (b) for working capital, capital expenditures, stock
repurchases and dividends and other general corporate purposes not in
contravention of any Requirement of Law or of any Loan Document; provided that
any stock of the Company that is repurchased by the Company shall be immediately
retired and (c) to refinance the Existing Credit Agreement, Indebtedness under
the Convertible Notes and other existing Indebtedness.

 

7.13                        Further Assurances.  (a)  The Company shall ensure
that all written information, exhibits and reports furnished to the
Administrative Agent or the Lenders do not and will not contain any untrue
statement of a material fact and do not and will not omit to state any material
fact or any fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made, and will promptly
disclose to the Administrative Agent and the Lenders and correct any defect or
error that may be discovered therein or in any Loan Document or in the
execution, acknowledgment or recordation thereof.

 

(b)                                 Promptly upon request by the Administrative
Agent or the Required Lenders, the Company shall (and shall cause any of its
Subsidiaries to) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register, any and all such further acts, certificates,
assurances and other instruments the Administrative Agent or such Lenders, as
the case may be, may reasonably require from time to time in order (i) to carry
out more effectively the purposes of this Agreement or any other Loan Document,
and (ii) to better assure, convey, grant, assign, transfer, preserve, protect
and confirm to the Administrative Agent and the Lenders the rights granted or
now or hereafter intended to be granted to the Lenders under any Loan Document
or under any other document executed in connection therewith.

 

7.14                        Guaranties.  (a)  The Company shall (i) cause each
Domestic Subsidiary that accounted for more than 5% of the consolidated (gross)
revenues of the Company and its Subsidiaries during the most recent 12-month
period for which financial statements are available pursuant to Section 7.01
(the “Test Period”), calculated (x) on an actual and a pro forma basis for any
Subsidiary created or acquired after the beginning of such Test Period and
(y) giving effect to any material intercompany transactions after the beginning
of such Test Period, to be a party to the Subsidiary Guaranty; and (ii) if all
Domestic Subsidiaries that are not parties to the

 

70

--------------------------------------------------------------------------------


 

Subsidiary Guaranty accounted for 10% or more of the consolidated (gross)
revenues of the Company and its Subsidiaries for the most recent Test Period,
cause one or more of such Domestic Subsidiaries to promptly execute the
Subsidiary Guaranty so that, upon such execution, such 10% threshold is no
longer exceeded.  The Company shall promptly notify the Administrative Agent at
any time at which, in accordance with this Section 7.14, any Subsidiary is
required to become a party to the Subsidiary Guaranty.

 

(b)                                 Without limiting subsection (a) above, the
Company shall at all times cause each Subsidiary that guarantees any other
Indebtedness of the Company to be a Guarantor.

 

7.15                        Note Agreement Amendment.  The Company shall use
commercially reasonable efforts to amend the Note Agreement following the
Effective Date to the extent necessary to cause the negative covenants (and
related definitions) therein to be consistent with the applicable covenants set
forth in Article VIII (and related definitions) and otherwise reasonably
satisfactory to the Administrative Agent; provided that, until the earlier to
occur of (a) delivery of such evidence and (b) the payment in full in cash of
all outstanding Senior Notes and the termination of the Note Agreement, the
applicable covenants set forth in Article VIII (and related definitions) shall
be deemed to conform to the applicable covenants set forth in Article VIII (and
related definitions) of the Existing Credit Agreement (without giving effect to
the termination thereof).

 

ARTICLE VIII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, unless the Required Lenders waive compliance in writing:

 

8.01                        Limitation on Liens.  The Company shall not, and
shall not permit any Subsidiary to, directly or indirectly, make, create, incur,
assume or permit to exist any Lien upon or with respect to any part of its
property, whether now owned or hereafter acquired, other than the following
(“Permitted Liens”):

 

(a)                                 any Lien existing on property of the Company
or any Subsidiary on the Effective Date and set forth in Schedule 8.01 securing
Indebtedness outstanding on such date;

 

(b)                                 any Lien created under any Loan Document;

 

(c)                                  Liens for taxes, fees, assessments or other
governmental charges which are not delinquent or remain payable without penalty,
or to the extent that non-payment thereof is permitted by Section 7.07, provided
that no notice of lien has been filed or recorded under the Code;

 

(d)                                 carriers’, warehousemen’s, mechanics’,
landlords’, materialmen’s, repairmen’s or other similar Liens arising in the
ordinary course of business which are not delinquent or remain payable without
penalty or which are being contested in good faith and by appropriate
proceedings, which proceedings have the effect of preventing the forfeiture or
sale of the property subject thereto;

 

71

--------------------------------------------------------------------------------


 

(e)                                  Liens (other than any Lien imposed by
ERISA) consisting of pledges or deposits required in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security legislation;

 

(f)                                   Liens on the property of the Company or
its Subsidiaries securing (i) the non-delinquent performance of bids, trade
contracts (other than for borrowed money), leases or statutory obligations,
(ii) Contingent Obligations in connection with performance bonds, surety bonds
and appeal bonds and (iii) other non-delinquent obligations of a like nature, in
each case, incurred in the ordinary course of business; provided that all such
Liens in the aggregate could not reasonably be expected to cause a Material
Adverse Effect;

 

(g)                                  easements, rights-of-way, restrictions and
other similar encumbrances incurred in the ordinary course of business which, in
the aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the businesses of the Company and its Subsidiaries;

 

(h)                                 Liens arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights and remedies as to deposit accounts or other funds maintained
with a creditor depository institution; and

 

(i)                                     Liens securing obligations in respect of
Capital Leases on assets subject to such leases, provided that such Capital
Leases are otherwise permitted hereunder; and

 

(j)                                    other Liens securing Indebtedness that
does not exceed in the aggregate at any one time outstanding $20,000,000;
provided that such Liens may not secure the Note Agreement.

 

8.02                        Disposition of Assets.  The Company shall not, and
shall not permit any Subsidiary to, directly or indirectly, (x) issue any equity
interests of any Subsidiary to any Person (other than a Joint Venture) which is
not the Company or a Subsidiary or (y) sell, assign, lease, convey, transfer or
otherwise dispose of (whether in one or a series of transactions) any property,
including accounts and notes receivable, with or without recourse (each, an
“Asset Disposition”), or enter into any agreement to do any of the foregoing,
except:

 

(a)                                 dispositions of inventory, or used, worn-out
or surplus equipment, all in the ordinary course of business;

 

(b)                                 the sale of equipment to the extent that
such equipment is exchanged for credit against the purchase price of similar
replacement equipment, or the proceeds of such sale are reasonably promptly
applied to the purchase price of such replacement equipment;

 

(c)                                  dispositions made by the Company or any
Subsidiary to any Wholly-Owned Subsidiary which is a Guarantor, or dispositions
made by any Subsidiary to the Company;

 

(d)                                 dispositions made in connection with
Investments permitted under Section 8.04; and

 

(e)                                  dispositions not otherwise permitted
hereunder which are made for fair market value; provided that (i) at the time of
any disposition, no Default or Event of Default shall exist

 

72

--------------------------------------------------------------------------------


 

or shall result from such disposition, and (ii) the aggregate value of all
assets so sold by the Company and its Subsidiaries after the Effective Date,
together, shall not (x) represent more than 10% of the total assets of the
Company and its Subsidiaries as of the last day of the fiscal quarter most
recently ended for which the Company has delivered financial statements pursuant
to Section 7.01 or (y) be related to more than 10% of the consolidated net
income of the Company and its Subsidiaries for the 12-month period ending as of
the end of the fiscal quarter next preceding the date of determination
(disregarding for purposes of the thresholds set forth in the foregoing clause
(ii) the sale by the Company of the equity interests of HC (USA), Inc. and
related assets to Aderans Co., Ltd.);

 

provided that no Asset Disposition with respect to the equity interests or
Indebtedness of any Subsidiary or any note or account receivable may be made if
such Asset Disposition would be prohibited by the terms of the Note Agreement.

 

8.03                        Consolidations and Mergers.  The Company shall not,
and shall not permit any Subsidiary to, merge, consolidate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default or Event of Default exists immediately before and after giving
effect to such transaction:

 

(a)                                 any Subsidiary may merge with the Company or
another Subsidiary; provided that (i) in the case of any transaction between a
Subsidiary and the Company, the Company shall be the continuing or surviving
corporation, (ii) in the case of any transaction between a Subsidiary and a
Wholly-Owned Subsidiary, such Wholly-Owned Subsidiary shall be the continuing or
surviving corporation or entity, and (iii) in the case of any transaction
between a Domestic Subsidiary and a Foreign Subsidiary, such Domestic Subsidiary
shall be the continuing or surviving corporation or entity;

 

(b)                                 any Subsidiary may make Asset Dispositions
permitted by Section 8.02;

 

(c)                                  any Subsidiary may merge or consolidate
with another Person in order to effect a Permitted Acquisition;

 

(d)                                 so long as it is the surviving entity, the
Company may merge or consolidate with another Person in order to effect a
Permitted Acquisition; and

 

(e)                                  the Company and Subsidiaries may make
Investments permitted under Section 8.04.

 

8.04                        Loans and Investments.  The Company shall not
purchase or acquire, or permit any Subsidiary to purchase or acquire, or make
any commitment therefor, any capital stock, equity interest, or any obligation
or other security of, or any interest in, any Person, or make or commit to make
any Acquisition, or make or commit to make any advance, loan, extension of
credit or capital contribution to or any other investment in, any Person
including any Affiliate of the Company (together, “Investments”), except for:

 

73

--------------------------------------------------------------------------------


 

(a)                                 Investments held by the Company or any
Subsidiary in the form of Cash Equivalents;

 

(b)                                 extensions of credit in the nature of
accounts receivable or notes receivable arising from the sale or lease of goods
or services in the ordinary course of business;

 

(c)                                  Investments by the Company or any
Subsidiary in Wholly-Owned Subsidiaries or in the form of unsecured loans made
by any Subsidiary to the Company;

 

(d)                                 Investments incurred in order to consummate
Acquisitions otherwise permitted herein (“Permitted Acquisitions”), provided
that (i) such Acquisitions are undertaken in accordance with all applicable
Requirements of Law, (ii) the prior, effective written consent or approval to
such Acquisition of the board of directors or equivalent governing body of the
Person to be acquired (and its stockholders or equivalent equity holders, if
necessary) is obtained, (iii) after giving effect to such Acquisition, no
Default or Event of Default shall have occurred and be continuing (including in
respect of Sections 8.14 and 8.15 on a pro forma basis as of the last day of the
preceding fiscal quarter), (iv) the Company provides the Administrative Agent,
for the benefit of the Lenders, prior to consummating any such Acquisition (or
series of related Acquisitions) for which the total consideration (other than
stock of the Company) exceeds $50,000,000, a Compliance Certificate executed by
a Responsible Officer evidencing compliance with clause (iii) above, and (v) the
Person or business which is the subject of such Acquisition is in the same or
similar line of business as the Company and its Subsidiaries;

 

(e)                                  other Investments (excluding Permitted
Acquisitions but including Investments in Joint Ventures) in addition to the
foregoing Investments permitted by this Section 8.04; provided that (i) the
total amount of Investments permitted under this Section 8.04(e) does not exceed
in the aggregate at any one time outstanding the greater of (1) $200,000,000 and
(2) the product of 35% and the difference between (x) consolidated tangible
assets of the Company and its consolidated Subsidiaries and (y) the aggregate
amount of Investments of the Company and its consolidated Subsidiaries not
otherwise permitted by any of clauses (a) through (d) above, in each case as set
forth in the most recently delivered Compliance Certificate pursuant to
Section 7.02(a) and (ii) the aggregate amount of such Investments made in or to
Persons that are not in the same or similar line of business in which the
Company and its Subsidiaries are engaged as of the Effective Date shall not
exceed one-third of the amount determined pursuant to the foregoing clause (i);

 

(f)                                   Investments of a nature not contemplated
by the foregoing clauses hereof that are outstanding as of the Effective Date
and set forth in Schedule 8.04 hereto; and

 

(g)                                  Investments in the form of repurchase of
the Company’s or any Subsidiary’s capital stock or Indebtedness approved by the
Company’s board of directors (or the Subsidiary’s equivalent managers or
directors) that would not otherwise result in a Default or an Event of Default.

 

For the avoidance of doubt, contributions made by the Company or any ERISA
Affiliate to any Pension Plan or other employee benefit plan (including
qualified plans) of the

 

74

--------------------------------------------------------------------------------


 

Company or such ERISA Affiliate shall not constitute an Investment by the
Company or such ERISA Affiliate under this Section 8.04.

 

8.05                        Limitation on Indebtedness.  The Company shall not,
and shall not permit any Subsidiary to, create, incur, assume, permit to exist,
or otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness, except:

 

(a)                                 Indebtedness incurred pursuant to this
Agreement;

 

(b)                                 Indebtedness consisting of Contingent
Obligations permitted pursuant to Section 8.08;

 

(c)                                  Indebtedness existing on the Effective Date
and set forth in Schedule 8.05;

 

(d)                                 Indebtedness incurred in connection with
Capital Leases in an aggregate outstanding amount not to exceed $50,000,000 at
any time;

 

(e)                                  unsecured intercompany Indebtedness so long
as the related Investment is permitted by Section 8.04;

 

(f)                                   Indebtedness under the Existing Credit
Agreement, so long as such Indebtedness is repaid concurrently with the making
of the initial Credit Extensions hereunder; and

 

(g)                                  other Indebtedness incurred by the Company
or any Subsidiary from time to time; provided that after giving effect to such
Indebtedness, (i) Section 8.14 would not be violated (as determined on a pro
forma basis as of the last day of the previous fiscal quarter) and (ii) the
aggregate outstanding amount of such Indebtedness of Subsidiaries that are not
Guarantors shall not at any time exceed 9.5% of consolidated tangible assets of
the Company and its consolidated Subsidiaries as set forth in the most recently
delivered Compliance Certificate pursuant to Section 7.02(a).

 

8.06                        Transactions with Affiliates.  Except for
intercompany Indebtedness otherwise permitted hereunder, the Company shall not,
and shall not permit any Subsidiary to, enter into any transaction with any
Affiliate of the Company, except upon fair and reasonable terms no less
favorable to the Company or such Subsidiary than would obtain in a comparable
arm’s-length transaction with a Person not an Affiliate of the Company or such
Subsidiary.

 

8.07                        Margin Regulations.  The Company shall not, whether
directly or indirectly, and whether immediately, incidentally or ultimately,
purchase or carry any Margin Stock  or extend credit to others for the purpose
of purchasing or carrying Margin Stock.

 

8.08                        Contingent Obligations.  The Company shall not, and
shall not permit any Subsidiary to, create, incur, assume or permit to exist any
Contingent Obligation except:

 

(a)                                 endorsements for collection or deposit in
the ordinary course of business;

 

(b)                                 Permitted Swap Obligations;

 

75

--------------------------------------------------------------------------------


 

(c)                                  L/C Obligations;

 

(d)                                 Contingent Obligations constituting
Investments permitted under Section 8.04; and

 

(e)                                  other Contingent Obligations (other than
L/C Obligations) of the Company and its Subsidiaries not to exceed in the
aggregate at any one time outstanding the greater of (i) $60,000,000 and (ii) 7%
of consolidated tangible assets of the Company and its consolidated Subsidiaries
as set forth in the most recently delivered Compliance Certificate pursuant to
Section 7.02(a).

 

8.09                        Restrictive Agreements.  The Company shall not, nor
shall it permit any of its Subsidiaries to, enter into any indenture, agreement,
instrument or other arrangement which directly or indirectly prohibits or
restrains, or has the effect of prohibiting or restraining, or imposes
materially adverse conditions upon, the ability of any Subsidiary to (a) pay
dividends or make other distributions (i) on its Capital Stock or (ii) with
respect to any other interest or participation in, or measured by, its profits,
(b) make loans or advances to the Company or any Subsidiary, (c) repay loans or
advances from the Company or any Subsidiary or (d) transfer any of its
properties or assets to the Company or any Subsidiary.

 

8.10                        ERISA.  The Company shall not, and shall not permit
any of its Subsidiaries to, (i) terminate any Plan subject to Title IV of ERISA
so as to result in any material (in the opinion of the Required Lenders)
liability to the Company or any ERISA Affiliate, (ii) permit to exist any ERISA
Event or any other event or condition, which presents the risk of a material (in
the opinion of the Required Lenders) liability to the Company or any ERISA
Affiliate, (iii) make a complete or partial withdrawal (within the meaning of
ERISA Section 4201) from any Multiemployer Plan so as to result in any material
(in the opinion of the Required Lenders) liability to the Company or any ERISA
Affiliate or (iv) enter into any new Plan or modify any existing Plan in a
manner that (a) increases its obligations thereunder and (b) could result in any
material (in the opinion of the Required Lenders) liability to the Company or
any ERISA Affiliate.

 

8.11                        Change in Business.  The Company shall not, and
shall not permit any Subsidiary to, engage in any material line of business
substantially different from those lines of business carried on by the Company
and its Subsidiaries on the Effective Date.

 

8.12                        Change in Fiscal Year.  The Company shall not, and
shall not permit any Subsidiary to, change the fiscal year of the Company or of
any Subsidiary; provided that the fiscal year of the Company and its
Subsidiaries may be changed to a year ending December 31.

 

8.13                        Amendments to Charter.  The Company shall not, and
shall not permit any Subsidiary to, (a) amend or modify any term or provision of
its certificate or articles of formation or bylaws (or similar organizational
document) which is materially adverse to the Administrative Agent or the Lenders
without the prior written consent of the Required Lenders or (b) issue any
preferred stock or other preferred equity interest.

 

8.14                        Leverage Ratio.  The Company shall not, as of the
last day of any fiscal quarter, permit its Leverage Ratio to be greater than
3.00 to 1.0.

 

76

--------------------------------------------------------------------------------


 

8.15                        Fixed Charge Coverage Ratio.  The Company shall not,
as of the last day of any fiscal quarter, permit its ratio of (a) EBITDAR for
the period of four fiscal quarters then ending to (b) Fixed Charges for such
four fiscal quarter period to be less than 1.20 to 1.0.

 

8.16                        Most Favored Lender Status.  The Company shall not,
and shall not permit any Subsidiary to, enter into, assume or otherwise be bound
or obligated under Material Debt Agreement (as defined below) containing one or
more Additional Financial Covenants or Additional Defaults, without the prior
written consent of the Required Lenders; provided that if the Company or any
Subsidiary shall enter into, assume or otherwise become bound by or obligated
under any Material Debt Agreement without the prior written consent of the
Required Lenders, the terms of this Agreement shall, without any further action
on the part of the Company, the Administrative Agent or any Lender, be deemed to
be amended automatically to include each Additional Financial Covenant and each
Additional Default contained in Material Debt Agreement, but only for so long as
such Additional Financial Covenant or Additional Default remains in effect under
such Material Debt Agreement.  The Company shall promptly execute and deliver at
its expense (including Attorney Costs) an amendment to this Agreement in form
and substance satisfactory to the Required Lenders evidencing the amendment of
this Agreement to include any such Additional Financial Covenant and/or
Additional Default; provided that the execution and delivery of such amendment
shall not be a precondition to the effectiveness of the effectiveness of any
amendment as provided for in this Section 8.16.  For purposes of the foregoing,
“Material Debt Agreement” means any agreement (or group of related agreements)
under which the Company and/or any Subsidiary at any time incurs (directly, by
assumption, by operation of law or otherwise) or has the right to incur
(pursuant to committed financing) Indebtedness in excess of $50,000,000;
provided that any such agreement (or group of related agreements) shall cease to
be a Material Debt Agreement if the total amount of Debt and unfunded
commitments thereunder is permanently reduced to $30,000,000 or less.

 

8.17                        Restricted Payments.  The Company shall not, and
shall not permit any Subsidiary to, (i) declare or pay any dividend or make any
other distribution (whether in cash, securities or other property) on any of its
stock or other equity interests or any warrants, options or other rights with
respect thereto (any of the foregoing, “Equity Interests”) or (ii) purchase,
redeem or otherwise acquire for value any of its Equity Interests (including any
purchase, redemption, payment or other acquisition of the Convertible Notes)
(any such non-excluded declaration, payment, distribution, purchase, redemption
or other acquisition, a “Restricted Payment”); provided that:

 

(a)                                 any Subsidiary may declare and pay
dividends, and make other distributions, to the Company or any other Subsidiary;

 

(b)                                 the Company may declare and pay stock
dividends;

 

(c)                                  the Company may purchase, redeem, pay,
acquire or otherwise settle the Convertible Notes so long as, on the date of
such purchase, redemption, payment, acquisition or other settlement (and after
giving effect thereto), (i) Liquidity is at least $75,000,000 (for greater
clarity, such minimum Liquidity requirement shall be null and void beginning on
the day immediately after the date on which the Convertible Notes have been paid
in full) and (ii) either (x) no Default or Event of Default exists or (y) there
are no outstanding Loans; and

 

77

--------------------------------------------------------------------------------


 

(d)                                 so long as no Default or Event of Default
exists, the Company and its Subsidiaries may make other Restricted Payments not
otherwise permitted by subsections (a) through (c) above; provided that if the
Leverage Ratio as of the last day of the most recently ended fiscal quarter was
greater than 2.50 to 1.0, then neither the Company nor any Subsidiary will make
any Restricted Payment pursuant to this clause (d) if, after giving effect
thereto, the aggregate amount of all such Restricted Payments made during the
12-month period ending on the date of such Restricted Payment would exceed
$25,000,000.

 

8.18                        Sanctions Laws and Regulations.

 

(a)                                 The Company shall not, directly or
indirectly, use the proceeds of the Loans, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other person
or entity (i) to fund any activities or business of or with any Designated
Person, or in any country or territory, that at the time of such funding is the
subject of any sanctions under any Sanctions Laws and Regulations or (ii) in any
other manner  that would result in a violation of any Sanctions Laws and
Regulations by any party to this Agreement.

 

(b)                                 None of the funds or assets of the Company
that are used to pay any amount due pursuant to this Agreement shall constitute
funds obtained from transactions with or relating to Designated Persons or
countries which are the subject of sanctions under any Sanctions Laws and
Regulations.

 

ARTICLE IX
EVENTS OF DEFAULT

 

9.01                        Event of Default.  Any of the following shall
constitute an “Event of Default”:

 

(a)                                 Non-Payment.  The Company fails to pay,
(i) when and as required to be paid herein, any amount of principal of any Loan
or of any L/C Obligation, or (ii) within five days after the same becomes due,
any interest, fee or any other amount payable hereunder or under any other Loan
Document; or

 

(b)                                 Representation or Warranty.  Any
representation or warranty by the Company or any Subsidiary made or deemed made
herein or in any other Loan Document, or contained in any certificate, document
or financial or other statement by the Company, any Subsidiary or any
Responsible Officer, furnished at any time under this Agreement, or in or under
any other Loan Document, is incorrect in any material respect on or as of the
date made or deemed made; or

 

(c)                                  Specific Defaults.  The Company fails to
perform or observe any term, covenant or agreement contained in Section 7.03 or
in Article VIII; or

 

(d)                                 Other Defaults.  Any Loan Party fails to
perform or observe any other term or covenant contained in this Agreement or any
other Loan Document, and such default shall continue unremedied for a period of
30 days after the earlier of (i) the date upon which any senior officer of the
Company knew or reasonably should have known of such failure or (ii) the date
upon which written notice thereof is given to the Company by the Administrative
Agent or any Lender; or

 

78

--------------------------------------------------------------------------------


 

(e)                                  Cross-Default.  (i) The Company or any
Subsidiary (A) fails to make any payment in respect of any Indebtedness (other
than Specified Acquisition Debt) or Contingent Obligation (other than in respect
of Swap Contracts), having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than $10,000,000
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) and such failure continues after the applicable grace or
notice period, if any, specified in the relevant document on the date of such
failure; or (B) fails to perform or observe any other condition or covenant, or
any other event shall occur or condition exist, under any agreement or
instrument relating to any such Indebtedness (other than Specified Acquisition
Debt) or Contingent Obligation, and such failure continues after the applicable
grace or notice period, if any, specified in the relevant document on the date
of such failure if the effect of such failure, event or condition is to cause,
or to permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause such Indebtedness to
be declared to be due and payable, or to be required to be repurchased, prior to
its stated maturity, or such Contingent Obligation to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under one or
more Swap Contracts an Early Termination Date (as defined in the applicable Swap
Contract) resulting from (1) any event of default under the applicable Swap
Contract as to which the Company or any Subsidiary is the Defaulting Party (as
defined in the applicable Swap Contract) or (2) any Termination Event (as so
defined) as to which the Company or any Subsidiary is an Affected Party (as so
defined) and, in either event, the Swap Termination Value not paid by the
Company or such Subsidiary when due as a result thereof is greater than
$10,000,000 in the aggregate; provided that any Event of Default arising under
clause (i)(B) in respect of Indebtedness evidenced or governed by the Note
Agreement shall be determined without regard to any amendment to or waiver of
any provision of the Note Agreement or any related document or instrument
entered into by the parties thereto in anticipation of, concurrent with or
subsequent to the occurrence of any such event or circumstance; or

 

(f)                                   Insolvency; Voluntary Proceedings.  The
Company or any Subsidiary (i) ceases or fails to be solvent, or generally fails
to pay, or admits in writing its inability to pay, its debts as they become due,
subject to applicable grace periods, if any, whether at stated maturity or
otherwise; (ii) voluntarily ceases to conduct its business in the ordinary
course; (iii) commences any Insolvency Proceeding with respect to itself; or
(iv) takes any action to effectuate or authorize any of the foregoing; or

 

(g)                                  Involuntary Proceedings.  (i) Any
involuntary Insolvency Proceeding is commenced or filed against the Company or
any Subsidiary, or any writ, judgment, warrant of attachment, execution or
similar process, is issued or levied against a substantial part of the Company’s
or any Subsidiary’s properties, and any such proceeding or petition shall not be
dismissed, or such writ, judgment, warrant of attachment, execution or similar
process shall not be released, vacated or fully bonded within 60 days after
commencement, filing or levy; (ii) the Company or any Subsidiary admits the
material allegations of a petition against it in any Insolvency Proceeding, or
an order for relief (or similar order under non-U.S. law) is ordered in any
Insolvency Proceeding; or (iii) the Company or any Subsidiary acquiesces in the
appointment of a receiver, trustee, custodian, conservator, liquidator,
mortgagee in possession (or

 

79

--------------------------------------------------------------------------------


 

agent therefor), or other similar Person for itself or a substantial portion of
its property or business; or

 

(h)                                 ERISA.  (i) An ERISA Event shall occur with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of the Company or any ERISA
Affiliate under Title IV of ERISA to such Pension Plan or Multiemployer Plan or
to the PBGC in an aggregate amount for all such Pension Plans and Multiemployer
Plans in excess of $1,000,000, less any outstanding amounts under clauses
(ii) and (iii); (ii) the aggregate amount of Unfunded Pension Liability among
all Pension Plans and Multiemployer Plans at any time exceeds $1,000,000, less
any outstanding amounts under clauses (i) and (iii) (determined, in respect of
Multiemployer Plans, by reference to the Unfunded Pension Liability for which
the Company or any ERISA Affiliate may be liable); or (iii) the Company or any
ERISA Affiliate shall fail to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of $1,000,000, less any outstanding amounts under clauses
(i) and (ii); or

 

(i)                                     Monetary Judgments.  One or more
non-interlocutory judgments, non-interlocutory orders, decrees or arbitration
awards is entered against the Company or any Subsidiary involving in the
aggregate a liability (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage) as to any single or
related series of transactions, incidents or conditions, of $5,000,000 (or, if
less, the applicable threshold set forth in the corresponding provision of the
Note Agreement) or more, and the same shall remain unsatisfied, unvacated and
unstayed pending appeal for a period of 10 days after the entry thereof; or

 

(j)                                    Non-Monetary Judgments.  Any non-monetary
judgment, order or decree is entered against the Company or any Subsidiary which
does or would reasonably be expected to have a Material Adverse Effect, and
there shall be any period of 20 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

 

(k)                                 Change of Control.  There occurs any Change
of Control; or

 

(l)                                     Loss of Licenses.  Any Governmental
Authority revokes or fails to renew any license, permit or franchise of the
Company or any Subsidiary, or the Company or any Subsidiary for any reason loses
any license, permit or franchise, or the Company or any Subsidiary suffers the
imposition of any restraining order, escrow, suspension or impound of funds in
connection with any proceeding (judicial or administrative) with respect to any
license, permit or franchise, in each case to the extent that the same
individually, collectively or cumulatively, does or would reasonably be expected
to have a Material Adverse Effect; or

 

(m)                             Guarantor Defaults.  Any Guarantor fails in any
material respect to perform or observe any term, covenant or agreement in the
Subsidiary Guaranty; or the Subsidiary Guaranty is for any reason partially
(including with respect to future advances) or wholly revoked or invalidated, or
otherwise ceases to be in full force and effect, or any Guarantor or any other

 

80

--------------------------------------------------------------------------------


 

Person contests in any manner the validity or enforceability thereof or denies
that it has any further liability or obligation thereunder.

 

9.02                        Remedies.  If any Event of Default occurs, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders,

 

(a)                                 declare the Commitment of each Lender to
make Loans and any obligation of each Issuer to Issue Letters of Credit to be
terminated, whereupon such Commitments and obligations shall be terminated;

 

(b)                                 declare an amount equal to the maximum
aggregate amount that is or at any time thereafter may become available for
drawing under any outstanding Letters of Credit (whether or not any beneficiary
shall have presented, or shall be entitled at such time to present, the drafts
or other documents required to draw under such Letters of Credit) to be
immediately due and payable, and declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Company; and

 

(c)                                  exercise on behalf of itself and the
Lenders all rights and remedies available to it and the Lenders under the Loan
Documents or applicable law;

 

provided that upon the occurrence of any event specified in subsection (f) or
(g) of Section 9.01 (in the case of clause (i) of subsection (g) upon the
expiration of the 60-day period mentioned therein), the obligation of each
Lender to make Loans and any obligation of an Issuer to Issue Letters of Credit
shall automatically terminate and the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable without further act of the Administrative Agent, either Issuer
or any Lender.

 

9.03                        Rights Not Exclusive.  The rights provided for in
this Agreement and the other Loan Documents are cumulative and are not exclusive
of any other rights, powers, privileges or remedies provided by law or in
equity, or under any other instrument, document or agreement now existing or
hereafter arising.

 

ARTICLE X
THE ADMINISTRATIVE AGENT

 

10.01                 Appointment and Authorization.  (a)  Each of the Lenders
and the Issuers hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.  The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.  The Lenders and
the Issuers acknowledge that, pursuant to such activities, JPMorgan or its
Affiliates may receive information regarding the Company or its Affiliates

 

81

--------------------------------------------------------------------------------


 

(including information that may be subject to confidentiality obligations in
favor of the Company or such Subsidiary) and acknowledge that the Administrative
Agent shall not be under any obligation to provide such information to them. 
With respect to its Loans and Letters of Credit, JPMorgan shall have the same
rights and powers under this Agreement as any other Lender and Issuer and may
exercise the same as though it were not the Administrative Agent.

 

(b)           Each Issuer shall act on behalf of the Lenders with respect to any
Letter of Credit Issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Required Lenders to act for such Issuer with respect thereto; provided
that such Issuer shall have all of the benefits and immunities (i) provided to
the Administrative Agent in this Article X with respect to any acts taken or
omissions suffered by such Issuer in connection with Letters of Credit Issued by
it or proposed to be Issued by it and the application and agreements for letters
of credit pertaining to the Letters of Credit as fully as if the term
“Administrative Agent”, as used in this Article X, included such Issuer with
respect to such acts or omissions, and (ii) as additionally provided in this
Agreement with respect to such Issuer.

 

10.02      Liability.  The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein.  Without limiting the
generality of the foregoing, (a) none of the Administrative Agent or any Related
Party thereof shall be subject to any fiduciary or other implied duties,
regardless of whether a Default or an Event of Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 11.01), including for the avoidance of
doubt any action that may be in violation of the automatic stay under any
bankruptcy, insolvency or similar law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any bankruptcy, insolvency or similar law, and (c) except as expressly set forth
herein, none of the Administrative Agent or any Related Party thereof shall have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Company or any of its Subsidiaries that is
communicated to or obtained by such Person or any Affiliate thereof in any
capacity.  The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 11.01) or in the absence of its own gross
negligence or willful misconduct.  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement,
(ii) the contents of any certificate, report or other document delivered
hereunder or in connection herewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

82

--------------------------------------------------------------------------------


 

10.03      Reliance by Administrative Agent.

 

(a)           The Administrative Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing believed by it to be
genuine and to have been signed or sent by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Company), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

 

(b)           For purposes of determining compliance with the conditions
specified in Section 5.01, each Lender that has executed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter either sent by the Administrative Agent to such Lender
for consent, approval, acceptance or satisfaction, or required thereunder to be
consented to or approved by or acceptable or satisfactory to such Lender.

 

10.04      Delegation of Duties.  The Administrative Agent may perform any and
all its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

10.05      Resignation by Administrative Agent.  Subject to the appointment and
acceptance of a successor Administrative Agent as provided in this paragraph,
the Administrative Agent may resign at any time by notifying the Lenders, the
Issuers and the Company.  Upon any such resignation, the Required Lenders shall
have the right, in consultation with the Company, to appoint a successor.  If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuers, appoint a successor Administrative Agent,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 11.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

83

--------------------------------------------------------------------------------


 

10.06      Independent Credit Decision.  Each Lender acknowledges that the
extensions of credit made hereunder are commercial loans and letters of credit
and not investments in a business enterprise or securities.  Each Lender further
represents that is engaged in making, acquiring or holding commercial loans in
the ordinary course of its business and has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information (which may contain material, non-public information within the
meaning of the United States securities law concerning the Company and its
Affiliates) as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

 

10.07      Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest and fees
required to be paid to the Administrative Agent (or the Administrative Agent for
the account of the Lenders), unless the Administrative Agent shall have received
written notice from a Lender or the Company referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”.  The Administrative Agent will notify the Lenders of their 
receipt of any such notice.  The Administrative Agent shall take such action
with respect to such Default or Event of Default as may be requested by the
Required Lenders in accordance with Article IX; provided that unless and until
the Administrative Agent has received any such request, the Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default or Event of Default as it shall deem
advisable or in the best interest of the Lenders.

 

10.08      Indemnification of Administrative Agent.  Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand the Administrative Agent and its Related Parties (to the extent not
reimbursed by or on behalf of the Company and without limiting the obligation of
the Company to do so), in accordance with such Lender’s Pro Rata Share of all
Loans and Commitments, from and against any and all Indemnified Liabilities;
provided that no Lender shall be liable for the payment to the Administrative
Agent or any Related Party thereof of any portion of such Indemnified
Liabilities resulting from such Person’s gross negligence or willful
misconduct.  Without limitation of the foregoing, each Lender shall reimburse
the Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Company.  The
undertaking in this Section shall survive the payment of all Obligations
hereunder and the resignation or replacement of the Administrative Agent.

 

84

--------------------------------------------------------------------------------


 

10.09      Guaranty Matters.  The Administrative Agent shall, and the Lenders
irrevocably authorize the Administrative Agent to, upon the written request of
the Company so long as no Default or Event of Default exists, release any
Guarantor from its obligations under the Subsidiary Guaranty if, after giving
effect to such release, the Company is in compliance with Section 7.14.  Upon
request by the Administrative Agent at any time, the Lenders will confirm in
writing the Administrative Agent’s authority to release any Guarantor from its
obligations under the Subsidiary Guaranty pursuant to this Section 10.09.

 

10.10      Other Agents.  None of the Lenders identified on the facing page or
signature pages of this Agreement as the “syndication agent” or a “documentation
agent” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders as such. 
Without limiting the foregoing, none of the Lenders so identified as the
“syndication agent” or a “documentation agent” shall have or be deemed to have
any fiduciary relationship with any Lender.  Each Lender acknowledges that it
has not relied, and will not rely, on any of the Lenders so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.

 

ARTICLE XI
MISCELLANEOUS

 

11.01      Amendments and Waivers.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
any Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Company and acknowledged by the Administrative Agent,
and each such amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that no
such amendment, waiver or consent shall:

 

(a)           waive any condition set forth in Section 5.01 without the written
consent of each Lender;

 

(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender;

 

(c)           postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments, if any) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;

 

(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the proviso below)
any fee or other amount payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Company to pay
interest at the Default Rate;

 

(e)           change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend,

 

85

--------------------------------------------------------------------------------


 

waive or otherwise modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender;

 

(f)            amend Section 2.15 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;
or

 

(g)           release all or substantially all of the Guarantors from the
Subsidiary Guaranty without the written consent of each Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable Issuer in addition to the Required Lenders
and/or each directly-affected Lender, as the case may be, affect the rights or
duties of such Issuer under this Agreement or any Letter of Credit Application
relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Required Lenders and/or each directly-affected
Lender, as the case may be, affect the rights or duties of the Swing Line Lender
under this Agreement; (iii) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Required
Lenders and/or each directly-affected Lender, as the case may be, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) the Fee Letters may be amended, or rights or privileges
thereunder waived, in a writing executed only by the respective parties
thereto.  Notwithstanding anything to the contrary in this Agreement, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
modification, waiver or consent hereunder, except that (x) the Commitment of
such Defaulting Lender may not be increased or extended without the consent of
such Defaulting Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms directly
affects any Defaulting Lender more adversely (other than as a result of the
relative size of its Commitment) than other affected Lenders shall require the
consent of such Defaulting Lender.

 

11.02      Notices.  (a)   All notices, requests, consents, approvals, waivers
and other communications shall be in writing (including, unless the context
expressly otherwise provides, by facsimile transmission or (subject to
subsection (c) below) Electronic Systems, provided that (i) that any matter
transmitted by the Company by facsimile (x) shall be immediately confirmed by a
telephone call to the recipient at the number specified on Schedule 11.02 or, in
the case of a Lender, in such Lender’s Administrative Questionnaire), and
(y) shall be followed promptly by delivery of a hard copy original thereof), and
(ii) notices delivered through Electronic Systems, to the extent provided in
subsection (c) below, shall be effective as provided in such subsection (c), and
mailed, emailed, faxed or delivered, to the address or facsimile number
specified for notices on Schedule 11.02 (or, in the case of a Lender, in such
Lender’s Administrative Questionnaire); or, as directed to the Company or the
Administrative Agent, to such other address as shall be designated by such party
in a written notice to the other parties, and as directed to any other party, at
such other address as shall be designated by such party in a written notice to
the Company and the Administrative Agent.

 

(b)           All such notices, requests and communications shall, when
transmitted by overnight delivery, or faxed, be effective when delivered for
overnight (next-day) delivery, or transmitted in legible form by facsimile
machine, respectively, or if mailed, upon the third

 

86

--------------------------------------------------------------------------------


 

Business Day after the date deposited into the U.S. mail, or if delivered, upon
delivery; except that notices pursuant to Article II, III or X to the
Administrative Agent shall not be effective until actually received by the
Administrative Agent, and notices pursuant to Article III to an Issuer shall not
be effective until actually received by such Issuer at the address specified on
Schedule 11.02.

 

(c)           Notices, requests and communications to the Lenders and the
Issuers may be delivered or furnished by Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or any Issuer pursuant to Article II or
Article III unless otherwise agreed by the Administrative Agent and the
applicable Lender or applicable Issuer.  The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.  Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an electronic mail address shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return electronic mail or other written acknowledgement), provided
that if such notice or other communication is not sent during the normal
business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next business day for the
recipient, and (ii) notices or communications posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (i) of
notification that such notice or communication is available and identifying the
website address therefor

 

(d)           Any agreement of the Administrative Agent and the Lenders herein
to receive certain notices by telephone, facsimile or Electronic Systems is
solely for the convenience and at the request of the Company.  The
Administrative Agent and the Lenders shall be entitled to rely on the authority
of any Person purporting to be a Person authorized by the Company to give such
notice, and the Administrative Agent and the Lenders shall not have any
liability to the Company or other Person on account of any action taken or not
taken by the Administrative Agent or the Lenders in reliance upon such
telephonic or facsimile notice.  The obligation of the Company to repay the
Loans and L/C Obligations shall not be affected in any way or to any extent by
any failure by the Administrative Agent and the Lenders to receive written
confirmation of any telephonic or facsimile notice or the receipt by the
Administrative Agent and the Lenders of a confirmation which is at variance with
the terms understood by the Administrative Agent and the Lenders to be contained
in the telephonic or facsimile notice.

 

(e)           The effectiveness of any Loan Document transmitted and/or signed
by facsimile or Electronic Systems (in PDF) and signatures shall, subject to
applicable law, have the same force and effect as manually-signed originals and
shall be binding on all Loan Parties, the Administrative Agent and the Lenders. 
The Administrative Agent may also require that any such documents and signatures
be confirmed by a manually-signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any facsimile
or electronic mail (PDF) document or signature.

 

87

--------------------------------------------------------------------------------


 

(f)            Each Loan Party agrees that the Administrative Agent may, but
shall not be obligated to, make Communications (as defined below) available to
the Issuers and the other Lenders by posting the Communications on Debt
Domain®, Intralinks®, Syndtrak®, ClearPar® or a substantially similar Electronic
System.  Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.”  The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications.  No warranty of any kind, express, implied
or statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System.  In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Company, any other Loan Party, any Lender,
an Issuer or any other Person or entity for damages of any kind, including,
without limitation, direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the any Loan Party’s or the Administrative Agent’s transmission of
communications through an Electronic System.  “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or an Issuer by means of electronic
communications pursuant to this Section, including through an Electronic System.

 

11.03      No Waiver; Cumulative Remedies.  No failure to exercise and no delay
in exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder, shall operate as a waiver thereof;  nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.

 

11.04      Costs and Expenses.  The Company shall:

 

(a)           whether or not the transactions contemplated hereby are
consummated, pay or reimburse each Lead Agent within five Business Days after
demand (subject to subsection 5.01(e)) for all reasonable out-of-pocket costs
and expenses incurred by such Lead Agent in connection with the development,
preparation, delivery, administration, syndication and execution of, and any
amendment, supplement, waiver or modification to (in each case, whether or not
consummated), this Agreement, any Loan Document and any other document prepared
in connection herewith or therewith, and the consummation of the transactions
contemplated hereby and thereby, including reasonable Attorney Costs of a single
counsel to the Lead Agents (except to the extent that any Lead Agent or such
counsel determines that separate counsel is necessary to avoid a conflict of
interest);

 

(b)           pay or reimburse each Lead Agent and each Lender within five
Business Days after demand (subject to subsection 5.01(e)) for all reasonable
out-of-pocket costs and expenses (including Attorney Costs of a single counsel,
except to the extent that any Lead Agent, any Lender or such counsel determines
that separate counsel is necessary to avoid a conflict of interest) incurred by
them in connection with the enforcement, attempted enforcement, or preservation
of any right or remedy under this Agreement or any other Loan Document during
the existence of an Event of Default or after acceleration of the Loans
(including in connection

 

88

--------------------------------------------------------------------------------


 

with any “workout” or restructuring regarding the Loans, and including in any
Insolvency Proceeding or appellate proceeding); and

 

(c)           pay or reimburse JPMorgan (including in its capacity as the
Administrative Agent) within five Business Days after demand (subject to
subsection 5.01(e)) for all reasonable appraisal (including the allocated cost
of internal appraisal services), audit, environmental inspection and review
(including the allocated cost of such internal services), search and filing
costs, fees and expenses, incurred or sustained by JPMorgan (including in its
capacity as the Administrative Agent) in connection with the matters referred to
under subsections (a) and (b) of this Section.

 

11.05      Company Indemnification.  Whether or not the transactions
contemplated hereby are consummated, the Company shall indemnify upon demand,
defend and hold each Lead Agent, its Related Parties and each Lender and each of
its respective Affiliates, officers, directors, employees, counsel, agents and
attorneys-in-fact (each, an “Indemnified Person”) harmless from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, charges, expenses and disbursements (including Attorney
Costs) of any kind or nature whatsoever which may at any time (including at any
time following repayment of the Loans, the termination of the Letters of Credit
or the Commitments and the termination, resignation or replacement of the
Administrative Agent or replacement of any Lender or assignment by any Lender of
its Loans or Commitments) be imposed on, incurred by or asserted against any
Indemnified Person in any way relating to or arising out of this Agreement or
any document contemplated by or referred to herein, or the transactions
contemplated hereby, or any action taken or omitted by any such Person under or
in connection with any of the foregoing, including with respect to any
investigation, litigation or proceeding (including any Insolvency Proceeding or
appellate proceeding) related to or arising out of this Agreement or the Loans
or Letters of Credit or the use of the proceeds thereof, whether or not any
Indemnified Person is a party thereto (all the foregoing, collectively, the
“Indemnified Liabilities”); provided that the Company shall have no obligation
hereunder to any Indemnified Person with respect to Indemnified Liabilities to
the extent resulting from the gross negligence or willful misconduct of such
Indemnified Person.  The agreements in this Section shall survive payment of all
other Obligations.

 

11.06      Marshalling; Payments Set Aside.  Neither the Administrative Agent
nor any Lender shall be under any obligation to marshall any assets in favor of
the Company or any other Person or against or in payment of any or all of the
Obligations.  To the extent that the Company makes a payment to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
Insolvency Proceeding or otherwise, then (a) to the extent of such recovery the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such set-off had not occurred, and (b) each Lender severally agrees to pay to
the Administrative Agent upon demand its pro rata share of any amount so
recovered from or repaid by the Administrative Agent.

 

89

--------------------------------------------------------------------------------


 

11.07      Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the Company may not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of each Lead Agent and each Lender.

 

11.08      Assignments, Participations, etc.  (a)   Any Lender may, with the
written consent of the Company (at all times other than during the existence of
an Event of Default), the Administrative Agent, the Swing Line Lender and the
Issuers, which consents shall not be unreasonably withheld or delayed, at any
time assign and delegate to one or more Eligible Assignees (each an “Assignee”)
all, or any part of all, of the Loans, the Commitments, the L/C Obligations and
the other rights and obligations of such Lender hereunder, in a minimum amount
(other than with respect to an assignment to an Eligible Assignee that is a
Lender or an Affiliate or an Approved Fund of such assigning Lender) of
$5,000,000 or, if less, the total amount of such Lender’s outstanding Loans
and/or Commitments (provided that no written consent of the Company, the
Administrative Agent, the Swing Line Lender or either Issuer shall be required
in connection with any assignment and delegation by a Lender to an Eligible
Assignee that is a Lender or an Affiliate or Approved Fund of such assigning
Lender); provided that the Company and the Administrative Agent may continue to
deal solely and directly with such Lender in connection with the interest so
assigned to an Assignee until (i) written notice of such assignment, together
with payment instructions, addresses and related information with respect to the
Assignee, shall have been given to the Company and the Administrative Agent by
such Lender and the Assignee; (ii) such Lender and its Assignee shall have
delivered to the Company and the Administrative Agent an Assignment and
Acceptance in the form of Exhibit C (“Assignment and Acceptance”) and (iii) the
assignor Lender or Assignee has paid to the Administrative Agent a processing
fee in the amount of $3,500; provided further that no such assignment shall be
made to any Defaulting Lender or any of its Subsidiaries, or any Person that,
upon becoming a Lender hereunder, would be a Defaulting Lender.  Each Assignee,
if it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Company, the other Loan Parties and their
related parties or their respective securities) will be made available and who
may receive such information in accordance with such Assignee’s compliance
procedures and applicable laws, including federal and state securities laws.

 

(b)           From and after the date that the Administrative Agent notifies the
assignor Lender that it has received (and, if required, provided its consent
with respect to) an executed Assignment and Acceptance and payment of the
above-referenced processing fee, (i) the Assignee thereunder shall be a party
hereto and, to the extent that rights and obligations hereunder (including any
obligation under Section 10.10) have been assigned to it pursuant to such
Assignment and Acceptance, shall have the rights and obligations of a Lender
under the Loan Documents, and (ii) the assignor Lender shall, to the extent that
rights and obligations hereunder and under the other Loan Documents have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its obligations under the Loan Documents; provided that,
except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a Defaulting
Lender.

 

90

--------------------------------------------------------------------------------


 

(c)           Within five Business Days after its receipt of notice by the
Administrative Agent that it has received an executed Assignment and Acceptance
and payment of the processing fee (and, if required, provided that it consents
to such assignment in accordance with subsection 11.08(a)), the Company shall
execute and deliver to the Administrative Agent, to the extent requested by the
applicable Assignee, a Note evidencing such Assignee’s purchased Loans and
Commitment.  Immediately upon each Assignee’s making its processing fee payment
under the Assignment and Acceptance, this Agreement shall be deemed to be
amended to the extent, but only to the extent, necessary to reflect the addition
of the Assignee and the resulting adjustment of the Commitments arising
therefrom.  The Commitment allocated to each Assignee shall reduce such
Commitments of the assigning Lender pro tanto.

 

(d)           In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by such
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuer,
the Swing Line Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swing Line Loans in
accordance with its Pro Rata Share.  Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

(e)           Any Lender may at any time sell to one or more commercial banks
(other than a Defaulting Lender) or other Persons not Affiliates or Specified
Competitors of the Company (a “Participant”) participating interests in any
Loans, the Commitment of that Lender and the other interests of that Lender (the
“originating Lender”) hereunder and under the other Loan Documents; provided
that (i) the originating Lender’s obligations under this Agreement shall remain
unchanged, (ii) the originating Lender shall remain solely responsible for the
performance of such obligations, (iii) the Company, each Issuer, the Swing Line
Lender and the Administrative Agent shall continue to deal solely and directly
with the originating Lender in connection with the originating Lender’s rights
and obligations under this Agreement and the other Loan Documents and (iv) no
Lender shall transfer or grant any participating interest under which the
Participant has rights to approve any amendment to, or any consent or waiver
with respect to, this Agreement or any other Loan Document, except to the extent
such amendment, consent or waiver would require unanimous consent of the Lenders
as described in clause (a) (but only in respect of any increase of any
Commitment of any originating Lender), (b) or (e) of the first proviso to
Section 11.01. In the case of any such participation, (i) the Participant shall
be entitled to the benefit of Sections 4.01 (subject to the requirements and
limitations therein, including the requirements under Section 4.01(f) (it being
understood that the documentation required under Section 4.01(f) shall be
delivered to the originating Lender), 4.03 and 11.05 as

 

91

--------------------------------------------------------------------------------


 

though it were also a Lender hereunder; provided that no Participant shall be
entitled  to receive any greater payment under Section 4.01 or 4.03  with
respect to any participation than its originating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after such Participant acquired
the applicable participation, and (ii) if amounts outstanding under this
Agreement are due and unpaid, or shall have been declared or shall have become
due and payable upon the occurrence of an Event of Default, each Participant
shall be deemed to have the right of set-off in respect of its participating
interest in amounts owing under this Agreement to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement; provided such Participant has agreed to be subject to
Section 2.15 as if it were a Lender.

 

(f)            Notwithstanding any other provision in this Agreement, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement and the Note held by it in favor
of any Federal Reserve Bank in accordance with Regulation A of the FRB or U.S.
Treasury Regulation 31 CFR §203.14, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.

 

11.09      Confidentiality.  (a) Each Lender agrees to take and to cause its
Affiliates to take normal and reasonable precautions and exercise due care to
maintain the confidentiality of all information identified as “confidential” by
the Company and provided to it by the Company or any Subsidiary, or by the
Administrative Agent on the Company’s or such Subsidiary’s behalf, under this
Agreement or any other Loan Document (“Information”), and neither it nor any of
its Affiliates shall use any Information other than in connection with or in
enforcement of this Agreement and the other Loan Documents or in connection with
other business now or hereafter existing or contemplated with the Company or any
Subsidiary, except to the extent such Information (i) was or becomes generally
available to the public other than as a result of disclosure by any Lender; or
(ii) was or becomes available on a  non-confidential basis from a source other
than the Company, provided that such source is not bound by a confidentiality
agreement with the Company known to any Lender; provided that any Lender may
disclose such Information (A) at the request or pursuant to any requirement of
any Governmental Authority to which the Lender is subject or in connection with
an examination of such Lender by any such authority; (B) pursuant to subpoena or
other court process; (C) when required to do so in accordance with the
provisions of any applicable Requirement of Law; (D) to the extent reasonably
required in connection with any litigation or proceeding to which the
Administrative Agent, any Lender or their respective Affiliates may be party;
(E) to the extent reasonably required in connection with the exercise of any
remedy hereunder or under any other Loan Document; (F) to such Lender’s
independent auditors and other professional advisors; (G) to any Participant or
Assignee, actual or potential, provided that such Person agrees to keep such
Information confidential to the same extent required of the Lenders hereunder;
(H) as to any Lender or its Affiliate, as expressly permitted under the terms of
any other document or agreement regarding confidentiality to which the Company
or any Subsidiary is party or is deemed party with such Lender or such
Affiliate; (I) to its Affiliates; and (J) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about such Lender’s investment
portfolio in connection with ratings issued with respect to such Lender.

 

92

--------------------------------------------------------------------------------


 

(b)           EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN
SECTION 11.09(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND  ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

(c)           ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER
REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN
ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 

11.10      Set-off.  In addition to any rights and remedies of the Lenders
provided by law, if an Event of Default exists or the Loans have been
accelerated, each Lender is authorized at any time and from time to time, with
the prior consent of the Administrative Agent but without prior notice to the
Company, any such notice being waived by the Company to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender to or for the credit or the
account of the Company against any and all Obligations owing to such Lender, now
or hereafter existing, irrespective of whether or not the Administrative Agent
or such Lender shall have made demand under this Agreement or any Loan Document
and although such Obligations may be contingent or unmatured; provided that if
any Defaulting Lender shall exercise any such right of set-off, (a) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.19 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, each Issuer and the Lenders, and (b) such Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the obligations of the Loan Party as to which it exercised such right of
set-off.  Each Lender agrees promptly to notify the Company after any such
set-off and application made by such Lender or such Affiliate; provided that the
failure to give such notice shall not affect the validity of such set-off and
application.

 

11.11      Automatic Debits of Fees.  With respect to any principal or interest
due on the Loans, unreimbursed L/C Obligation, facility fee, arrangement fee,
letter of credit fee or other fee, or any other cost or expense (including
Attorney Costs) due and payable to any Lead Agent under the Loan Documents, the
Company hereby irrevocably authorizes JPMorgan to debit any deposit account of
the Company with JPMorgan or any of its Affiliates in an amount such that

 

93

--------------------------------------------------------------------------------


 

the aggregate amount debited from all such deposit accounts does not exceed such
fee or other cost or expense.  If there are insufficient funds in such deposit
accounts to cover the amount of the fee or other cost or expense then due, such
debits will be reversed (in whole or in part, in such Lead Agent’s sole
discretion) and such amount not debited shall be deemed to be unpaid.  No such
debit under this Section shall be deemed a set-off.

 

11.12      Notification of Addresses, Lending Offices, Etc.  Each Lender shall
notify the Administrative Agent in writing of any changes in the address to
which notices to such Lender should be directed, of addresses of any Lending
Office, of payment instructions in respect of all payments to be made to it
hereunder and of such other administrative information as the Administrative
Agent shall reasonably request.

 

11.13      Counterparts.  This Agreement may be executed in any number of
separate counterparts, each of which, when so executed, shall be deemed an
original, and all of said counterparts taken together shall be deemed to
constitute but one and the same instrument.  Delivery of an executed counterpart
hereof by facsimile or in .pdf format shall be effective as delivery of a
manually executed counterpart hereof.

 

11.14      Severability.  The illegality or unenforceability of any provision of
this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder. 
Without limiting the foregoing provisions of this Section 11.14, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by applicable bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability, as determined in good faith by
the Administrative Agent, an Issuer or a Swing Line Lender, as applicable, then
such provisions shall be deemed to be in effect only to the extent not so
limited.

 

11.15      No Third Parties Benefited.  This Agreement is made and entered into
for the sole protection and legal benefit of the Company, the Lenders and the
Lead Agents and their respective Related Parties, and their permitted successors
and assigns, and no other Person shall be a direct or indirect legal beneficiary
of, or have any direct or indirect cause of action or claim in connection with,
this Agreement or any of the other Loan Documents.

 

11.16      GOVERNING LAW AND JURISDICTION.

 

(a)           THIS AGREEMENT AND  EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAW OF THE STATE OF ILLINOIS
(WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THEREOF); PROVIDED THAT THE
COMPANY, THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.

 

(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF ILLINOIS OR
OF THE UNITED STATES FOR THE

 

94

--------------------------------------------------------------------------------


 

NORTHERN DISTRICT OF ILLINOIS, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH OF THE COMPANY, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS.  EACH OF THE COMPANY, THE ADMINISTRATIVE AGENT AND EACH LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO.  EACH OF THE COMPANY, THE
ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
ILLINOIS LAW.

 

11.17      WAIVER OF JURY TRIAL.  EACH OF THE COMPANY, EACH LENDER AND THE
ADMINISTRATIVE AGENT WAIVES THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY
ANY OF THE PARTIES AGAINST ANY OTHER PARTY, ANY RELATED PARTY OF THE
ADMINISTRATIVE AGENT, PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT
CLAIMS, TORT CLAIMS, OR OTHERWISE.  EACH OF THE COMPANY, EACH LENDER AND THE
ADMINISTRATIVE AGENT AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE
TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE FOREGOING, THE
PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED
BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. 
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENT, RENEWAL, SUPPLEMENT OR
MODIFICATION TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

11.18      Judgment.  If, for the purposes of obtaining judgment in any court,
it is necessary to convert a sum due hereunder or under any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of the Company
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender of any sum adjudged
to be so due in the Judgment Currency, the Administrative Agent or such Lender
may in accordance with normal banking procedures purchase the Agreement Currency
with the Judgment Currency.  If the amount of the Agreement Currency so
purchased

 

95

--------------------------------------------------------------------------------


 

is less than the sum originally due to the Administrative Agent or such Lender
in the Agreement Currency, the Company agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender or the Person to whom such obligation was owing against such loss.  If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or such Lender in such currency, the
Administrative Agent or such Lender agrees to return the amount of any excess to
the Company (or to any other Person who may be entitled thereto under applicable
law).

 

11.19      Entire Agreement.  This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among the Company,
the Lenders and the Administrative Agent, and supersedes all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof.

 

11.20      Euro Currency.  (a)   If at any time that an Offshore Currency Loan
is outstanding, the relevant Offshore Currency is replaced as the lawful
currency of the country that issued such Offshore Currency (the “Issuing
Country”) by the Euro then such Offshore Currency Loan shall be automatically
converted into a Loan denominated in Euros in a principal amount equal to the
amount of Euros into which the principal amount of such Offshore Currency Loan
would be converted pursuant to the laws of the Issuing Country and thereafter
(i) no further Loans will be available in such Offshore Currency and (ii) all
references in the Loan Documents to such Offshore Currency shall be deemed to be
the Euro.

 

(b)           The Company agrees, at the request of any Lender, to compensate
each Lender for any loss, cost, expense or reduction in return that such Lender
shall reasonably determine shall be incurred or sustained by such Lender as a
result of the implementation of the European Monetary Union and the Euro and
that would not have been incurred or sustained by such Lender but for the
transactions provided for herein.  A certificate of any such Lender setting
forth such Lender’s determination of the amount or amounts necessary to
compensate such Lender shall be delivered to the Administrative Agent for
delivery to the Company and shall be conclusive absent manifest error so long as
such determination is made by such Lender on a reasonable basis.  The Company
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.  The agreements and obligations of the Company in
this Section 11.20 shall survive the payment of all obligations.

 

11.21      Effect of Amendment and Restatement.  The Company, the Lenders that
are parties to the Existing Credit Agreement (which constitute “Required
Lenders” under and as defined in the Existing Credit Agreement), JPMorgan, as
administrative agent under the Existing Credit Agreement and as the
Administrative Agent agree that upon the effectiveness of this Agreement,
(a) the Existing Credit Agreement shall be amended and restated in the form
hereof (and, except for any provision of the Existing Credit Agreement that by
its terms survives any termination thereof, the Existing Credit Agreement shall
have no further force or effect); (b) the “Commitments” under the Existing
Credit Agreement shall be superseded and replaced by the Commitments hereunder
(and, except in its capacity as an Issuer or the Swing Line Lender, no “Lender”
under the Existing Credit Agreement shall have any obligation to make loans or
other credit extensions to the Company, or to buy participations therein, in
excess of its Commitment, if any, hereunder), without regard to any notice
requirement set forth in Section 2.07 of the

 

96

--------------------------------------------------------------------------------


 

Existing Credit Agreement; (c) the outstanding “Revolving Loans” and
participation interests in other credit extensions under the Existing Credit
Agreement shall be reallocated among the Lenders so that, after giving effect to
such reallocation, each Lender has the proper principal amount of outstanding
Loans and participation interests in other credit extensions hereunder (giving
effect to any fronting arrangements) based upon its reallocated Commitment.

 

11.22      USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (each for itself and not on
behalf of any Lender) hereby notifies the Company that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Company, which information includes the name and
address of the Company and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Company in accordance with
the Act.

 

[Remainder of page intentionally left blank; signature pages follow.]

 

97

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

REGIS CORPORATION

 

 

 

 

 

By:

/s/ Steven Spiegel

 

Title:

Executive Vice President and Chief

 

 

Financial Officer

 

S-1

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent, as an Issuer, as Swing Line Lender and as a Lender

 

 

 

 

 

By:

/s/ Krys Szremski

 

Title:

Vice President

 

S-2

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Syndication Agent, as an Issuer and as a Lender

 

 

 

 

 

By:

/s/ Katherine Novey

 

Title:

Senior Vice President

 

S-3

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender

 

 

 

 

 

By:

/s/ Jason Krogh

 

Title:

Authorized Signatory

 

S-4

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Ludmila Yakovlev

 

Title:

Vice President

 

S-5

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Peter Kiedrowski

 

Title:

Director

 

S-6

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

 

By:

/s/ Gary Losey

 

Title:

VP - Corporate Banking

 

S-7

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Matthew D. Meister

 

Title:

Assistant Vice President

 

S-8

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST, as a Lender

 

 

 

 

 

By:

/s/ David Wang

 

Title:

Vice President

 

S-9

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(a)

 

PRICING SCHEDULE

 

The Applicable Margin for Offshore Rate Loans and for Base Rate Loans, the
Letter of Credit fee rate and the Applicable Facility Fee Percentage shall be
determined in accordance with the table below based on the applicable Net
Leverage Ratio (as defined below and as determined in accordance with the most
recent annual audited or quarterly unaudited financial statements delivered
pursuant to Section 7.1 and the corresponding compliance certificate delivered
pursuant to subsection 7.2(a) (the “Financials”)). As of the Effective Date,
Level I shall apply.  Adjustments, if any, to the Applicable Margin and the
Applicable Facility Fee Percentage shall be effective five Business Days after
the earlier of (a) the date on which the Company is required to file its
Financials with the SEC and (b)(i) in the case of the annual audited Financials,
90 days after the end of each fiscal year of the Company, and (ii) in the case
of the quarterly unaudited Financials, 45 days after the end of each of the
first three quarters of each fiscal year of the Company; provided that if the
Company fails to file any Financials on a timely basis, Level IV shall apply
until such Financials are filed.

 

Level

 

Level I

 

Level II

 

Level III

 

Level IV

 

Net Leverage Ratio

 

<1.75 to 1.0

 

>1.75 to 1.0 and
<2.25 to 1.0

 

>2.25 to 1.0 and
<2.75 to 1.0

 

>2.75 to 1.0

 

Applicable Margin for Offshore Rate Loans/ Letter of Credit Fee Rate (bps)

 

125.0

 

145.0

 

165.0

 

185.0

 

Applicable Margin for Base Rate Loans (bps)

 

25.0

 

45.0

 

65.0

 

85.0

 

Applicable Facility Fee Percentage (bps)

 

25.0

 

30.0

 

35.0

 

40.0

 

 

As used herein, “Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) the result of (i) the amount of all Funded Debt of the Company and
its Subsidiaries determined on a consolidated basis as of such date minus
(ii) the lesser of (x) the aggregate amount of cash of the Company and its
Domestic Subsidiaries that is not subject to any Lien in excess of $25,000,000
and (y) $50,000,000 to (b) EBITDA for the period of four fiscal quarters ending
on such date.

 

If, as a result of any restatement of or other adjustment to Financials or for
any other reason, the Lenders determine that (a) the Net Leverage Ratio as
calculated by the Company as of any applicable date was inaccurate and (b) a
proper calculation of the Net Leverage Ratio would have resulted in different
pricing for any period, then (i) if the proper calculation of the Net Leverage
Ratio would have resulted in higher pricing for such period, the Company shall
automatically and retroactively be obligated to pay to the Administrative Agent
for the benefit of the Lenders, promptly following demand by the Administrative
Agent (accompanied by supporting materials (which may be in the form of
Financials prepared by the Company or the Company’s independent auditors)), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period; and (ii) if the proper calculation of the Net Leverage Ratio would
have resulted in lower pricing for such period, the Lenders shall have no
obligation to repay any interest or fees to the Company; provided that if, as a
result of any restatement or other event a proper calculation of the

 

--------------------------------------------------------------------------------


 

Net Leverage Ratio would have resulted in higher pricing for one or more periods
and lower pricing for one or more other periods (due to the shifting of income
or expenses from one period to another period or any similar reason), then the
amount payable by the Company pursuant to clause (i) above shall be based upon
the excess, if any, of the amount of interest and fees that should have been
paid for all applicable periods over the amount of interest and fees paid for
all such periods.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(b)

 

EXISTING LETTERS OF CREDIT

 

ISSUER

 

L/C #

 

EXPIRY DATE

 

STATED AMOUNT

 

JPMorgan Chase Bank, N.A.

 

S-286092

 

07/31/14

 

$

523,906.52

 

JPMorgan Chase Bank, N.A.

 

S-328117

 

12/19/13

 

$

81,000.00

 

JPMorgan Chase Bank, N.A.

 

S-732834

 

03/05/14

 

$

220,000.00

 

JPMorgan Chase Bank, N.A.

 

S-748374

 

05/21/14

 

$

123,750.00

 

Bank of America, N.A.

 

68030545

 

7/1/2013

 

$

1,250,000.00

 

Bank of America, N.A.

 

68030653

 

7/1/2014

 

$

50,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS AND PRO RATA SHARES

 

Lenders

 

Commitment

 

Pro Rata Share

 

JPMorgan Chase Bank, N.A.

 

$

74,000,000

 

18.50

%

Bank of America, N.A.

 

$

74,000,000

 

18.50

%

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

53,000,000

 

13.25

%

U.S. Bank National Association

 

$

53,000,000

 

13.25

%

Wells Fargo Bank, N.A.

 

$

53,000,000

 

13.25

%

Fifth Third Bank

 

$

43,000,000

 

10.75

%

PNC Bank, National Association

 

$

30,000,000

 

7.50

%

Bank of the West

 

$

20,000,000

 

5.00

%

TOTAL

 

$

400,000,000

 

100.00

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.11

 

FINANCIAL CONDITION

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.12

 

ENVIRONMENTAL MATTERS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.17

 

SUBSIDIARIES

 

Subsidiaries of
Regis Corporation

 

Jurisdiction

 

% Ownership
Structure

 

 

 

 

 

 

1.

The Barbers, Hairstyling for Men & Women, Inc.

 

Minnesota

 

100.00% Regis Corporation

 

A. WCH, Inc.*

 

Minnesota

 

100.00% The Barbers, Hairstyling for Men & Women, Inc.

 

1. We Care Hair Realty, Inc.*

 

Delaware

 

100.00% WCH, Inc.

 

B. Roosters MGC International LLC

 

Michigan

 

60.00% The Barbers, Hairstyling for Men and Women, Inc.

 

 

 

 

 

 

2.

Supercuts, Inc.

 

Delaware

 

100% Regis Corporation

 

A. Supercuts Corporate Shops, Inc.

 

Delaware

 

100% Supercuts, Inc.

 

B. Tulsa’s Best Haircut LLC

 

Oklahoma

 

50% Supercuts, Inc.

 

 

 

 

 

 

3.

RPC Acquisition Corp.

 

Minnesota

 

100.00% Regis Corporation

 

A. RPC Corporate Shops, Inc.

 

Minnesota

 

100% RPC Acquisition Corp

 

 

 

 

 

 

4.

Regis Corp.

 

Minnesota

 

100.00% Regis Corporation

 

 

 

 

 

 

5.

Regis Insurance Group, Inc.

 

Vermont

 

100.00% Regis Corporation

 

 

 

 

 

 

6.

Regis, Inc.

 

Minnesota

 

100.00% Regis Corporation

 

 

 

 

 

 

7.

First Choice Haircutters International Corp.

 

Delaware

 

100.00% Regis Corporation

 

 

 

 

 

 

8.

Cutco Acquisition Corp.

 

Minnesota

 

100.00% Regis Corporation

 

A. Great Expectations Precision Haircutters Of Evans Towne Center, Inc.*

 

 

 

100.00% Cutco Acquisition Corp.

 

B. Great Expectations Precision Haircutters of Northlake Mall, Inc.*

 

 

 

100.00% Cutco Acquisition Corp.

 

 

 

 

 

 

9.

Regis International Ltd.

 

Minnesota

 

100.00% Regis Corporation

 

 

 

 

 

 

10.

N.A.H.C. Acquisition LLC*

 

Minnesota

 

100.00% Regis Corporation

 

 

 

 

 

 

11.

EEG, Inc.

 

Delaware

 

55.10% Regis Corporation

 

 

 

 

 

 

12.

Salon Management Corporation
A. Salon Management Corporation of New York*

 

California
New York

 

100.00% Regis Corporation
100.00% Salon Management Corporation

 

 

 

 

 

 

13.

Regis Netherlands, Inc.

 

Minnesota

 

100.00% Regis Corporation

 

 

 

 

 

 

14.

Roger Merger Subco LLC

 

Delaware

 

100.00% Regis Corporation

 

 

 

 

 

 

15.

RGS International SNC

 

Luxemburg

 

99.99% Regis Corporation

 

 

 

 

 

00.01% Roger Merger Subco, LLC

 

A. Regis International Holdings SARL

 

Luxemburg

 

100.00% RGS International SNC

 

1. Regis Holdings (Canada), Ltd

 

Nova Scotia

 

100.00% Regis International Holdings SARL

 

--------------------------------------------------------------------------------


 

Subsidiaries of
Regis Corporation

 

Jurisdiction

 

% Ownership
Structure

 

a. First Choice Haircutters, Ltd

 

Nova Scotia

 

100.00% Regis Holdings (Canada), Ltd

 

b. Magicuts, Ltd

 

Nova Scotia

 

100.00% Regis Holdings (Canada), Ltd

 

2. RHS UK Holdings Ltd*

 

United Kingdom

 

100.00% Regis International Holdings SARL

 

a. Haircare Ltd*

 

United Kingdom

 

100.00% RHS UK Holdings Ltd

 

i. Haircare Gmbh

 

Germany

 

100.00% Haircare Ltd

 

ii. York Ave Beauty Salons

 

Canada

 

50.00% Haircare Ltd

 

iii. Sagestyle Ltd*

 

United Kingdom

 

100.00% Haircare Ltd

 

iv. Haircare UK Ltd*

 

United Kingdom

 

100.00% Haircare Ltd

 

v. Regis UK Limited

 

United Kingdom

 

100.00% Haircare Ltd

 

A. 8 Inactive Subsidiaries*

 

United Kingdom

 

100.00% Regis UK Limited

 

B. Blinkers Group, Ltd*

 

United Kingdom

 

100.00% Regis UK Limited

 

1. Blinkers Property, Ltd*

 

United Kingdom

 

100.00% Blinkers Group, Ltd

 

2. HCUK Hair, Ltd*

 

United Kingdom

 

100.00% RHS UK Holdings Ltd

 

3. My Style Co. Ltd.

 

Japan

 

27.1% Regis International Holdings SARL

 

 

 

 

 

 

16.

Mark Anthony, Inc.

 

North Carolina

 

100.00% Regis Corporation

 

--------------------------------------------------------------------------------

*Inactive Entities

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.01

 

PERMITTED LIENS

 

Regis Corporation

 

Regis Corporation and certain Subsidiaries have granted numerous liens in favor
of PNC Bank, N.A. (“PNCEF”). Such liens are attached to various salon and
warehouse equipment and the Salt Lake Distribution Center.

 

The following UCC financing statements have been filed with the Minnesota
Secretary of State’s office with respect to Regis Corporation:

 

Number 200717214325 in favor of Trimarc Financial, Inc.

Number 200719407611 in favor of DJK Vista Ridge Management L.L.C., 221 W
6th Street #1300, Austin, TX, 78701

Number 200915991781 in favor of CIT Technology Financing Services, Inc. 10201
Centurion Parkway N. #100, Jacksonville, FL 32256

Number 200916345235 in favor of CIT Technology Financing Services, Inc. 10201
Centurion Parkway N. #100, Jacksonville, FL 32256

Number 200916345300 in favor of CIT Technology Financing Services, Inc. 10201
Centurion Parkway N. #100, Jacksonville, FL 32256

Number 200916345867 in favor of CIT Technology Financing Services, Inc. 10201
Centurion Parkway N. #100, Jacksonville, FL 32256

Number 200916998937 in favor of Pearland Town Center Limited Partnership CBL &
Associates Limited Partnership, 11200 Broadway St # 2751, Pearland, TX 77584

Number 201020773249 in favor of Noreast Capital Corporation, 428 Fourth Street
#1, Annapolis, MD 21403

Number 201021466517 in favor of Bankers Leasing Company, PO Box 7740,
Urbandale, IA 50323

 

The collateral for these filings are specific equipment provided by such
parties, and the aggregate amount owing to all such parties is less than $1
million.

 

The Barbers, Hairstyling for Men and Women

 

The following UCC financing statements have been filed with the Minnesota
Secretary of State’s office with respect to this entity:

 

Number 200916273412 in favor of Dudro Torrington, L.L.C., all property located
within or upon the premises known as 512 Winston Road, Torrington, CT

 

The collateral for the foregoing financing statements we believe secures the
obligations of Regis Corp. under the lease for such premises.

 

--------------------------------------------------------------------------------


 

Supercuts, Inc.

 

The following UCC financing statements have been filed with the Delaware
Secretary of State’s office with respect to this entity:

 

Number 3564497 in favor of Vestar DRM OCO, L.L.C.: all property located within
or upon premises known as 21001 North Tatum Boulevard, Suite TT-3, Desert Ridge
Marketplace, Phoenix, AZ, 85050

 

Number 32325234 in favor of Washington Place, LP: all property located at 10117
East Washington St., Indianapolis, IN

 

Number 41569765 in favor of Vestar Arizona XXXI, L.L.C.: all property located
within or upon the premises known as Shops J, Suite 103 Happy Valley Town
Center, Phoenix, AZ and real estate located in Meridian, Maricopa County, AZ

 

Number 3769724 in favor of Vestar California XXVI, L.L.C.: all property located
within or upon the premises known as Suite B, Building C-6B, Pico Rivera Towne
Center, Pico Rivera, California

 

Number 1502452 in favor of Westbank Market, LP: all property located within or
upon the premises known as 3300 Bee Caves Road, Suite 775, Austin TX 78746

 

The collateral for each of the foregoing five financing statements we believe
secures the obligations of Supercuts, Inc. under the lease for such premises.

 

Regis Corp.

 

The following UCC financing statement has been filed with the Minnesota
Secretary of State’s office with respect to this entity:

 

Number 200719407611 in favor of DJK Vista Ridge Management, L.L.C.: all property
located within or upon the premises known as 2303 Ranch Road 620 South, Lakeway,
TX 78734

 

Number 200810174011 in favor of WRI/Chino Hills, L.L.C.: all property located
within or upon the premises known as 4200 Chino Hills Parkway, Suite 845, Chino
Hills, CA 91709

 

Number 200917978873 in favor of Uhlmann-Arlington, L.L.C.: all property located
within or upon the premises known as 4201 South Cooper Street, Suite 133,
Arlington, TX, 76015

 

Number 20108683747 in favor of West Frisco Properties, Ltd., Dallas Western
Properties, Inc., G.P..: all property located within or upon the premises known
as 4851 Legacy Drive, Suite 306, Frisco, TX 75034

 

The collateral for each of the foregoing four financing statements we believe
secures the obligations of Regis Corp. under the lease for such premises.

 

--------------------------------------------------------------------------------


 

Regis Inc.

 

The following UCC financing statement has been filed with the Minnesota
Secretary of State’s office with respect to this entity:

 

Number 200814056355 in favor of Pitney Bowes Global Financial Services, L.L.C.:
all equipment manufactured, sold, distributed, or financed by Pitney Bowes Inc.

 

The collateral for the foregoing financing statements we believe secures the
obligations of Regis Inc. under the lease for such premises.

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.04

 

INVESTMENTS

 

Investments listed on Schedule 6.17

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.05

 

EXISTING DEBT

 

Indebtedness evidenced by the Convertible Notes and the Note Agreement, each as
described with more particularity in the Company’s financial statements and/or
regular, periodic, or special reports (including Forms 10K, 10Q and 8K that the
Company has made to or filed with the SEC).

 

--------------------------------------------------------------------------------


 

SCHEDULE 11.02

 

ADMINISTRATIVE AGENT’S PAYMENT OFFICE; CERTAIN ADDRESSES FOR NOTICES

 

JPMORGAN CHASE BANK, as Administrative Agent:

 

For Borrowing Notices and Payments in U.S. Dollars:

 

JPMorgan Chase Bank, N.A.

Loan and Agency Services

10 South Dearborn Street, 7th Floor

Chicago, Illinois 60603

Mail Code IL1-0010

Attention:  Sabana Johnson

Facsimile:  (888) 292-9533

 

with a copy to

 

JPMorgan Chase Bank, N.A.

10 South Dearborn Street

Chicago, Illinois 60603

Mail Code IL1-0364

Attention:  Krys Szremski

Facsimile:  (312) 325-3239

 

For Borrowing Notices and Payments in Offshore Currencies:

 

JP Morgan Europe Limited

Loan & Agency Services

125 London Wall, London EC2Y 5AJ

Attention:  Belinda Lucas

Facsimile:  44 (0) 207 134 8188

E-mail:  belinda.lucas@jpmorgan.com

 

JPMORGAN CHASE BANK, N.A., as an Issuer

 

(for Letter of Credit Issuances, Amendments, etc.)

 

10 South Dearborn Street

Chicago, Illinois 60603

Attention: Stacy Slaton

Telephone: 312-732-2548

Facsimile:   312-385-7107

Email: Chicago.lc.agency.closing.team@jpmchase.com

 

--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A., as an Issuer

(for Letter of Credit Issuances, Amendments, etc.)

 

Bank of America, N.A.

Attention:  Standby LC Department

One Fleetway

Mailcode: PA6-580-0230

Scranton, Pennsylvania  18507

Email:  scranton_standby_lc@bankofamerica.com

Telephone:  800-370-7519

Facsimile:  570-330-4350

 

with a copy to

 

Bank of America, N.A.

Attention: Kimberley L. Gable

IL4-135-04-13

135 S. LaSalle St.

Chicago, Illinois  60603

Telephone: 312-992-2694

Facsimile:  312-453-6473

 

COMPANY:

 

Regis Corporation

7201 Metro Boulevard

Edina, Minnesota 55349

Attention: Director of Treasury

Facsimile: (952) 947-7701

 

--------------------------------------------------------------------------------